EXHIBIT 10.39
     
 
***  Text Omitted and Filed Separately
Confidential Treatment Requested
AMENDED AND RESTATED CREDIT AGREEMENT
by and among
FOREST CITY RENTAL PROPERTIES CORPORATION
as Borrower
and
VARIOUS LENDING INSTITUTIONS
as Banks
and
KEYBANK NATIONAL ASSOCIATION
as Administrative Agent for the Banks
and
NATIONAL CITY BANK
as Syndication Agent for the Banks
and
BANK OF AMERICA, N.A. and
LASALLE BANK NATIONAL ASSOCIATION
as Co-Documentation Agents
Dated as of June 6, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Article   Page  
ARTICLE I DEFINITIONS
    1  
 
       
ARTICLE II REVOLVING LOANS
    15  
SECTION 2.01. AMOUNT OF THE REVOLVING LOAN FACILITY
    15  
SECTION 2.02. REVOLVING LOAN COMMITMENTS
    15  
SECTION 2.03. REVOLVING LOANS
    15  
SECTION 2.04. PURPOSE OF THE REVOLVING LOANS
    16  
SECTION 2.05. REVOLVING LOAN NOTES
    16  
SECTION 2.06. REPAYMENT OF THE REVOLVING LOAN NOTES
    16  
SECTION 2.07 SWING LOANS
    16  
 
       
ARTICLE III LETTERS OF CREDIT
    18  
SECTION 3.01. LETTERS OF CREDIT
    18  
 
       
ARTICLE IV INTEREST ON THE REVOLVING LOANS
    20  
SECTION 4.01(a). INTEREST OPTIONS
    20  
SECTION 4.01(b). LIBOR RATE OPTION
    20  
SECTION 4.01(c). BASE RATE OPTION
    20  
SECTION 4.01(d). INDICATED SPREAD
    20  
SECTION 4.02. INTEREST PERIODS
    21  
SECTION 4.03. INTEREST PAYMENT DATES
    21  
SECTION 4.04. INTEREST CALCULATIONS
    21  
SECTION 4.05. POST-DEFAULT RATE
    21  
SECTION 4.06. RESERVES OR DEPOSIT REQUIREMENTS, ETC.
    21  
SECTION 4.07. TAX LAW, ETC.
    22  
SECTION 4.08. INDEMNITY
    23  
SECTION 4.09. EURODOLLAR DEPOSITS UNAVAILABLE OR INTEREST RATE UNASCERTAINABLE
    23  
SECTION 4.10. CHANGES IN LAW RENDERING LIBOR LOANS UNLAWFUL
    23  
SECTION 4.11. FUNDING
    24  
 
       
ARTICLE V AGREEMENTS AND CONDITIONS APPLICABLE TO ALL REVOLVING LOANS
    24  
SECTION 5.01. NOTICE OF BORROWING
    24  
SECTION 5.02. DISBURSEMENT OF FUNDS
    25  
SECTION 5.03. CONDITIONS TO LOANS AND LETTERS OF CREDIT
    26  
SECTION 5.04. PAYMENT ON NOTES, ETC.
    26  
SECTION 5.05. PREPAYMENT
    27  
SECTION 5.06. UNUSED COMMITMENT FEES
    27  
SECTION 5.07. MODIFICATION OF THE TOTAL REVOLVING LOAN COMMITMENTS
    28  

(i)



--------------------------------------------------------------------------------



 



          Article   Page  
SECTION 5.08. EXTENSIONS OF THE LOANS
    29  
 
       
ARTICLE VI CONDITIONS PRECEDENT
    29  
SECTION 6.01. CORPORATE AND LOAN DOCUMENTS
    29  
SECTION 6.02. OPINION OF COUNSEL FOR PARENT
    31  
SECTION 6.03. JUDGMENT, ORDERS
    31  
SECTION 6.04. LITIGATION
    31  
SECTION 6.05. NOTICE OF BORROWING
    31  
SECTION 6.06. OPINION OF COUNSEL FOR BORROWER
    31  
SECTION 6.07. PAYMENT OF FEES
    31  
SECTION 6.08. ADVERSE CHANGE, ETC.
    31  
SECTION 6.09. EVIDENCE OF INSURANCE
    31  
 
       
ARTICLE VII AFFIRMATIVE COVENANTS
    31  
SECTION 7.01. PAYMENT OF AMOUNTS DUE
    32  
SECTION 7.02. EXISTENCE, BUSINESS, ETC.
    32  
SECTION 7.03. MAINTENANCE OF PROPERTIES
    32  
SECTION 7.04. PAYMENT OF TAXES, ETC.
    32  
SECTION 7.05. FINANCIAL STATEMENTS
    32  
SECTION 7.06. INSPECTION
    34  
SECTION 7.07. ENVIRONMENTAL COMPLIANCE
    34  
SECTION 7.08. ERISA
    34  
SECTION 7.09. INSURANCE
    35  
SECTION 7.10. MONEY OBLIGATIONS
    36  
SECTION 7.11. RECORDS
    36  
SECTION 7.12. FRANCHISES
    36  
SECTION 7.13. NOTICE
    36  
SECTION 7.14. POST CLOSING ITEMS
    37  
SECTION 7.15. FURTHER ASSURANCES; REPLACEMENT NOTES
    37  
SECTION 7.16. NOTICE OF DEFAULT OR LITIGATION
    37  
SECTION 7.17. USE OF PROCEEDS
    37  
 
       
ARTICLE VIII NEGATIVE COVENANTS
    37  
SECTION 8.01. PLAN
    37  
SECTION 8.02. COMBINATIONS
    38  
SECTION 8.03. BULK TRANSFERS
    38  
SECTION 8.04. BORROWINGS
    38  
SECTION 8.05. LIENS
    39  
SECTION 8.06. LOANS RECEIVABLE
    40  
SECTION 8.07. GUARANTEES
    41  
SECTION 8.08. AMENDMENT OF ARTICLES OF INCORPORATION AND/OR REGULATIONS
    42  
SECTION 8.09. FISCAL YEAR
    42  
SECTION 8.10. REGULATION U
    42  
SECTION 8.11. NO PLEDGE
    42  
SECTION 8.12. TRANSACTIONS WITH AFFILIATES
    43  
SECTION 8.13. DEBT SERVICE COVERAGE RATIO
    44  

(ii)



--------------------------------------------------------------------------------



 



          Article   Page  
SECTION 8.14(A). RESTRICTIONS ON DISTRIBUTIONS DURING AN EVENT OF DEFAULT OTHER
THAN A PAYMENT DEFAULT
    44  
SECTION 8.14(B). RESTRICTIONS ON DISTRIBUTIONS DURING A PAYMENT DEFAULT
    44  
SECTION 8.15. CROSS COLLATERALIZATION AND CROSS DEFAULTS
    44  
SECTION 8.16. SENIOR NOTES; 2006 PUTTABLE SENIOR NOTES
    46  
SECTION 8.17. CHANGES IN BUSINESS
    46  
SECTION 8.18. ANTI-TERRORISM LAWS
    46  
 
       
ARTICLE IX REPRESENTATIONS AND WARRANTIES
    46  
SECTION 9.01. EXISTENCE
    46  
SECTION 9.02. RIGHT TO ACT
    47  
SECTION 9.03. BINDING EFFECT
    47  
SECTION 9.04. LITIGATION
    47  
SECTION 9.05. EMPLOYEE RETIREMENT INCOME SECURITY ACT
    47  
SECTION 9.06. ENVIRONMENTAL COMPLIANCE
    47  
SECTION 9.07. SOLVENCY
    48  
SECTION 9.08. FINANCIAL STATEMENTS
    48  
SECTION 9.09. DEFAULTS
    48  
SECTION 9.10. OPERATIONS
    48  
SECTION 9.11. TITLE TO PROPERTIES; PATENTS, TRADE MARKS, ETC.
    48  
SECTION 9.12. COMPLIANCE WITH OTHER INSTRUMENTS
    49  
SECTION 9.13. MATERIAL RESTRICTIONS
    49  
SECTION 9.14. CORRECTNESS OF DATA FURNISHED
    49  
SECTION 9.15. TAXES
    49  
SECTION 9.16. COMPLIANCE WITH LAWS
    50  
SECTION 9.17. REGULATION U, ETC.
    50  
SECTION 9.18. [RESERVED]
    50  
SECTION 9.19. SECURITIES ACT, ETC.
    50  
SECTION 9.20. INVESTMENT COMPANY ACT
    50  
SECTION 9.21. INDEBTEDNESS OF SUBSIDIARIES
    50  
SECTION 9.22. GUARANTIES
    50  
SECTION 9.23. INDEBTEDNESS
    51  
SECTION 9.24. ANTI TERRORISM LAW COMPLIANCE
    51  
 
       
ARTICLE X EVENTS OF DEFAULT
    51  
SECTION 10.01. PAYMENTS
    51  
SECTION 10.02. COVENANTS
    51  
SECTION 10.03. REPRESENTATIONS AND WARRANTIES
    51  
SECTION 10.04. CROSS DEFAULT
    51  
SECTION 10.05. TERMINATION OF PLAN
    52  
SECTION 10.06. DOMESTIC SUBSIDIARY SOLVENCY
    52  
SECTION 10.07. BORROWER’S SOLVENCY
    53  

(iii)



--------------------------------------------------------------------------------



 



          Article   Page  
SECTION 10.08. CHANGE OF OWNERSHIP; CHANGE OF MANAGEMENT EVENT
    53  
SECTION 10.09. JUDGMENTS
    53  
SECTION 10.10. DEFAULT UNDER GUARANTY, SENIOR NOTES OR 2006 PUTTABLE SENIOR
NOTES
    53  
SECTION 10.11. DEFAULT UNDER SUBORDINATION AGREEMENT
    53  
 
       
ARTICLE XI REMEDIES UPON DEFAULT
    53  
SECTION 11.01. OPTIONAL DEFAULTS
    54  
SECTION 11.02. AUTOMATIC DEFAULTS
    54  
SECTION 11.03. REMEDIES RELATING TO LETTERS OF CREDIT
    54  
SECTION 11.04. OFFSETS
    54  
SECTION 11.05. APPLICATION OF PAYMENTS
    55  
 
       
ARTICLE XII THE AGENT
    55  
SECTION 12.01. APPOINTMENT AND AUTHORIZATION
    55  
SECTION 12.02. DELEGATION OF DUTIES
    55  
SECTION 12.03. LIABILITY OF AGENT
    56  
SECTION 12.04. RELIANCE BY AGENT
    56  
SECTION 12.05. RESIGNATION OR REMOVAL OF THE AGENT; SUCCESSOR AGENT
    57  
SECTION 12.06. NOTE HOLDERS
    57  
SECTION 12.07. CONSULTATION WITH COUNSEL
    57  
SECTION 12.08. DOCUMENTS
    58  
SECTION 12.09. KNOWLEDGE OF DEFAULT
    58  
SECTION 12.10. INDEMNIFICATION
    58  
SECTION 12.11. AGENTS IN THEIR INDIVIDUAL CAPACITIES
    59  
SECTION 12.12. EQUALIZATION PROVISION
    59  
SECTION 12.13. NO RELIANCE ON AGENTS’ CUSTOMER IDENTIFICATION PROGRAM
    60  
 
       
ARTICLE XIII MISCELLANEOUS
    60  
SECTION 13.01. NO WAIVER; CUMULATIVE REMEDIES
    60  
SECTION 13.02. AMENDMENTS, CONSENTS
    60  
SECTION 13.03. NOTICES
    61  
SECTION 13.04. COSTS, EXPENSES AND TAXES
    61  
SECTION 13.05. SURVIVAL OF REPRESENTATIONS AND WARRANTIES
    62  
SECTION 13.06. OBLIGATIONS SEVERAL; NO FIDUCIARY OBLIGATIONS
    62  
SECTION 13.07. EXECUTION IN COUNTERPARTS
    62  
SECTION 13.08. BINDING EFFECT; ASSIGNMENT
    62  
SECTION 13.09. INDEMNIFICATION BY THE BORROWER
    64  
SECTION 13.10. GOVERNING LAW
    64  
SECTION 13.11. SEVERABILITY OF PROVISIONS; CAPTIONS
    64  
SECTION 13.12. PURPOSE
    64  

(iv)



--------------------------------------------------------------------------------



 



          Article   Page  
SECTION 13.13. CONSENT TO JURISDICTION
    64  
SECTION 13.14. ENTIRE AGREEMENT
    65  
SECTION 13.15. JURY TRIAL WAIVER
    65  
SECTION 13.16. SURVIVAL
    65  
SECTION 13.17. INDEPENDENCE OF COVENANTS
    65  
SECTION 13.18. INTERPRETATION
    65  
SECTION 13.19. GENERAL LIMITATION OF LIABILITY
    65  
SECTION 13.20. USA PATRIOT ACT NOTIFICATION
    66  

      EXHIBITS
 
   
A
  COMMITMENTS
B
  FORM OF GUARANTY
C
  OUTSTANDING LETTERS OF CREDIT
D-1
  FORM OF REVOLVING LOAN NOTE
D-2
  FORM OF SWING LINE NOTE
E
  FORM OF LETTER OF CREDIT REQUEST
F
  FORM OF NOTICE OF BORROWING
G
  FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
 
    SCHEDULES
 
   
2.03
  AUTHORIZED FISCAL OFFICERS
7.14
  POST-CLOSING ITEM
9.00
  EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES
9.22
  OUTSTANDING GUARANTEES
9.23
  OUTSTANDING INDEBTEDNESS

(v)



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     Amended and Restated Credit Agreement, dated as of June 6, 2007 (the
“Agreement”), among FOREST CITY RENTAL PROPERTIES CORPORATION, an Ohio
corporation (hereinafter sometimes called the “Borrower”), the banking
institutions from time to time party hereto (hereinafter sometimes collectively
called the “Banks” and individually a “Bank”), KEYBANK NATIONAL ASSOCIATION,
Cleveland, Ohio, as Administrative Agent for the Banks under this Agreement (the
“Agent”), NATIONAL CITY BANK, Cleveland, Ohio, as Syndication Agent for the
Banks under this Agreement (the “Syndication Agent”) and BANK OF AMERICA, N.A.
and LASALLE BANK NATIONAL ASSOCIATION, as Co-Documentation Agents (the
“Co-Documentation Agents”).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Banks, the Agent, the Syndication Agent and the
Co-Documentation Agents previously entered into a Credit Agreement, dated as of
March 22, 2004 (as amended to the date hereof, the “2004 Credit Agreement”) and
     WHEREAS, the Borrower, the Banks, the Agents and the Co-Documentation
Agents desire to amend and restate the 2004 Credit Agreement in its entirety and
the Banks, the Agents and the Co-Documentation Agents are willing to do so upon
the terms and subject to the conditions set forth herein.
     NOW, THEREFORE, it is mutually agreed as follows:
ARTICLE I
DEFINITIONS
     As used in this Agreement, the following terms shall have the following
meanings:
     “Additional Bank” shall mean a financial institution that shall become a
Bank hereunder during the Commitment Increase Period pursuant to Section 5.07(a)
hereof.
     “Additional Bank Assumption Agreement” shall mean an assumption agreement
in form and substance satisfactory to the Agent, entered into by any Additional
Bank pursuant to Section 5.07(a) hereof, wherein an Additional Bank shall become
a Bank hereunder.
     “Additional Bank Assumption Effective Date” shall have the meaning set
forth in Section 5.07(a) hereof.
     “Additional Commitments” shall have the meaning set forth in
Section 5.07(a) hereof.
     “Advantage” shall mean any payment (whether made voluntarily or
involuntarily, by offset of any deposit or other Indebtedness or otherwise)
received by any Bank in respect of the Borrower’s Debt to the Banks if such
payment results in that Bank having a lesser share of the Borrower’s Debt to the
Banks, than was the case immediately before such payment.

-1-



--------------------------------------------------------------------------------



 



     “Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For purposes of this definition, “control” when used with respect
to any Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
     “Agent” means KeyBank National Association, in its capacity as
administrative agent for the Banks hereunder, and its successors in such
capacity.
     “Agents” means collectively, the Agent and the Syndication Agent.
     “Agreement” means this Credit Agreement as the same may be from time to
time amended, supplemented, modified, extended and/or restated.
     “Anti-Terrorism Law” shall mean the USA Patriot Act or any other law
pertaining to the prevention of future acts of terrorism, in each case as such
law may be amended from time to time.
     “Authorized Fiscal Officer” shall have the meaning set forth in
Section 2.03(b) hereof.
     “Base Rate” shall mean a rate per annum equal to the greater of (a) that
interest rate established from time to time by the Agent at its principal office
as the Agent’s prime rate, whether or not such rate is publicly announced or
(b) the Federal Funds Effective Rate plus 1/2 of 1% (.50%) per annum. The prime
rate may be other than the lowest interest rate charged by the Agent for
commercial or other extensions of credit.
     “Base Rate Option” means interest determined pursuant to Section 4.01(c)
and related provisions hereof.
     “Board of Directors” shall mean either the board of directors of the Parent
or any duly constituted committee thereof.
     “Borrower” means Forest City Rental Properties Corporation, an Ohio
corporation.
     “Capital Stock” of any Person shall mean any and all shares, interests,
participations, or other equivalents (however designated) of corporate stock or
other equity participations or interests including, without limitation,
partnership interests, whether general or limited, and membership interests,
whether of managing or non-managing members, of such Person.
     “Change of Management Event” shall be deemed to have occurred at such time
as any two (2) of James A. Ratner, Charles A. Ratner, Ronald A. Ratner and
Albert B. Ratner become unable or cease to hold the respective positions held by
such persons on the date of this Agreement, with all the responsibilities
normally associated with such positions, provided, that, no Change of Management
Event shall be deemed to have occurred if within one hundred twenty (120) days
the Borrower shall have obtained the reasonable approval of the Required Banks,
in their sole discretion, of one or more additional executives, such that the
remaining and new management executives as a group, have substantial and
sufficient knowledge, experience and

-2-



--------------------------------------------------------------------------------



 



capabilities in the management of a company engaged in the operation of a
multi-asset real estate business of the type engaged in by the Borrower.
     “Change of Ownership Event” shall be deemed to have occurred at such time
as either (a) any Person (other than a Permitted Holder) or any Persons acting
together that would constitute a “group” (a “Group”) for purposes of Section
13(d) of the Exchange Act or any successor provision thereto (other than
Permitted Holders), together with any Affiliates or Related Persons thereof,
shall beneficially own (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision thereto) at least 30% of the aggregate voting power
of all classes of Voting Stock of the Parent; or (b) any Person or Group (other
than Permitted Holders), together with any Affiliates or Related Persons
thereof, shall succeed in having a sufficient number of its nominees elected to
the Board of Directors of the Parent such that such nominees, when added to any
existing director remaining on the Board of Directors of the Parent after such
election who was a nominee of or is an Affiliate or Related Person of such
Person or Group, will constitute a majority of the Board of Directors of the
Parent; or (c) the Permitted Holders referenced in clause (i) of the definition
of “Permitted Holder” shall cease to own at least 51% of the aggregate issued
and outstanding shares of the Voting Stock of the Parent; or (d) the Parent
shall cease to own at least one hundred percent (100%) on a fully diluted basis,
of the economic and voting interests of the Borrower.
     “Cleveland Banking Day” shall mean a day on which the main office of the
Agent is open for the transaction of business.
     “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute.
     “Commitment” shall mean the obligation of each Bank, during the applicable
Commitment Period, to make Revolving Loans and to participate in Swing Loans, in
an aggregate amount not to exceed the amount set forth opposite such Bank’s name
under the column headed “Maximum Amount” on Exhibit A attached hereto (as such
Exhibit A may be amended or otherwise modified from time to time pursuant to
Section 5.07(a) or Section 13.08(a) hereof), or such lesser amount as shall be
determined pursuant to Section 5.07(b) hereof.
     “Commitment Increase Period” shall mean the period from the Restatement
Effective Date to the day prior to the Termination Date.
     “Commitment Period” shall mean (a) with respect to the Banks other than the
Additional Banks, and with respect to the Restatement Effective Date Commitment
Amount, the period from the Restatement Effective Date until the Termination
Date and (b) with respect to each Additional Bank and each Bank with an
Additional Commitment, if any, the period from the Additional Bank Assumption
Effective Date applicable to such Additional Bank or such Bank with an
Additional Commitment until the Termination Date.
     “Common Stock” of any Person shall mean Capital Stock of such Person that
does not rank prior, as to the payment of dividends or as to other amounts upon
any voluntary or involuntary liquidation, dissolution, or winding up of such
Person, to shares of Capital Stock or any other class of stock of such Person.

-3-



--------------------------------------------------------------------------------



 



     “Completion Guaranty” shall mean any guarantee of performance by the
Borrower or the Parent, as applicable, that construction of a real estate
project will be completed in accordance with applicable plans and specifications
and that all costs associated with such completion will be paid, provided, that
such costs may include an interest reserve only through completion of the
project and not through stabilization of such project.
     “Consideration” shall have the meaning set forth in the definition of
Multi-Asset Acquisition.
     “Contingent Obligation” shall mean, with respect to any Person at the time
of any determination, without duplication, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person in any manner, whether
directly or otherwise; provided, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit, in each case in the ordinary
course of business. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the Indebtedness in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonable anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).
     “Controlled Group” shall mean a controlled group of corporations as defined
in Section 1563 of the Code, of which the Borrower or any Subsidiary of the
Borrower is a part.
     “Cross-Collateralize” with respect to any Person, shall mean (a) the
granting of a Lien by such Person on all or a portion of the assets of such
Person to secure Indebtedness owing by such Person to a lender and the granting
of a Lien by such Person on the same group of assets to secure Indebtedness
owing by such Person to (i) the same lender under a different agreement, note or
other instrument or (ii) one or more other lenders, or (b) the granting of a
Lien by such Person on more than one asset of such Person to secure Indebtedness
owing by such Person to one or more lenders under one agreement, note or other
instrument or (c) the granting of a Lien by such Person on all or a portion of
its assets to secure Indebtedness owing by another Person.
     “Debt” shall mean, collectively, all Indebtedness incurred by the Borrower
to the Banks pursuant to this Agreement, including, but not limited to, the
principal of and interest on all Notes and each extension, renewal or
refinancing thereof in whole or in part, the stated amounts of all letters of
credit issued by the Agent or the Banks hereunder, and the fees and any
prepayment premium payable hereunder.
     “Debt Service Coverage Ratio” shall mean, for any Test Period, the ratio of
(i) Net Operating Income to (ii) the sum of (W) all scheduled principal payments
(excluding balloon payments) on non-recourse mortgage Indebtedness of the
Borrower and its Subsidiaries, plus (X) all interest payments on such
non-recourse mortgage Indebtedness, minus (Y) non-cash interest expense accrued
but not currently payable, up to a maximum of Five Million Dollars ($5,000,000),
excluding non-cash interest expense accrued with respect to Indebtedness owing
by the Borrower and its Subsidiaries to the government of the United States or
any state or municipality thereof or any agencies of any of the foregoing, minus
(Z) non-cash interest expense accrued but not currently payable solely with
respect to Indebtedness owing by the Borrower and its Subsidiaries to the
government of the United States or any state or municipality thereof or any
agencies of any of the foregoing.

-4-



--------------------------------------------------------------------------------



 



     “Distributions” shall have the meaning set forth in Section 8.14A hereof.
     “Dividends” shall mean all dividends (in cash or otherwise) declared and/or
paid, capital returned, and other distributions of any kind made on or in
respect of any share of Capital Stock outstanding at any time.
     “Domestic Subsidiary” shall mean any Subsidiary organized under the laws of
any state of the United States of America which conducts the major portion of
its business within the United States.
     “Draw” shall have the meaning set forth in Section 3.01(b) hereof.
     “80% FCCC Loans” shall have the meaning set forth in Section 8.15(b)(viii)
hereof.
     “Environmental Laws” shall mean all provisions of law, statutes,
ordinances, rules, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by the government
of the United States of America or by any state or municipality thereof or by
any court, agency, instrumentality, regulatory authority or commission of any of
the foregoing, now or hereafter in effect, and in each case as amended,
concerning or relating to health, safety and protection of, or regulation of the
discharge of substances into, the environment.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations and rulings issued thereunder.
     “ERISA Affiliate” shall mean each person (as defined in Section 3(9) of
ERISA) which together with the Borrower, the Parent or any Subsidiary of the
Borrower or any Subsidiary of the Parent would be deemed a “single employer”
within the meaning of Sections 414(b), (c), (m) or (o) of the Code.
     “Event of Default” shall have the meaning set forth in Article X hereof.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
or any successor provision thereto.
     “FCCC” shall mean Forest City Capital Corporation, an Ohio corporation and
a wholly-owned Subsidiary of the Borrower.
     “Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of Cleveland, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three federal funds brokers of
recognized standing selected by the Agent.
     “Fiscal Quarterly Date” shall mean each of January 31, April 30, July 31
and October 31.

-5-



--------------------------------------------------------------------------------



 



     “GAAP” shall mean generally accepted accounting principles in the United
States of America, in effect from time to time.
     “Guaranty” means the Amended and Restated Guaranty of Payment of Debt
issued by the Parent to the Agents, the Co-Documentation Agents and the Banks,
in substantially the form and substance of Exhibit B attached hereto, as such
Guaranty may be from time to time, amended, restated or otherwise modified in
accordance with the terms of this Agreement and the Guaranty.
     “Guaranty Default” shall mean any one or more of the events constituting
defaults under Section 10 of the Guaranty.
     “Hedge Agreement” shall mean any non-fully paid derivative, such as
interest rate swaps or collar agreements or other similar agreements or
arrangements designed to hedge the position of a Person with respect to interest
rates, excluding (a) any such agreements as to which all of the obligations of
such Person are paid or payable within twelve (12) months of the date such
agreement is entered into by such Person and (b) Total Rate of Return Swaps.
     “Indebtedness” shall mean, with respect to any Person at the time of any
determination, without duplication, all obligations of such Person which in
accordance with GAAP should be classified upon the balance sheet of such Person
as liabilities, but in any event including: (a) all obligations of such Person
for borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid or accrued, (d) all
written obligations of such Person to maintain working capital, equity capital
or other financial statement condition of another Person so as to enable such
other Person to pay its Indebtedness or otherwise to protect the holder of such
Indebtedness against loss in respect thereof, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services,
(f) all obligations of others secured by any Lien on property owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, (g) all capitalized lease obligations of such Person, (h) all
obligations of such Person in respect of Hedge Agreements and Total Rate of
Return Swaps, (i) all obligations of such Person, actual or contingent, as an
account party in respect of letters of credit or bankers’ acceptances, and,
without duplication, all drafts drawn thereunder, and (j) all obligations of any
partnership or joint venture as to which such Person is or may become personally
liable, provided, that, Indebtedness shall not include (i) any obligations
incurred as a result of fraud, misappropriation, misapplication and
environmental indemnities, as are usual and customary in commercial mortgage
loan transactions, and (ii) trade payables, deferred revenue, taxes and accrued
expenses, in each case arising in the ordinary course of business and that is
due and payable less than twelve (12) months after the date such debt was
incurred.
     “Indenture” shall mean the indenture dated as of May 19, 2003, between the
Parent and The Bank of New York, as indenture trustee and relating to the Senior
Notes.
     “Indemnity Agreement” shall mean any indemnity agreement, in form and
substance satisfactory to the Agents and the Banks, by and between the Parent
and a Surety, and as each such Indemnity Agreement may be amended, restated or
otherwise modified.

-6-



--------------------------------------------------------------------------------



 



     “Indicated Spread” shall have the meaning set forth in Section 4.01(d)
hereof.
     “Interest Adjustment Date” shall mean the last day of each Interest Period.
     “Interest Period” shall mean a period of one, two, three, six or nine
months or one year (as selected by the Borrower) commencing on the applicable
borrowing or conversion date of each Loan subject to the LIBOR Rate Option and
on the date that is one London Banking Day after each Interest Adjustment Date
occurring thereafter with respect thereto; provided, that if any such Interest
Period would be affected by a reduction in the Total Revolving Loan Commitments
as provided in Section 5.07(b) hereof, prepayment rights as provided in
Section 5.05 hereof or the maturity of the Loans as provided in Section 2.06
hereof, such Interest Period shall, without affecting the Borrower’s
obligations, if any, to pay to the Banks, the prepayment premium set forth in
Section 5.05 hereof, be shortened to end on the date of such reduction,
prepayment or maturity. Notwithstanding anything to the contrary contained
above:
     (i) if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last London Banking Day of such
calendar month;
     (ii) if any Interest Period would otherwise expire on a day which is not a
London Banking Day, such Interest Period shall expire on the next succeeding
London Banking Day, provided, that if any Interest Period would otherwise expire
on a day which is not a London Banking Day but is a day of the month after which
no further London Banking Day occurs in such month, such Interest Period shall
expire on the next preceding London Banking Day;
     (iii) no Interest Period may be selected at any time that an Event of
Default has occurred and is continuing;
     (iv) no Interest Period may be selected if it would extend beyond the
scheduled maturity date or principal repayment date(s) of the Loans to which it
would apply; and
     (v) no Interest Period may be selected if it would extend beyond the
Termination Date.
     “Last Libor” shall have the meaning set forth in Section 5.05(b) hereof.
     “LC Obligations” shall mean the aggregate amount of all possible drawings
under all letters of credit issued pursuant to Section 3.01 hereof and all
letters of credit identified on Schedule 3.01 hereof (which are letters of
credit issued under the 2004 Credit Agreement that remain outstanding on the
date hereof), plus all amounts drawn under any of such letters of credit and not
reimbursed.
     “LIBOR” shall mean the average (rounded upward to the nearest 1/16th of 1%)
of the per annum rates at which deposits in immediately available funds in
United States dollars for the relevant Interest Period and in the amount of the
principal of the Loans to be disbursed or to remain outstanding during such
Interest Period, as the case may be, are offered to the Reference Banks by prime
banks in any Eurodollar market reasonably selected by the Reference Banks,

-7-



--------------------------------------------------------------------------------



 



determined as of 11:00 a.m. London time (or as soon thereafter as practicable),
two (2) London Banking Days prior to the beginning of the relevant Interest
Period. In the event one or more of the Reference Banks fail to furnish its
quote of any rate required herein, such rate shall be determined on the basis of
the quote or quotes of the remaining Reference Bank or Banks.
     “LIBOR Rate Option” means interest determined pursuant to Section 4.01(b)
and related provisions hereof.
     “Lien” shall mean any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
or any similar notice or recording statute, and any lease having substantially
the same effect as any of the foregoing).
     “Loan” means a Revolving Loan or a Swing Loan.
     “London Banking Day” shall mean a day on which banks are open for business
in London, England, and quoting deposit rates for dollar deposits.
     “Mandatory Request” shall have the meaning set forth in Section 2.07(b)
hereof.
     “Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, assets, liabilities, or condition (financial or otherwise)
of the Borrower or the Parent or (b) a material adverse effect on the rights or
remedies of the Banks or the Agents, or on the ability of the Borrower or the
Parent to perform its respective obligations to the Banks or the Agents under
this Agreement, the Notes, the Guaranty or the Related Writings.
     “Maximum Swing Line Amount” shall mean Forty Million Dollars ($40,000,000).
     “Measured Credit Risk” shall mean the product of (i) the notional amount of
a Hedge Agreement entered into or guaranteed by the Parent, the Borrower, FCCC,
or any other Subsidiary of the Borrower (other than a SPE Subsidiary) in each
case with any Person other than a Bank that has a remaining period to maturity
of greater than twelve (12) months, times (ii) the number of years remaining to
maturity of such Hedge Agreement, times (iii) 1.25%.
     “Multi-Asset Acquisition” shall mean any transaction or series of related
transactions entered into by one or more Subsidiaries of the Borrower for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business unit or
division of any Person, or two or more unrelated assets of any Person (that is,
assets other than those consisting of a single identifiable project) (in each
case other than an Affiliate of the Borrower), (ii) the acquisition of in excess
of 50% of the stock (or other equity interest) of any Person, or (iii) the
acquisition of another Person by a merger or consolidation or any other
combination with such Person; where the total Consideration paid by any such
Subsidiary in each such acquisition (or series of related acquisitions) does not
exceed $200,000,000 and where the aggregate of the Consideration paid by all
Subsidiaries of the Borrower in all such acquisitions does not exceed
$800,000,000. For purposes of this definition, “Consideration” shall mean all
consideration paid by the acquiring Subsidiary, including all

-8-



--------------------------------------------------------------------------------



 



borrowed funds, cash, the issuance of securities or notes and the assumption or
incurring of liabilities (direct and contingent).
     “Net Operating Income” shall mean for any relevant period, the excess of
the Borrower’s revenues over the Borrower’s operating expenses, in each case, as
determined in accordance with the Pro Rata Consolidation Method. For purposes of
this definition, Net Operating Income (a) shall not include any gains or losses
from the sale of income producing real property, other than gains or losses
obtained from the sale of net outlot parcels to a total maximum aggregate amount
of $20,000,000 for the immediately preceding four consecutive quarters and
(b) shall include adjustments for cash flow of properties pursuant to which the
Borrower is receiving a preferred return over and above its ownership percentage
in such properties.
     “Non-Affiliate Construction Project” shall mean any real property and all
improvements to be constructed thereon (collectively, the “Non-Affiliate
Property”) (a) with respect to which the Borrower or a Subsidiary of the
Borrower, as the case may be, (i) may make a Permitted Non-Affiliate Loan, and
(ii) is the developer pursuant to an agreement with a Non-Affiliated Entity as
owner of the Non-Affiliate Property; and (b) with respect to which the Borrower
or an Affiliate of the Borrower, as the case may be, holds an irrevocable option
from either the Non-Affiliated Entity or the parent of the Non-Affiliated Entity
to acquire, respectively, either (i) the Non-Affiliate Property, or (ii) all of
the equity interests in and to such Non-Affiliated Entity owned by the parent of
the Non-Affiliated Entity.
     “Non-Affiliated Entity” shall mean any Person that is not an Affiliate of
the Borrower and that is wholly-owned by another Person.
     “Note” or “Notes” shall mean (a) a Revolving Loan Note or (b) a Swing Line
Note, as the context may require.
     “Notice of Borrowing” shall have the meaning set forth in Section 5.01(a)
hereof.
     “Parent” means Forest City Enterprises, Inc., an Ohio corporation.
     “Payment Default” shall mean any failure by the Borrower or the Parent to
make payment of principal, interest, or any other fees or expenses due, whether
at maturity or by acceleration, under this Agreement or the Guaranty.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
     “Permitted Debt” shall have the meaning set forth in Section 8.04 hereof.
     “Permitted Distributions” shall have the meaning set forth in Section 8.14A
hereof.
     “Permitted Holder” shall mean (i) any of Samuel H. Miller, Albert B.
Ratner, Charles A. Ratner, James A. Ratner, Ronald A. Ratner or any spouse of
any of the foregoing, and any trusts for the benefit of any of the foregoing,
(ii) RMS Limited Partnership and any general partner or limited partner thereof
and any Person (other than a creditor) that upon the dissolution

-9-



--------------------------------------------------------------------------------



 



or winding up of RMS Limited Partnership receives a distribution of Capital
Stock of the Parent, (iii) any group (as defined in Section 13(d) of the
Exchange Act) of two or more Persons or entities that are specified in the
immediately preceding clauses (i) and (ii), and (iv) any successive
recombination of the Persons or groups that are specified in the immediately
preceding clauses (i), (ii) and (iii).
     “Permitted Non-Affiliate Loan” shall mean a loan by the Borrower or any
Subsidiary of the Borrower to a Non-Affiliated Entity for the purposes of
(a) purchasing or otherwise acquiring a Non-Affiliate Property or (b) paying
construction costs, in each case, in connection with a Non-Affiliate
Construction Project.
     “Permitted Non-Affiliate Loan Reserve” shall mean, as of any date of
determination, an amount equal to (a) twenty percent (20%) multiplied by (b) the
amount, if any, by which the aggregate amount of gain deferred for federal
income tax purposes on the consolidated return of the Parent and its
Subsidiaries in connection with all Non-Affiliate Construction Projects, for the
three year period ending on such determination date, exceeds Seventy-Five
Million Dollars ($75,000,000).
     “Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including, without limitation, governmental or political subdivision or an
agency or instrumentality thereof.
     “Plan” shall mean any employee pension benefit plan subject to Title IV of
ERISA, established or maintained by the Borrower, any Subsidiary, or any member
of the Controlled Group, or any such Plan to which the Borrower, any Subsidiary,
or any member of the Controlled Group is required to contribute on behalf of any
of its employees.
     “Pledged Subsidiary” shall have the meaning set forth in Section 8.11(a)
hereof.
     “Possible Default” shall mean any event, act or condition which with notice
or lapse of time, or both, would constitute an Event of Default.
     “Post Closing Items” shall have the meaning set forth in Section 7.14
hereof.
     “Prepayment LIBOR” shall have the meaning set forth in Section 5.05(b)
hereof.
     “Prepayment Premium Rate” shall have the meaning set forth in
Section 5.05(b) hereof.
     “Pro rata” when used with reference to the Banks means (unless the context
otherwise clearly indicates) pro rata according to the unpaid principal amounts
owing to the respective Banks under the Notes, or, if no principal is then owing
to any Bank, according to the Commitment of the respective Bank.
     “Pro Rata Consolidation Method” shall mean the pro rata method of
consolidation as opposed to the full consolidation method of accounting.

-10-



--------------------------------------------------------------------------------



 



     “Puttable Note Hedge and Warrant Transactions” shall mean the purchased
call option and warrant transactions that may be entered into from time to time
by the Parent with respect to its common stock, in connection with the 2006
Puttable Senior Notes.
     “Reference Banks” shall mean KeyBank National Association and National City
Bank.
     “Regulatory Change” shall mean, as to any Bank, any change in federal,
state or foreign laws or regulations or the adoption or making of any
interpretations, directives or requests of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental authority charged with the interpretation or
administration thereof.
     “Related Person” of any Person shall mean any other Person directly or
indirectly owning (a) 5% or more of the outstanding Common Stock of any class of
such Person (or, in the case of a Person that is not a corporation, 5% or more
of the equity interest in such Person), or (b) 5% or more of the combined voting
power of the Voting Stock of such Person.
     “Related Writing” shall mean any Note, assignment, mortgage, security
agreement, Subordination Agreement, guaranty agreement, financial statement,
audit report, officer’s certificate or other writing furnished by the Borrower,
the Parent or any of their respective officers to the Agents or the Banks
pursuant to or otherwise in connection with this Agreement, including, but not
limited to, the Guaranty.
     “Reportable Event” shall mean a reportable event as that term is defined in
Title IV of ERISA with respect to a Plan as to which the 30-day notice
requirement has not been waived by the PBGC.
     “Required Banks” means, at any time, Banks having at least 66 2/3% of the
Total Revolving Loan Commitments or, if the Total Revolving Loan Commitments
shall have been terminated, Banks holding Notes evidencing at least 66 2/3% of
the aggregate unpaid principal amount outstanding under the Notes (other than
the Swing Line Notes).
     “Restatement Effective Date” shall mean the date on which all conditions
precedent set forth in Article VI are satisfied or waived by the Agent and the
Required Banks.
     “Restatement Effective Date Commitment Amount” shall mean $600,000,000.
     “Revolving Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans outstanding, (b) the Swing
Line Exposure and (c) the LC Obligations outstanding.
     “Revolving Loan Note” shall mean a note or notes substantially in the form
of Exhibit D-1 attached hereto, executed and delivered by the Borrower pursuant
to Section 2.05, 5.07(a) or 13.08 hereof, as applicable, and as each such Note
may be, from time to time, amended, restated or otherwise modified and all
replacements therefor.
     “Revolving Loans” shall have the meaning set forth in Section 2.03(a).
     “Satisfaction Date” shall have the meaning set forth in Section 7.14
hereof.

-11-



--------------------------------------------------------------------------------



 



     “Senior Notes” shall mean the 2003 Senior Notes, the 2004 Senior Notes and
the 2005 Senior Notes.
     “Senior Officer” shall mean the chief executive officer, president or chief
financial officer of either the Parent or the Borrower, as applicable.
     “SPE Subsidiary” means a Subsidiary of the Borrower whose sole assets
consist of contiguous parcels of land, the improvements, if any, thereon,
fixtures and other equipment used in connection therewith, receivables arising
from tenants in connection therewith and the proceeds of such receivables and
other property directly obtained from the ownership of such assets.
     “Subordination Agreement” means any subordination agreement in form and
substance satisfactory to the Agents and the Banks entered into by a Surety in
favor of the Agent for the benefit of the Banks, and as each such Subordination
Agreement may, from time to time, be amended, restated or otherwise modified.
     “Subsidiary” of any Person shall mean and include (i) any corporation more
than fifty percent (50%) of whose stock of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation is at the time owned by such Person directly or indirectly through
Subsidiaries, (ii) any partnership, limited liability company, association
(including business trusts) or other entity in which such Person directly or
indirectly through Subsidiaries, has more than a fifty percent (50%) voting or
equity interest at the time and (iii) any corporation, limited liability
company, partnership, association or other entity the accounts of which are
consolidated with those of its parent in the parent’s consolidated financial
statements.
     “Super Majority Banks” shall have the meaning set forth in Section 13.02
hereof.
     “Surety” means any surety or insurance company reasonably acceptable to the
Agents.
     “Surety Bonds” means the bonds, undertakings and other like obligations
executed by a Surety for the Parent subject to an Indemnity Agreement and a
Subordination Agreement, in a maximum aggregate principal amount of $30,000,000
for all Sureties, provided, that this definition shall not include Performance
Surety Bonds as defined in the Guaranty.
     “Swing Line” shall mean the credit facility established by the Swing Line
Lenders for the Borrower in accordance with Section 2.07 hereof.
     “Swing Line Commitment” shall mean the commitment of each Swing Line Lender
to make Swing Loans to the Borrower, on an equal basis, up to the Maximum Swing
Line Amount.
     “Swing Line Exposure” shall mean, at any time, the aggregate principal
amount of all Swing Loans outstanding.
     “Swing Line Lenders” shall mean KeyBank National and National City Bank, as
the holders of the Swing Line Commitment.

-12-



--------------------------------------------------------------------------------



 



     “Swing Line Note” shall mean a note or notes substantially in the form of
Exhibit D-2 attached hereto, executed and delivered by the Borrower pursuant to
Section 2.07(d) hereof, and as each such note may be, from time to time,
amended, restated or otherwise modified and replacements therefor.
     “Swing Loan” shall mean a loan granted to the Borrower by the Swing Line
Lenders under the Swing Line.
     “Swing Loan Maturity Date” shall mean, with respect to any Swing Loan, the
earlier of (a) three Cleveland Banking Days after the date such Swing Loan is
made or (b) the Termination Date.
     “Syndication Agent” means National City Bank, in its capacity as
syndication agent for the Banks hereunder, and its successors in such capacity.
     “Termination Date” means March 31, 2010, unless extended by the Banks
pursuant to Section 5.08 of this Agreement, in which case the Termination Date
shall be the date of the expiration of any such extension, or, if terminated
earlier pursuant to Article XI of this Agreement, the Termination Date shall be
the date of such earlier termination.
     “Test Period” shall mean each period of four consecutive fiscal quarters of
the Parent or the Borrower, as applicable, in each case taken as one accounting
period ended after the Restatement Effective Date.
     “Total Rate of Return Swap” shall mean a bilateral financial contract
between a total rate of return payer (the legal owner of the reference asset)
and a total rate of return receiver where the total rate of return payer pays
the total return of a reference asset and receives a specified fixed or floating
cash flow from the total rate of return receiver.
     “Total Revolving Loan Commitments” shall mean, as of any date of
determination, the sum of the Commitments of each of the Banks.
     “2002 Credit Agreement” shall mean that certain Credit Agreement, dated as
of March 5, 2002, as amended, by and among the Borrower, KeyBank National
Association, National City Bank, The Huntington National Bank, First Merit Bank,
Credit Lyonnais, Manufacturers and Traders Trust Company, U.S. Bank National
Association, Fifth Third Bank, Fleet National Bank, LaSalle Bank, N.A. and The
Provident Bank.
     “2003 Senior Notes” shall mean the senior notes of the Parent issued on
May 19, 2003, pursuant to the Indenture, in an original aggregate principal
amount of $300,000,000.
     “2004 Credit Agreement” shall have the meaning set forth in the recitals
hereto.
     “2004 Senior Notes” shall mean the senior notes of the Parent issued on
February 10, 2004, pursuant to the Indenture, in an aggregate principal amount
of up to $100,000,000.
     “2005 Senior Notes” shall mean the senior notes of the Parent issued on or
about January 25, 2005, pursuant to the Indenture, in an original aggregate
principal amount of up to $150,000,000.

-13-



--------------------------------------------------------------------------------



 



     “2006 Indenture” shall mean the indenture dated as of October 10, 2006,
between the Parent and The Bank of New York Trust Company, N.A., as indenture
trustee, relating to the 2006 Puttable Senior Notes.
     “2006 Puttable Senior Notes” shall mean the puttable equity-linked senior
notes of the Parent issued on or about October 10, 2006, pursuant to the 2006
Indenture, in an original aggregate principal amount of up to $287,500,000.
     “Unfunded Current Liabilities” of any Plan shall mean the amount, if any,
by which the actuarial present value of the accumulated plan benefits under the
Plan as of the close of its most recent plan year, determined in accordance with
Statement of Financial Accounting Standards No. 35, based upon the actuarial
assumptions used by the Plan’s actuary in the most recent annual valuation of
the Plan, exceeds the fair market value of the assets allocable thereto,
determined in accordance with Section 412 of the Code.
     “USA Patriot Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA Patriot Act).
     “Voting Stock” of any Person shall mean Capital Stock of such Person which
ordinarily has voting power for the election of directors (or persons performing
similar functions) of such Person, whether at all times or only so long as no
senior class of securities has such voting power by reason of any contingency.
     The foregoing definitions shall be applicable to the singular and plurals
of the foregoing defined terms.
Accounting Principles
     Any accounting term not specifically defined in this Article I or elsewhere
in the Agreement, shall have the meaning ascribed thereto by GAAP not
inconsistent with the Borrower’s present accounting procedures, provided, that,
if the Borrower notifies the Agent that the Borrower requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
Restatement Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding the foregoing, the
financial statements to be furnished to the Banks pursuant hereto shall be made
and prepared in accordance with GAAP consistently applied throughout the periods
involved (except as set forth in the notes thereto or otherwise disclosed in
writing by the Borrower to the Banks), provided, that (a) all computations
determining compliance with Section 8.13, including definitions used therein,
shall utilize accounting principles based on the Pro Rata Consolidation Method
as opposed to the full consolidation method of accounting, (b) all computations
determining compliance with Article VIII, including definitions used therein,
shall exclude interest income received by the Borrower or any of its
Subsidiaries with respect to loans made by the Borrower or such Subsidiary
pursuant to Section 8.06(d) of this Agreement, unless such loans are funded

-14-



--------------------------------------------------------------------------------



 



with the proceeds from Revolving Loans or the Senior Notes and (c) such
financial statements must also include a report (in the footnotes thereto or
otherwise) of the financial results of the Borrower using accounting principles
based on the Pro Rata Consolidation Method.
ARTICLE II
REVOLVING LOANS
     The Banks hereby establish a revolving loan facility pursuant to which
Revolving Loans will be made to the Borrower, on and subject to the terms and
conditions set forth in this Agreement.
     SECTION 2.01. AMOUNT OF THE REVOLVING LOAN FACILITY. The aggregate
principal amount of the Revolving Loans plus the LC Obligations outstanding from
time to time plus the Swing Line Exposure shall not exceed the Total Revolving
Loan Commitments in effect at the time. No Bank shall be obligated to make any
Revolving Loans, Swing Loans or issue any letter of credit if, after giving
effect to such Revolving Loans, Swing Loans or LC Obligations, (a) such Bank’s
Pro rata share of all Revolving Loans, Swing Loans and LC Obligations then
outstanding would exceed such Bank’s Commitment or (b) the aggregate amount of
all Revolving Loans, Swing Loans and LC Obligations then outstanding plus the
Permitted Non-Affiliate Loan Reserve would exceed the Total Revolving Loan
Commitments in effect at the time.
     SECTION 2.02. REVOLVING LOAN COMMITMENTS. All Revolving Loans under this
Agreement shall be made by the Banks Pro rata on the basis of their Pro rata
share of the Total Revolving Loan Commitments. It is understood that no Bank
shall be responsible for any default by any other Bank of its obligation to make
Revolving Loans hereunder and that each Bank shall be obligated to make the
Revolving Loans to be made by it hereunder, regardless of the failure of any
other Bank to fulfill its commitments hereunder.
     SECTION 2.03. REVOLVING LOANS. (a) Each Bank severally agrees, subject to
the fulfillment of the terms and conditions of this Agreement, to make revolving
loans (the “Revolving Loans”) to the Borrower from time to time during the
applicable Commitment Period. Subject to the provisions of this Agreement, Loans
may be repaid in whole or in part, and amounts so repaid may be reborrowed, but
in no event shall the aggregate principal amount of each Bank’s Revolving Loans
plus such Bank’s Pro rata share of the LC Obligations and outstanding Swing
Loans (if a participant in Swing Loans pursuant to Section 2.07(c) hereof)
exceed at any time the then Commitment of such Bank.
     (b) The requesting of a Loan in and of itself pursuant to a Notice of
Borrowing constitutes a representation and warranty by the Borrower to the Banks
and the Agents that the conditions specified in Section 5.01 hereof have been
satisfied. Each oral request for a Revolving Loan (which request shall be
promptly confirmed in writing as specified in Section 5.01 hereof) shall be made
by a person authorized by the Borrower to do so and designated on Schedule 2.03,
or as that Schedule may be amended from time to time in writing by the Borrower
(each an “Authorized Fiscal Officer”), and the making of a Revolving Loan as
provided herein shall conclusively establish the Borrower’s obligation to repay
such Revolving Loan.

-15-



--------------------------------------------------------------------------------



 



     (c) Immediately prior to the effectiveness of this Agreement, the
outstanding principal balance of “Revolving Loans” under the 2004 Credit
Agreement is $218,000,0000 and shall be deemed to be, and hereby is converted
into, outstanding Revolving Loans hereunder.
     SECTION 2.04. PURPOSE OF THE REVOLVING LOANS. The proceeds of Revolving
Loans shall be used by the Borrower to refinance existing Indebtedness, support
ongoing projects, purchase real estate and for working capital purposes of the
Borrower.
     SECTION 2.05. REVOLVING LOAN NOTES. (a) On the Restatement Effective Date,
the Borrower shall execute and deliver to each of the Banks a Revolving Loan
Note with all blanks appropriately completed in conformity herewith.
     (b) On each applicable Additional Bank Assumption Effective Date, the
Borrower shall execute and deliver to each Additional Bank, a Revolving Loan
Note with all blanks appropriately completed in conformity herewith.
     (c) The Revolving Loan Note issued to each Bank shall (i) be executed by
the Borrower, (ii) be payable to the order of (A) such Bank and dated as of the
Restatement Effective Date or (B) to an Additional Bank and dated as of the
Additional Bank Assumption Effective Date applicable to such Additional Bank or
(C) to a Bank with an Additional Commitment and dated as of the Additional Bank
Assumption Effective Date applicable to such Bank with an Additional Commitment,
in each case, as applicable, (iii) be in a stated principal amount equal to the
Commitment of such Bank and payable in the principal amount of the Revolving
Loans evidenced thereby, (iv) mature on the Termination Date and (v) be entitled
to the benefits of this Agreement and the other Related Writings. The Revolving
Loan Notes shall be subject to the terms of this Agreement.
     (d) All Revolving Loan Notes issued under the 2004 Credit Agreement shall
be deemed canceled as of the Restatement Effective Date and each Person party to
the 2004 Credit Agreement in possession of a Revolving Loan Note issued
thereunder shall promptly after the Restatement Effective Date return such
Revolving Loan Note to the Borrower for cancellation.
     SECTION 2.06. REPAYMENT OF THE REVOLVING LOAN NOTES. The principal of the
Revolving Loan Notes evidencing the Revolving Loans shall be due and payable in
full on the Termination Date, unless such principal sums shall become due
earlier in whole or in part by reason of the principal amount exceeding the
Total Revolving Loan Commitments at any time in effect or pursuant to the
provisions of Article XI hereof.
     SECTION 2.07 SWING LOANS. (a) Subject to and upon the terms and conditions
of this Agreement, during the Commitment Period, each Swing Line Lender agrees
to make a Swing Loan or Swing Loans to the Borrower in an amount equal to
one-half (1/2) of the amount or amounts as the Borrower may from time to time
request; provided, that the Borrower shall not request any Swing Loan if, after
giving effect thereto (i) the aggregate outstanding principal amount of all
Revolving Loans plus the Swing Line Exposure plus the LC Obligations then
outstanding plus the Permitted Non-Affiliate Loan Reserve would exceed the Total
Revolving Loan Commitments then in effect or (ii) the Swing Line Exposure would
exceed the Maximum Swing Line Amount. Each Swing Loan shall bear interest at a
per annum rate equal to the Federal Funds Effective Rate plus 195 basis points
(for each day elapsed) and shall be due and

-16-



--------------------------------------------------------------------------------



 



payable on the Swing Loan Maturity Date applicable thereto. The Borrower shall
not request that more than one (1) Swing Loan to each Swing Line Lender be
outstanding at any time.
     (b) On any Cleveland Banking Day, the Swing Line Lenders may, in their sole
discretion, give notice to the Banks and the Borrower that one or more of their
outstanding Swing Loans shall be refinanced as a Revolving Loan; provided, that
(i) each such notice shall be deemed to have been automatically given upon the
occurrence of an Event of Default under Section 10.06 or 10.07 hereof or upon
the exercise of any of the remedies provided in Section 11.01(b) or 11.02(b)
hereof and (ii) no Swing Line Lender shall make such request without the other
Swing Line Lender joining in such request. Such Revolving Loan initially shall
bear interest based on the Base Rate Option. On the Cleveland Banking Day
immediately following the date such notice has been given (or deemed given), the
Borrower shall be deemed to have requested (the “Mandatory Request”) a Revolving
Loan in the aggregate principal amount of the Swing Loans of each Swing Line
Lender in accordance with Section 5.01 hereof (other than the requirement set
forth in Section 5.01(a)(i)). Each Bank agrees to make a Revolving Loan in an
amount equal to its Pro rata share of such Revolving Loan on the date of the
Mandatory Request, subject to no conditions precedent whatsoever. Each Bank
acknowledges and irrevocably agrees that such Bank’s obligation to make a
Revolving Loan when required by this Section 2.07(b) is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, the occurrence and continuance of a Possible
Default or Event of Default or whether or not the agreements and conditions of
Article V are then satisfied and that its payment to the Agent, for the
respective accounts of the Swing Line Lenders, of the proceeds of such Revolving
Loan shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not such Bank’s Commitment
shall have been reduced or terminated. The Borrower irrevocably authorizes and
instructs the Agent to apply the proceeds of any borrowing pursuant to this
Section 2.07(b) to repay in full such Swing Loans.
     (c) If, for any reason, the Agent is unable to or, in the opinion of the
Agent, it is impracticable to, convert any Swing Loan to a Revolving Loan
pursuant to the preceding Section 2.07(b), then on any day that a Swing Loan is
outstanding (whether before or after the maturity thereof), the Agent shall have
the right to request that each Bank purchase a participation in such Swing Loan,
and the Agent shall promptly notify each Bank thereof (by facsimile or
telephone, confirmed in writing). Upon such notice, but without further action
being necessary or required, each Swing Line Lender hereby agrees to grant to
each Bank and each Bank hereby agrees to acquire from each Swing Line Lender, an
individual participation interest in each Swing Loan in an amount equal to such
Bank’s Pro rata share of the principal amount of such Swing Loan. In
consideration and in furtherance of the foregoing, each Bank hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Agent, for the benefit of each Swing Line Lender, such Bank’s Pro rata share
of such Swing Loan. Each Bank acknowledges and agrees that its obligation to
acquire participations in Swing Loans pursuant to this Section 2.07(c) is
absolute and unconditional, and shall not be affected by any circumstance
whatsoever, including without limitation, the occurrence and continuance of a
Possible Default or Event of Default or whether or not the agreements and
conditions of Article V are then satisfied and that each such payment shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not such Bank’s Commitment shall have been
reduced or terminated. Each Bank shall comply with its obligation under this

-17-



--------------------------------------------------------------------------------



 



Section 2.07(c) by wire transfer of immediately available funds, in the same
manner as provided in Section 5.02 hereof with respect to Revolving Loans to be
made by such Bank.
     (d) On the Restatement Effective Date, the Borrower shall execute and
deliver to each Swing Line Lender, a Swing Line Note with all blanks
appropriately completed in conformity herewith. The Swing Line Note issued to
each Swing Line Lender shall (i) be executed by the Borrower, (ii) be payable to
the order of such Swing Line Lender and dated as of the Restatement Effective
Date, (iii) be in a stated principal amount equal to the Swing Line Commitment
of such Swing Line Lender and payable in the principal amount of the Swing Loans
evidenced thereby and (iv) be entitled to the benefits of this Agreement and the
other Related Writings. The Swing Line Notes shall be subject to the terms of
this Agreement.
     (e) The proceeds of Swing Loans shall be used by the Borrower for general
working capital purposes of the Borrower.
     (f) All Swing Loans outstanding under the 2004 Credit Agreement that remain
unpaid on the Restatement Effective Date shall be paid in full on the
Restatement Effective Date.
     (g) All Swing Line Notes issued under the 2004 Credit Agreement shall be
deemed canceled as of the Restatement Effective Date and each Person party to
the 2004 Credit Agreement in possession of a Swing Line Note issued thereunder
shall promptly after the Restatement Effective Date return such Swing Line Note
to the Borrower for cancellation.
ARTICLE III
LETTERS OF CREDIT
     SECTION 3.01. LETTERS OF CREDIT. (a) The Banks agree to make available to
the Borrower letters of credit, issued by the Agent, pursuant to their
respective Commitments up to an aggregate amount at any one time outstanding of
$100,000,000 minus the aggregate principal amount of all then outstanding Surety
Bonds issued by a Surety on behalf of the Parent pursuant to an Indemnity
Agreement. The availability of letters of credit will be subject to (i) the
Agent being satisfied with the terms of the letter of credit, (ii) the
Borrower’s executing and delivering such letter of credit and reimbursement
agreements and related documents as required by the Agent, and (iii) the
satisfaction of all conditions to the Borrower obtaining a Loan in the amount of
the requested letter of credit. The Borrower shall pay a fee for each letter of
credit to the Agent for the Pro rata benefit of the Banks, upon issuance of each
letter of credit and, thereafter, upon the annual anniversary of the issuance of
each such letter of credit remaining outstanding, in the amount of the Indicated
Spread for Revolving Loans under the LIBOR Rate Option on the stated amount of
the letter of credit; provided that, the Agent shall be entitled to .125% of
such fee prior to the distribution of the balance of such fee Pro rata to the
Banks. In addition, the Borrower shall pay to the Agent upon issuance of each
letter of credit provided for under this Section 3.01 an issuance fee of $500
for the Agent’s services in issuing the letter of credit. No letter of credit
shall be issued having an expiration date after the Termination Date. All
letters of credit shall be in such form and substance as the Agent, the Banks
and the Borrower agree. The Borrower shall not be entitled to obtain letters of
credit from the Agent unless the Borrower is then entitled to obtain Loans from
the Banks in an amount not less than the stated amount of the letter of credit
requested, the other conditions of Section 5.03 of this Agreement have been
satisfied as if the Borrower was obtaining a Revolving Loan and the Borrower has
executed and

-18-



--------------------------------------------------------------------------------



 



delivered such letter of credit, reimbursement agreements and other related
documents as may be required by the Agent.
     (b) In the event the Agent pays any amount under or on account of a letter
of credit (the payment by the Agent under or on account of a letter of credit
being herein called a “Draw”), a Revolving Loan shall be deemed to be made to
the Borrower by each Bank to the extent of its Pro rata share of the Total
Revolving Loan Commitments to reimburse immediately the Agent for the amount of
the Draw. The Agent shall notify each Bank of the occurrence and payment of a
Draw no later than 12:00 p.m. (Cleveland time) on the date of such notice and,
not later than 1:00 p.m. (Cleveland time) on the date of such notice, each Bank
will make available to the Agent its Pro rata portion of the Draw deemed to be a
Revolving Loan. All amounts shall be made available to the Agent in U.S. Dollars
and immediately available funds at its office listed on the signature pages
hereto. If such corresponding Pro rata amount is not in fact made available to
the Agent by such Bank the Agent shall be entitled to recover such corresponding
amount from such Bank. If such Bank does not pay such corresponding amount
forthwith upon the Agent’s demand therefor, the Agent shall promptly notify the
Borrower, and the Borrower shall immediately pay such corresponding amount to
the Agent. The Agent shall also be entitled to recover from the Bank or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Agent to the Borrower to the date such corresponding amount is recovered by the
Agent at a rate per annum equal to (i) if paid by such Bank, the overnight
Federal Funds Effective Rate or (ii) if paid by the Borrower, the then
applicable rate of interest, calculated in accordance with Article IV, for the
Revolving Loans. In the event no Revolving Loan or only a partial Revolving Loan
is deemed to be made, the Agent is hereby authorized to charge (without prior
notice to the Borrower) the amount of each Draw, together with interest thereon,
against any account of the Borrower maintained with the Agent.
     (c) So long as letters of credit are outstanding, the amount of Revolving
Loans that the Borrower is entitled to obtain under Article II shall be reduced
by the LC Obligations then outstanding and, in addition to otherwise
constituting part of the Revolving Loans, except as otherwise expressly stated
herein, the stated amount of the letters of credit shall be treated as principal
of the Revolving Loans.
     (d) Whenever the Borrower desires that a letter of credit be issued, the
Borrower shall give the Agent written notice (including by way of facsimile
transmission) thereof prior to 1:00 p.m. (Cleveland time) at least five
Cleveland Banking Days (or such shorter period as may be acceptable to the
Agent) prior to the proposed date of issuance (which shall be a Cleveland
Banking Day), which written notice shall be in the form of Exhibit E hereto
(each, a “Letter of Credit Request”). Each Letter of Credit Request shall
include an application for such letter of credit and any other documents that
the Agent customarily requires in connection therewith. The Agent shall promptly
notify each Bank of each Letter of Credit Request.
     (e) The delivery of each Letter of Credit Request shall be deemed a
representation and warranty by the Borrower that such letter of credit as
requested in such Letter of Credit Request may be issued in accordance with and
will not violate the requirements of this Section 3.01 and shall include a
representation and warranty as to the aggregate principal amount of all then
outstanding Surety Bonds. The Agent shall, on the date of each issuance of or

-19-



--------------------------------------------------------------------------------



 



amendment or modification to a letter of credit by it, give each Bank and the
Borrower written notice of the issuance of or amendment or modification to such
letter of credit.
     (f) In determining whether to pay under any letter of credit, the Agent
shall not have any obligation relative to the Banks other than to determine that
any documents required to be delivered under such letter of credit have been
delivered and that they appear to comply on their face with the requirements of
the letter of credit. Any action taken or omitted to be taken by the Agent with
respect to a letter of credit issued by it if taken or omitted in the absence of
gross negligence or willful misconduct, shall not create any resulting liability
for the Agent.
     (g) Immediately prior to the effectiveness of this Agreement, the
outstanding letters of credit issued under the 2002 Credit Agreement and/or the
2004 Credit Agreement are as listed on Exhibit C hereto and such letters of
credit shall be deemed to be, and hereby are converted into, outstanding letters
of credit hereunder.
ARTICLE IV
INTEREST ON THE REVOLVING LOANS
     SECTION 4.01(a). INTEREST OPTIONS. The Borrower shall pay interest on the
Revolving Loans at the rates in effect from time to time pursuant to the
Interest Options provided for in Sections 4.01(b) and 4.01(c) as selected by the
Borrower or otherwise in effect from time to time in accordance with the terms
and conditions of this Agreement. Interest on the Revolving Loans shall accrue
from and including the date of borrowing thereof to but excluding the date of
repayment thereof.
     SECTION 4.01(b). LIBOR RATE OPTION. Interest on the principal amount of
each Revolving Loan at any time subject to the interest rate option provided for
pursuant to this Section 4.01(b) (the “LIBOR Rate Option”) shall be at a rate
determined by adding the applicable LIBOR rate at the time in effect for each
Interest Period for such Revolving Loan and the applicable Indicated Spread for
the LIBOR Rate Option set forth in Section 4.01(d) below. The LIBOR Rate Option
shall be in effect for all portions of the principal of the Revolving Loans for
which the Borrower has selected an Interest Period in accordance with
Section 4.02 hereof, unless and until any event or circumstance provided for in
Sections 4.09 or 4.10 hereof shall have occurred and continue to be in effect or
an Event of Default has occurred and is continuing.
     SECTION 4.01(c). BASE RATE OPTION. Interest on the principal amount of all
Revolving Loans at any time subject to the interest rate option provided for
pursuant to this Section 4.01(c) (the “Base Rate Option”) shall be at rates
determined by adding the Base Rate in effect from time to time and the
applicable Indicated Spread for the Base Rate Option set forth in
Section 4.01(d) below. The interest rate in effect under the Base Rate Option
shall change automatically and immediately with each change in the Base Rate.
The Base Rate Option shall be in effect for all portions of the principal of the
Revolving Loans for which the LIBOR Rate Option is not in effect at any time.
     SECTION 4.01(d). INDICATED SPREAD. The Indicated Spread is measured in
basis points and from and including the Restatement Effective Date to the
Termination Date, shall be 50 basis points for the Base Rate Option and 145
basis points for the LIBOR Rate Option.

-20-



--------------------------------------------------------------------------------



 



     SECTION 4.02. INTEREST PERIODS. The Borrower shall have the option to
select and advise the Agent of the Interest Periods the Borrower has selected
for Revolving Loans not less than two (2) Cleveland Banking Days prior to
(a) the Restatement Effective Date, for the Revolving Loans to be made on the
Restatement Effective Date, (b) each Interest Adjustment Date, (c) the date any
Revolving Loans are to be made subsequent to the Restatement Effective Date, and
(d) any date on which the Borrower desires to have any portion of the principal
of the Revolving Loans not subject to the LIBOR Rate Option become subject to
the LIBOR Rate Option, provided, that Revolving Loans subject to the Base Rate
Option may not be converted into Revolving Loans subject to the LIBOR Rate
Option and Revolving Loans subject to the LIBOR Rate Option may not be continued
as Revolving Loans subject to the LIBOR Rate Option if an Event of Default is in
existence on the date of such conversion or continuation. Each Interest Period
selected shall apply to not less than $500,000 in principal amount of the
Revolving Loans; provided, that at no time shall there be more than ten
(10) Interest Periods in effect including any Revolving Loans subject to the
Base Rate Option. The principal amount subject to each Interest Period shall be
deemed distributed Pro rata among the Banks with respect to the respective
Revolving Loans to which the Interest Period applies. If the Borrower fails to
timely select any Interest Period, the Borrower shall be deemed to have elected
to convert such Loan to a Loan subject to the Base Rate Option, effective as of
the expiration date of such current Interest Period.
     SECTION 4.03. INTEREST PAYMENT DATES. (a) Interest on all Revolving Loans
subject to the LIBOR Rate Option shall be payable on the earliest of (i) the
first Cleveland Banking Day of each month, (ii) any prepayment or conversion (on
the amount prepaid or converted), (iii) maturity (whether by acceleration or
otherwise) and/or, (iv) after such maturity, on demand.
     (b) Interest on all Revolving Loans subject to the Base Rate Option shall
be payable on the earliest of (i) in arrears on the first Cleveland Banking Day
of each month, (ii) any prepayment or conversion (on the amount prepaid or
converted), (iii) maturity (whether by acceleration or otherwise) and/or
(iv) after such maturity, on demand.
     (c) Interest that shall have accrued under the 2004 Credit Agreement and
remains unpaid on the Restatement Effective Date shall be paid in full on the
Restatement Effective Date.
     SECTION 4.04. INTEREST CALCULATIONS. All interest shall be computed on the
basis of a three hundred sixty (360) day year for the actual number of days
elapsed. Interest shall in all events continue to accrue in accordance with the
provisions of this Agreement until the time payment in full is received.
     SECTION 4.05. POST-DEFAULT RATE. After the occurrence and during the
continuation of any Event of Default, the Loans and any interest on the Loans
not paid when due shall bear interest at a rate equal to the rate applicable to
Revolving Loans, subject to the Base Rate Option plus two percent (2%) per
annum, and all such interest shall be due on demand. No interest shall accrue on
any interest that is being charged with respect to any interest not paid when
due.
     SECTION 4.06. RESERVES OR DEPOSIT REQUIREMENTS, ETC. If at any time any
law, treaty, regulation (including, without limitation, Regulation D of the
Board of

-21-



--------------------------------------------------------------------------------



 



Governors of the Federal Reserve System), governmental rule, guideline, order or
request (whether or not having force of law) or the interpretation or
administration thereof by any governmental authority charged with the
administration thereof or any central bank or other fiscal, monetary or other
authority shall impose, modify or deem applicable any reserve and/or special
deposit requirement against assets held by, or deposits in or for the amount of
any Loans by, any Bank, and the result of the foregoing is to increase the cost
(whether by incurring a cost or adding to a cost) to such Bank of making or
maintaining Loans hereunder or to reduce the amount of principal or interest
received by such Bank with respect to such Loans, then upon demand by such Bank
the Borrower shall pay to such Bank from time to time on each interest payment
date with respect to such Loans, as additional consideration hereunder,
additional amounts sufficient to fully compensate and indemnify such Bank for
such increased cost or reduced amount, assuming (which assumption such Bank need
not corroborate) such additional cost or reduced amount were allocable to such
Loans. A statement as to the increased cost or reduced amount as a result of any
event mentioned in this Section 4.06, setting forth the calculations therefor,
shall be submitted by such Bank to the Borrower not later than one hundred fifty
(150) days after the events giving rise to the same occurred and shall, in the
absence of manifest error, be conclusive and binding as to the amount thereof.
Notwithstanding any other provision of this Agreement, after any such demand for
compensation by any Bank, the Borrower, upon at least one (1) Cleveland Banking
Day’s prior written notice to such Bank through the Agent, may prepay all Loans
in full regardless of the Interest Period of any thereof. Any such prepayment
shall be subject to the prepayment premium set forth in Section 5.05 hereof.
     SECTION 4.07. TAX LAW, ETC. In the event that by reason of any law,
regulation or requirement or in the interpretation thereof by an official
authority, or the imposition of any requirement of any central bank whether or
not having the force of law, any Bank shall, with respect to this Agreement or
any transaction under this Agreement, be subjected to any tax, levy, impost,
charge, fee, duty, deduction or withholding of any kind whatsoever (other than
any tax imposed upon the total net income of such Bank) and if any such measures
or any other similar measure shall result in an increase in the cost to such
Bank of making or maintaining any Loan or in a reduction in the amount of
principal, interest or commitment fee receivable by such Bank in respect
thereof, then such Bank shall promptly notify the Borrower stating the reasons
therefor. The Borrower shall thereafter pay to such Bank upon demand from time
to time on each interest payment date with respect to such Loans, as additional
consideration hereunder, such additional amounts as will fully compensate such
Bank for such increased cost or reduced amount. A statement as to any such
increased cost or reduced amount, setting forth the calculations therefor, shall
be submitted by such Bank to the Borrower not later than one hundred fifty
(150) days after the events giving rise to the same occurred and shall, in the
absence of manifest error, be conclusive and binding as to the amount thereof.
     If any Bank receives such additional consideration from the Borrower
pursuant to this Section 4.07, such Bank shall use its best efforts to obtain
the benefits of any refund, deduction or credit for any taxes or other amounts
on account of which such additional consideration has been paid and shall
reimburse the Borrower to the extent, but only to the extent, that such Bank
shall receive a refund of such taxes or other amounts together with any interest
thereon or an effective net reduction in taxes or other governmental charges
(including any taxes imposed on or measured by the total net income of such
Bank) of the United States or any state or

-22-



--------------------------------------------------------------------------------



 



subdivision thereof by virtue of any such deduction or credit, after first
giving effect to all other deductions and credits otherwise available to such
Bank. If, at the time any audit of such Bank’s income tax return is completed,
such Bank determines, based on such audit, that it was not entitled to the full
amount of any refund reimbursed to the Borrower as aforesaid or that its net
income taxes are not reduced by a credit or deduction for the full amount of
taxes reimbursed to the Borrower as aforesaid, the Borrower, upon demand of such
Bank, will promptly pay to such Bank the amount so refunded to which such Bank
was not so entitled, or the amount by which the net income taxes of such Bank
were not so reduced, as the case may be.
     Notwithstanding any other provision of this Agreement, after any such
demand for compensation by any Bank, the Borrower, upon at least one
(1) Cleveland Banking Day’s prior written notice to such Bank through the Agent,
may prepay all Loans in full regardless of the Interest Period of any thereof.
Any such prepayment shall be subject to the prepayment premium set forth in
Section 5.05 hereof.
     SECTION 4.08. INDEMNITY. Without prejudice to any other provisions of this
Article IV, the Borrower hereby agrees to indemnify each Bank against any
reasonable loss or expense which such Bank may sustain or incur as a consequence
of any Event of Default hereunder, including, but not limited to, any loss of
profit, premium or penalty incurred by such Bank in respect of funds borrowed by
it for the purpose of making or maintaining any Loan subject to the Libor Rate
Option, as determined by such Bank in the exercise of its sole but reasonable
discretion. A statement as to any such loss or expense shall be promptly
submitted by such Bank to the Borrower not later than one hundred fifty
(150) days after the events giving rise to the same occurred and shall, in the
absence of manifest error, be conclusive and binding as to the amount thereof.
     SECTION 4.09. EURODOLLAR DEPOSITS UNAVAILABLE OR INTEREST RATE
UNASCERTAINABLE. In the event that the Agent shall have determined that dollar
deposits of the relevant amount for the relevant Interest Period are not
available to the Reference Banks in the applicable Eurodollar market or that, by
reason of circumstances affecting such market, adequate and reasonable means do
not exist for ascertaining the LIBOR rate applicable to such Interest Period, as
the case may be, the Agent shall promptly give notice of such determination to
the Borrower. In any such event, all principal of the Loans then subject to the
LIBOR Rate Option shall become subject to the Base Rate Option on expiration of
any Interest Periods then in effect. In the event that the circumstances causing
any such unavailability of deposits or inability to determine the LIBOR rate
shall change or terminate so that the LIBOR rate may again be determined, the
Agent shall promptly so notify the Borrower.
     SECTION 4.10. CHANGES IN LAW RENDERING LIBOR LOANS UNLAWFUL. If at any time
any new law, treaty, regulation, governmental rule, guideline, order or request
or any change in any existing law, treaty, regulation, governmental rule,
guideline, order or request or any interpretation thereof by any governmental or
other regulatory authority charged with the administration thereof, shall make
it unlawful for any Bank to fund any Loans which it is committed to make
hereunder subject to the LIBOR Rate Option with moneys obtained in the
Eurodollar market, the Commitment of such Bank to fund such Loans shall, upon
the happening of such event forthwith be suspended for the duration of such
illegality, and such Bank shall by written notice to the Borrower and the Agent
declare that its Commitment with respect to such Loans has been so suspended
and, if and when such illegality ceases to exist, such suspension

-23-



--------------------------------------------------------------------------------



 



shall cease and such Bank shall similarly notify the Borrower and the Agent. If
any such change shall make it unlawful for any Bank to continue in effect the
funding in the applicable Eurodollar market of any Loan previously made by it
hereunder subject to the LIBOR Rate Option, such Bank shall, upon the happening
of such event, notify the Borrower, the Agent and the other Banks thereof in
writing stating the reasons therefor, and the Borrower shall, on the earlier of
(i) the last day of the then current Interest Period or (ii) if required by such
law, regulation or interpretation, on such date as shall be specified in such
notice, prepay all such Loans to the Banks in full. Any such prepayment or
conversion may be made without payment of the prepayment premium provided for in
Section 5.05 hereof, but the Borrower shall compensate such Bank(s) for any
costs or expenses relating to such Loan incurred in connection with the events
provided for in this Section on written request to the Borrower describing such
costs or expenses.
     SECTION 4.11. FUNDING. Each Bank may, but shall not be required to, make
Loans hereunder with funds obtained outside the United States.
ARTICLE V
AGREEMENTS AND CONDITIONS APPLICABLE TO ALL REVOLVING LOANS
     SECTION 5.01. NOTICE OF BORROWING. (a) Whenever the Borrower desires to
incur a Revolving Loan, it shall give the Agent, prior to 12:00 noon (Cleveland
time), at least two (2) Cleveland Banking Day’s prior written notice (or
telephonic notice promptly confirmed in writing) of each Revolving Loan to be
subject to the LIBOR Rate Option and at least one (1) Cleveland Banking Days’
prior written notice (or telephonic notice promptly confirmed in writing) of
each Revolving Loan to be subject to the Base Rate Option. Each such notice
(each, a “Notice of Borrowing” a form of which is attached hereto as Exhibit F)
shall be appropriately completed to specify (i) the aggregate principal amount
of each Revolving Loan to be made, which shall be an amount equal to an integral
multiple of $500,000, (ii) the date such Revolving Loan(s) is to be made (which
shall be a Cleveland Banking Day and, in the case of a Revolving Loan based on
the LIBOR Rate Option, a London Banking Day), and (iii) whether the Revolving
Loan(s) shall be subject to the Base Rate Option or the Libor Rate Option and,
in the latter case, the Interest Period to be initially applicable thereto. The
Agent shall promptly give each Bank written notice (or telephonic notice
promptly confirmed in writing) of each proposed Revolving Loan, of such Bank’s
Pro rata share thereof and of the other matters covered by the Notice of
Borrowing.
     (b) Without in any way limiting the obligation of the Borrower to confirm
in writing any telephonic notice permitted to be given hereunder, the Agent may,
prior to receipt of written confirmation, act without liability upon the basis
of such telephonic notice, believed by the Agent in good faith to be from an
Authorized Fiscal Officer of the Borrower. In such case, the Borrower hereby
waives the right to dispute the Agent’s record of the terms of such telephonic
notice.
     (c) Whenever the Borrower desires to incur a Swing Loan, it shall give the
Agent, prior to 2:00 p.m. (Cleveland time) on the proposed date of borrowing of
any Swing Loan, written notice (or telephonic notice promptly confirmed in
writing) in the form of a Notice of Borrowing of each such Swing Loan. The Agent
shall promptly give each Swing Line Lender written notice (or telephonic notice
promptly confirmed in writing) of each proposed Swing

-24-



--------------------------------------------------------------------------------



 



Loan, of such Swing Line Lender’s pro rata share thereof and of other matters
covered by the Notice of Borrowing relating to such Swing Loan.
     SECTION 5.02. DISBURSEMENT OF FUNDS. (a) No later than 1:00 p.m. (Cleveland
time) on the date specified in each Notice of Borrowing, each Bank will make
available its Pro rata portion of each Revolving Loan requested to be made on
such date in the manner provided below in this Section 5.02(a). All amounts
shall be made available to the Agent in U.S. dollars and immediately available
funds at its office listed on the signature pages hereto and the Agent promptly
will make available to the Borrower by depositing to its account at the Agent’s
office the aggregate of the amounts so made available in the type of funds
received. Unless the Agent shall have been notified by any Bank prior to the
date specified in the Notice of Borrowing that such Bank does not intend to make
available to the Agent its portion of the Revolving Loan or Revolving Loans to
be made on such date, the Agent may assume that such Bank has made such amount
available to the Agent on such date of borrowing, and the Agent, in reliance
upon such assumption, may (in its sole discretion and without any obligation to
do so) make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Agent by such Bank and
the Agent has made available same to the Borrower, the Agent shall be entitled
to recover such corresponding amount from such Bank. If such Bank does not pay
such corresponding amount forthwith upon the Agent’s demand therefor, the Agent
shall promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Agent. The Agent shall also be entitled to recover
from the Bank or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Agent to the Borrower to the date such
corresponding amount is recovered by the Agent at a rate per annum equal to
(i) if paid by such Bank, the overnight Federal Funds Effective Rate or (ii) if
paid by the Borrower, the then applicable rate of interest, calculated in
accordance with Article IV, for the Revolving Loans.
     (b) Nothing herein shall be deemed to relieve any Bank from its obligation
to fulfill its commitments hereunder or to prejudice any rights which the
Borrower may have against any Bank as a result of any default by such Bank
hereunder.
     (c) No later than 3:00 p.m. (Cleveland time) on the date specified in each
Notice of Borrowing relating to a Swing Loan, each Swing Line Lender will make
available its pro rata portion of each Swing Loan requested to be made on such
date in the manner provided below in this Section 5.02(c). All amounts shall be
made available to the Agent in U.S. dollars and immediately available funds at
its office listed on the signature pages hereto and the Agent promptly will make
available to the Borrower by depositing to its account at the Agent’s office the
aggregate of the amounts so made available in the type of funds received.

-25-



--------------------------------------------------------------------------------



 



     SECTION 5.03. CONDITIONS TO LOANS AND LETTERS OF CREDIT. The obligation of
each Bank to make Loans hereunder or of the Agent to issue letters of credit
hereunder, as applicable, is conditioned, in the case of each Loan and each
letter of credit hereunder, upon the following:
     (a) receipt by the Agent of a Notice of Borrowing or Letter of Credit
Request, as applicable;
     (b) no Event of Default or Possible Default existing then or immediately
after giving effect to the Loan or letter of credit, as applicable;
     (c) the conditions set forth in Article VI hereof having been satisfied;
and
     (d) the representations and warranties contained in Article IX hereof being
true and correct in all material respects with the same force and effect as if
made on and as of the date of such Loan or such letter of credit, as applicable,
except to the extent that any thereof expressly relate to an earlier date.
Each request for a Loan or a letter of credit by the Borrower hereunder shall be
deemed to be a representation and warranty by the Borrower as of the date of
such borrowing as to the truth of the matters specified in subsections (b),
(c) and (d) above.
     SECTION 5.04. PAYMENT ON NOTES, ETC. All payments of principal, interest,
and any other amounts under this Agreement shall be made to the Agent in
immediately available funds and in lawful money of the United States of America
for the account of the Banks, not later than 12:00 noon (Cleveland time) on the
date when due. Any such payment received by the Agent after 12:00 noon on a
Cleveland Banking Day shall be deemed received on the next succeeding Cleveland
Banking Day and interest shall accrue to such next Cleveland Banking Day in
respect of any principal of the Loans to be paid by such payment. All payments
made by the Borrower hereunder, under any Note or any other Related Writing,
will be made without setoff, counterclaim or defense. The Agent shall distribute
to each Bank its Pro rata share of the amount of principal, interest and other
amounts received by it for the account of such Bank on the same day the Agent
receives payment thereof from the Borrower in immediately available funds,
unless the Agent does not receive such payment from the Borrower until after
12:00 noon, in which case the Agent shall make payment thereof to the Banks on
the next Cleveland Banking Day. Each Bank shall endorse each Note held by it
with appropriate notations evidencing each payment of principal made thereon or
shall record such principal payment by such other method as such Bank may
generally employ; provided, that failure to make any such entry shall in no way
detract from the Borrower’s obligations under each such Note. Whenever any
payment to be made hereunder, including without limitation any payment to be
made on any Note, shall be stated to be due on a day which is not a Cleveland
Banking Day, such payment shall be made on the next succeeding Cleveland Banking
Day and such extension of time shall in each case be included in the computation
of the interest payable on such Note; provided, that if the next succeeding
Cleveland Banking Day falls in the succeeding calendar month, such payment shall
be made on the preceding Cleveland Banking Day and the relevant Interest Period
shall be adjusted accordingly. To the extent a Bank does not receive its Pro
rata share of the amount of principal, interest and other amounts made available
by the Borrower to the Agent for the account of such Bank at the applicable time
set forth above in this Section 5.04, such Bank shall

-26-



--------------------------------------------------------------------------------



 



be entitled to recover from the Agent, interest on all such amounts in respect
of each day from the date such amounts were made available to the Agent by the
Borrower to the date such amounts are distributed to such Bank at a rate per
annum equal to the overnight Federal Funds Effective Rate.
     SECTION 5.05. PREPAYMENT. (a) The Borrower shall have the right (subject to
the payment of a prepayment premium as hereinafter described in this
Section 5.05), at any time or from time to time, upon two (2) Cleveland Banking
Days’ prior written notice (or telephonic notice promptly confirmed in writing)
to prepay all or any part of the principal amount of the Loans then outstanding
as designated by the Borrower, subject to the provisions of Section 5.05(b)
hereof, plus interest accrued on the amount so prepaid to the date of such
prepayment, which notice shall promptly be transmitted by the Agent to each of
the Banks.
     (b) The Borrower agrees that if LIBOR as determined as of 11:00 a.m. London
time, two (2) London Banking Days’ prior to the date of prepayment or
acceleration of any Loans (hereinafter, “Prepayment LIBOR”) shall be lower than
the last LIBOR previously determined for those Loans accruing interest at LIBOR
with respect to which prepayment is intended to be made or that are accelerated
(hereinafter, “Last LIBOR”) prior to the end of the applicable Interest Period,
then the Borrower shall, upon written notice by the Agent, promptly pay to the
Agent, for the account of each of the Banks, in immediately available funds, a
prepayment premium measured by a rate (the “Prepayment Premium Rate”) which
shall be equal to the difference between the Last LIBOR and the Prepayment
LIBOR. In determining the Prepayment LIBOR payable to each Bank, the Agent shall
apply a rate for each Bank equal to LIBOR for a deposit approximately equal to
each Bank’s portion of such prepayment or accelerated balance which would be
applicable to an Interest Period commencing on the date of such prepayment or
acceleration and having a duration as nearly equal as practicable to the
remaining duration of the actual Interest Period during which such acceleration
occurs or prepayment is to be made. In addition, the Borrower shall immediately
pay directly to each Bank the amount claimed as additional costs or expenses
(including, without limitation, cost of telex, wires, or cables) incurred by
such Bank in connection with the prepayment or acceleration upon the Borrower’s
receipt of a written statement from such Bank. The Prepayment Premium Rate shall
be applied to all or such part of the principal amounts of the Notes as related
to the Loans to be prepaid, or that are accelerated and the prepayment premium
shall be computed for the period commencing with the date on which such
prepayment is to be made or acceleration occurs to that date which coincides
with the last day of the Interest Period previously established when the Loans,
which are to be prepaid or are accelerated, were made. Each voluntary prepayment
of a Loan shall be in the aggregate principal sum of not less than One Million
Dollars ($1,000,000) (except in the case of a Loan initially made in an
aggregate amount less than One Million Dollars ($1,000,000)) and, if greater, in
an integral multiple of Two Hundred Fifty Thousand Dollars ($250,000). In the
event the Borrower cancels a proposed Loan subsequent to the delivery to the
Agent of a Notice of Borrowing with respect to such Loan, but prior to the draw
down of funds thereunder, such cancellation shall be treated as a prepayment
subject to the aforementioned prepayment premium.
     SECTION 5.06. UNUSED COMMITMENT FEES. (a) For each day that the Revolving
Credit Exposure equals or exceeds fifty percent (50%) of the Total Revolving
Loan Commitments, the Borrower shall pay to the Agent, for the Pro rata benefit
of the Banks, an

-27-



--------------------------------------------------------------------------------



 



unused commitment fee at the rate per annum (based on a year of 360 days and
calculated for the actual number of days elapsed) of fifteen (15) basis points
times the excess of the Total Revolving Loan Commitments then in effect over the
Revolving Credit Exposure on that day and (b) for each day that the Revolving
Credit Exposure is less than fifty percent (50%) of the Total Revolving Loan
Commitments, the Borrower shall pay to the Agent, for the Pro rata benefit of
the Banks, an unused commitment fee at the rate per annum (based on a year of
360 days calculated for the actual number of days elapsed) of twenty-five
(25) basis points times the excess of the Total Revolving Loan Commitments then
in effect over the Revolving Credit Exposure on that day. The unused commitment
fee shall be payable on the first Cleveland Banking Day after each Fiscal
Quarterly Date commencing on the Restatement Effective Date and continuing on
the first Cleveland Banking Day after each Fiscal Quarterly Date thereafter.
After any permanent reduction of the Total Revolving Loan Commitments pursuant
to Section 5.07, the unused commitment fees payable hereunder shall be
calculated upon the Total Revolving Loan Commitments of the Banks as so reduced.
     (b) All unused commitment fees as defined in the 2004 Credit Agreement that
shall have accrued under the 2004 Credit Agreement and remain unpaid on the
Restatement Effective Date shall be paid in full on the Restatement Effective
Date.
     SECTION 5.07. MODIFICATION OF THE TOTAL REVOLVING LOAN COMMITMENTS. (a) At
any time during the Commitment Increase Period, the Borrower may request the
Agent to increase the Total Revolving Loan Commitments from the Restatement
Effective Date Commitment Amount up to an amount that shall not exceed
$750,000,000. Each increase may be made by either (i) proportionally increasing,
for one or more Banks, with their prior written consent, their respective
Commitments, in increments of at least Five Million Dollars ($5,000,000) or
(ii) by including one or more Additional Banks, each with a new Commitment of at
least Twenty Five Million Dollars ($25,000,000), as a party to this Agreement
(collectively, the “Additional Commitments”). During the Commitment Increase
Period, all of the Banks agree that the Agent, in its sole discretion, exercised
in good faith, may permit one or more Additional Commitments upon satisfaction
of the following requirements: (A) each Additional Bank, if any, shall execute
an Additional Bank Assumption Agreement, (B) the Agent shall provide to each
Bank a revised Exhibit A to this Agreement at least three Cleveland Banking Days
prior to the effectiveness of such Additional Commitments (each, an “Additional
Bank Assumption Effective Date”), (C) the Borrower shall execute and deliver to
the Agent, the Banks and the Additional Banks such replacement or additional
Revolving Loan Notes as shall be required by the Agent, such Banks or such
Additional Banks, as the case may be and (D) Borrower shall pay to the Agent,
each Bank with an Additional Commitment, if any, and each Additional Bank with
an Additional Commitment, if any, such commitment fees as may be agreed upon
between the Borrower and the Agent, such Banks and such Additional Banks, as the
case may be. The Banks hereby authorize the Agent to execute each Additional
Bank Assumption Agreement on behalf of the Banks. On each Additional Bank
Assumption Effective Date, the Banks shall make adjustments among themselves
with respect to the Revolving Loans and LC Obligations then outstanding,
participations in Swing Loans outstanding, if any and amounts of principal,
interest, fees and other amounts paid or payable with respect thereto as shall
be necessary, in the opinion of the Agent, in order to reallocate among such
Banks such outstanding amounts, based on their respective Pro rata shares of the
then effective Total Revolving Loan Commitments and to otherwise carry out fully
the intent and terms of this

-28-



--------------------------------------------------------------------------------



 



Section 5.07(a). In connection therewith, it is understood and agreed that the
Maximum Amount of any Bank set forth under such Bank’s name on Exhibit A hereto
will not be increased (or decreased except pursuant to Section 5.07(b) hereof)
without the prior written consent of such Bank. The Borrower shall not request
any increase in the Total Revolving Loan Commitments pursuant to this
Section 5.07(a) if a Possible Default or an Event of Default shall then exist,
or immediately after giving effect to any such increase would exist.
     (b) The Borrower shall have the right at all times to permanently reduce
the Total Revolving Loan Commitments in whole or in part by giving written
notice of the reduction to the Agent at least one Cleveland Banking Day prior to
the reduction, each such reduction to be in an amount equal to at least
$10,000,000, or the then Total Revolving Loan Commitments if the then Total
Revolving Loan Commitments are less than $10,000,000. Each such reduction shall
reduce each Bank’s Commitment Pro rata. Concurrently with each reduction, the
Borrower shall prepay the amount, if any, together with interest thereon by
which the aggregate unpaid principal amount of the Loans plus the LC Obligation
exceeds the Total Revolving Loan Commitments as so reduced in accordance with
Section 5.05 of this Agreement.
     SECTION 5.08. EXTENSIONS OF THE LOANS. Commencing on May 1, 2008 and on
each May 1st thereafter, the Borrower may request the Banks to extend the
Termination Date for one additional year in a writing delivered to the Agent not
later than 180 days prior to the then applicable Termination Date, in accordance
with the terms of this Agreement. The unanimous consent of the Banks shall be
required for any such extension and the Banks shall have the right, but not the
obligation, to approve such request for an extension. Any approval of the
Borrower’s request shall be subject to such terms and conditions as the Banks
may deem appropriate.
ARTICLE VI
CONDITIONS PRECEDENT
     Prior to or concurrently with the execution and delivery of this Agreement,
and as conditions precedent to the making or continuation of any Loans or the
issuance or continuation of letters of credit hereunder on the Restatement
Effective Date, the following actions shall be taken, all in form and substance
satisfactory to the Agents and the Banks and their respective counsel:
     SECTION 6.01. CORPORATE AND LOAN DOCUMENTS. The Borrower shall deliver or
cause to be delivered to the Agents and the Banks the following documents, in
all cases duly executed, delivered and/or certified, as the case may be:
     (a) Certified copies of the resolutions of the board of directors of the
Borrower evidencing approval of the execution, delivery and performance of this
Agreement and the Notes provided for herein;
     (b) Certified copies of resolutions of the board of directors of the Parent
evidencing approval of the execution, delivery and performance of the Guaranty;
     (c) Copies of the Articles of Incorporation of the Borrower in effect as of
the Restatement Effective Date, certified by the Ohio Secretary of State as of a
recent date;

-29-



--------------------------------------------------------------------------------



 



     (d) Copies of the Articles of Incorporation of the Parent in effect as of
the Restatement Effective Date, certified by the Ohio Secretary of State as of a
recent date;
     (e) Copies of the Code of Regulations of the Borrower in effect as of the
Restatement Effective Date, certified as true and complete as of the Restatement
Effective Date by the secretary of the Borrower;
     (f) Copies of the Code of Regulations of the Parent in effect as of the
Restatement Effective Date, certified as true and complete as of the Restatement
Effective Date by the secretary of the Parent;
     (g) A good standing certificate for the Borrower from the State of Ohio as
of a recent date;
     (h) A good standing certificate for the Parent from the State of Ohio as of
a recent date.
     (i) A certificate of the secretary or assistant secretary of the Borrower
certifying the names of the officers of the Borrower authorized to sign this
Agreement and the Notes, together with the true signatures of such officers.
     (j) A certificate of the secretary or assistant secretary of the Parent
certifying the names of the officers of the Parent authorized to sign the
Guaranty, together with the true signatures of such officers.
     (k) The Borrower, the Agents, and the Banks shall have executed and
delivered counterparts of the Agreement.
     (l) The Parent shall have executed and delivered the Guaranty to the Agents
and the Banks.
     (m) The Borrower shall have executed and delivered to each Bank (other than
the Additional Banks), a Revolving Loan Note payable to the account of each
respective Bank in the amount of their respective Commitments.
     (n) The Borrower shall have executed and delivered to each Swing Line
Lender, a Swing Line Note payable to the account of each respective Swing Line
Lender in the amount of their respective Swing Line Commitments.
     (o) A certificate of the secretary or assistant secretary of the Borrower
certifying that as of the Restatement Effective Date and after giving effect
thereto and to the Loans made hereunder (i) there exists no Possible Default or
Event of Default and (ii) all representations and warranties contained herein
shall be true and correct in all material respects.
     (p) A certificate of the secretary or assistant secretary of the Parent
certifying that as of the Restatement Effective Date and after giving effect
thereto and to the Loans made hereunder (i) there exists no Possible Default or
Event of Default and (ii) all representations and warranties contained herein
shall be true and correct in all material respects.

-30-



--------------------------------------------------------------------------------



 



     SECTION 6.02. OPINION OF COUNSEL FOR PARENT. The Borrower shall deliver or
cause to be delivered to the Agents and the Banks a favorable opinion of counsel
for the Parent as to the due authorization, execution and delivery, and
legality, validity, and enforceability of the Guaranty and such other matters as
the Agents and the Banks may request.
     SECTION 6.03. JUDGMENT, ORDERS. On the Restatement Effective Date, there
shall not exist any judgment, order, injunction or other restraint issued or
filed with respect to the consummation of the transactions contemplated by this
Agreement.
     SECTION 6.04. LITIGATION. On the Restatement Effective Date, there shall be
no actions, suits or proceedings pending or threatened (a) with respect to this
Agreement or the transactions contemplated hereby or (b) which the Agents or the
Banks shall determine could have a Material Adverse Effect.
     SECTION 6.05. NOTICE OF BORROWING. Prior to the making of each Loan, the
Agent shall have received a Notice of Borrowing satisfying the requirements of
Section 5.01.
     SECTION 6.06. OPINION OF COUNSEL FOR BORROWER. The Borrower shall deliver
or cause to be delivered to the Agents and the Banks a favorable opinion of
counsel for the Borrower as to the due authorization, execution and delivery,
and legality, validity and enforceability of this Agreement and the Notes and
such other matters as the Agents and the Banks may request.
     SECTION 6.07. PAYMENT OF FEES. On the Restatement Effective Date, the
Borrower shall have paid to the Agents and the Banks all costs, fees and
expenses, and all other compensation contemplated by this Agreement (including,
without limitation, legal fees and expenses) to the extent then due.
     SECTION 6.08. ADVERSE CHANGE, ETC. From January 31, 2007 to the Restatement
Effective Date, nothing shall have occurred (and neither the Banks nor the
Agents shall have become aware of any facts or conditions not previously known)
which the Banks or the Agents shall determine has, or could reasonably be
expected to have, a Material Adverse Effect.
     SECTION 6.09. EVIDENCE OF INSURANCE. The Borrower shall have delivered to
the Agents and the Banks evidence of insurance complying with the provisions of
Section 7.09 hereof.
ARTICLE VII
AFFIRMATIVE COVENANTS
     Borrower covenants and agrees that on the Restatement Effective Date and
thereafter, for so long as this Agreement remains in effect and until the
Commitments and all letters of credit are terminated, no Notes are outstanding
and the Loans, together with interest, fees and all other obligations incurred
hereunder, are paid in full, the Borrower will perform and observe all of the
following provisions, namely:

-31-



--------------------------------------------------------------------------------



 



     SECTION 7.01. PAYMENT OF AMOUNTS DUE. The Borrower will make all payments
of the principal of and interest on the Loans and the Notes promptly as the same
become due.
     SECTION 7.02. EXISTENCE, BUSINESS, ETC. The Borrower will cause to be done
all things necessary to preserve and to keep in full force and effect its
existence and rights and those of its Subsidiaries. The Borrower will, and will
cause its Subsidiaries to, comply in all material respects with all federal,
state and local laws and regulations now in effect or hereafter promulgated by
any governmental authority having jurisdiction over it or them, as applicable.
     SECTION 7.03. MAINTENANCE OF PROPERTIES. The Borrower will, and will cause
its Subsidiaries to, at all times maintain, preserve, protect and keep its
properties used in the conduct of its business in good repair, working order and
condition, ordinary wear and tear excepted, and, from time to time, make all
needful and proper repairs, renewals, replacements, betterments, and
improvements thereto, so that the business carried on in connection therewith
may be properly conducted at all times.
     SECTION 7.04. PAYMENT OF TAXES, ETC. The Borrower will pay and discharge
all lawful taxes, assessments and governmental charges or levies imposed upon
it, upon its income or profits or upon its properties, before the same shall
become in default or penalties attach thereto, as well as all lawful claims for
same which have become due and payable which, if unpaid, might become a Lien or
charge upon such properties or any part thereof; provided, that the Borrower
shall not be required to pay and discharge any such tax, assessment, charge,
levy or claim so long as the validity thereof shall be contested in good faith
by appropriate proceedings and there shall be set aside on its books such
reserves with respect thereto as are required by GAAP. Except where the
liability for the tax, assessment, charge, levy or claim is limited solely to
the property on which assessed and is not subject to enforcement against the
Borrower, the Borrower will in all events pay such tax, assessment, charge, levy
or claim before the property subject thereto shall be sold to satisfy any Lien
which has attached as security therefor.
     SECTION 7.05. FINANCIAL STATEMENTS. The Borrower will furnish or cause to
be furnished to each Bank:
     (a) within forty-five (45) days (or fifty (50) days so long as the Parent
shall not have reported an Event of Default under the Guaranty to the Securities
and Exchange Commission during such fiscal period nor on its most recent filing
with the Securities and Exchange Commission) after the end of each of the first
three (3) quarter-annual fiscal periods of each of the Borrower’s fiscal years,
a Form 10-Q as filed with the Securities and Exchange Commission, an unaudited
consolidated and consolidating balance sheet of the Parent as at the end of that
period and an unaudited consolidated and consolidating statement of income of
the Parent for the Parent’s current fiscal year to date, all prepared in form
and detail in accordance with GAAP, consistently applied, or the Pro Rata
Consolidation Method, as applicable, and certified by a Senior Officer of the
Parent, together with a certificate of a Senior Officer of the Borrower
(i) specifying the nature and period of existence of each Event of Default
and/or Possible Default, if any, and the action taken, being taken or proposed
to be taken by the Borrower in respect thereof, or if none, so stating,
(ii) certifying that the representations and warranties of the Borrower set
forth in Article IX hereof are true and correct as of the date of such
certificate, or, if

-32-



--------------------------------------------------------------------------------



 



not, all respects in which they are not and (iii) certifying compliance by the
Borrower with the covenants contained in Section 8.13;
     (b) within ninety (90) days (or ninety-five (95) days so long as the Parent
shall not have reported an Event of Default under the Guaranty to the Securities
and Exchange Commission during such fiscal period nor on its most recent filing
with the Securities and Exchange Commission) after the end of each fiscal year
of the Borrower, an annual report on Form 10-K as filed by the Parent with the
Securities and Exchange Commission, including the complete audited consolidated
balance sheets and statements of income of the Parent for that year, certified
by an independent public accountant satisfactory to the Banks, and an unaudited
consolidating balance sheet and statement of income of the Parent for the
current fiscal year, each in form and detail satisfactory to the Banks, and
prepared in accordance with GAAP, consistently applied, or the Pro Rata
Consolidation Method, as applicable, together with (i) a report of the
independent certified public accountant, with an opinion that is not qualified
as to the scope of the audit or as to the status of the Parent or the Borrower
as a going concern, (ii) a certificate of a Senior Officer of the Borrower
(X) specifying the nature and period of existence of each Event of Default
and/or Possible Default, if any, and the action taken, being taken or proposed
to be taken by the Borrower in respect thereof or, if none, so stating, and
(Y) certifying that the representations and warranties of the Borrower set forth
in Article IX hereof are true and correct as of the date of such certificate,
or, if not, all respects in which they are not, and (Z) certifying compliance by
the Borrower with the covenants contained in Section 8.13;
     (c) no more than ninety (90) days after the commencement of each fiscal
year of the Borrower, a budget of the Borrower in form and substance
substantially the same as the budgets delivered by the Borrower to the Agent on
or before the Restatement Effective Date;
     (d) forthwith upon the Agent’s or any Bank’s written request, such other
information about the financial condition, properties and operations of the
Borrower and its Subsidiaries, including, but not limited to, financial
statements, management letters of accountants addressed to the Parent or the
Borrower, rent rolls and other similar information for each Subsidiary of the
Borrower, in each case as the Agent or that Bank may from time to time
reasonably request; and
     (e) within forty-five (45) days (or fifty (50) days so long as the Parent
shall not have reported an Event of Default under the Guaranty to the Securities
and Exchange Commission during such fiscal period nor on its most recent filing
with the Securities and Exchange Commission) after the end of each fiscal
quarter of each of the Borrower’s fiscal years, a report setting forth (i) the
principal amounts of all Indebtedness originated or acquired by FCCC that is
outstanding to non-affiliated third parties, (ii) a statement of the aggregate
notional amount of all Total Rate of Return Swaps on which FCCC is obligated as
of the last day of such fiscal quarter, the aggregate amount of the cash risk to
FCCC in respect of such Total Rate of Return Swaps as of the last day of such
fiscal quarter and, if secured, the asset or assets securing such Total Rate of
Return Swaps, (iii) information, in sufficient detail, demonstrating compliance
by the Subsidiaries of the Borrower with the limitations set forth in
Section 8.15 with respect to the pledging of second assets permitted under such
Section 8.15 to secure Permitted Debt and (iv) information, in sufficient
detail, demonstrating compliance by FCCC with the limitations set forth in
Section 8.15 with respect to the pledging of additional collateral permitted by
such Section 8.15.

-33-



--------------------------------------------------------------------------------



 



     SECTION 7.06. INSPECTION. The Borrower will and will cause each Subsidiary
to permit its properties and records to be examined at all reasonable times by
the Agent and each of the Banks.
     SECTION 7.07. ENVIRONMENTAL COMPLIANCE. The Borrower will comply in all
material respects with any and all Environmental Laws including, without
limitation, all Environmental Laws in jurisdictions in which the Borrower or any
Subsidiary owns property, operates, arranges for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts for transport any
hazardous substances, solid waste or other wastes or holds any interest in real
property or otherwise. The Borrower will furnish to the Banks promptly after
receipt thereof a copy of any notice the Borrower or any Subsidiary may receive
from any governmental authority, private person or entity or otherwise that any
litigation or proceeding pertaining to any environmental, health or safety
matter has been filed or is threatened against the Borrower or such Subsidiary,
any real property in which the Borrower or such Subsidiary holds any interest or
any past or present operation of the Borrower or such Subsidiary. The Borrower
will not allow the storage, release or disposal of hazardous waste, solid waste
or other wastes on, under or to any real property in which the Borrower holds
any interest or performs any of its operations, in violation of any
Environmental Law. As used in this subsection “litigation or proceeding” means
any demand, claim, notice, suit, suit in equity, action, administrative action,
investigation or inquiry whether brought by any governmental authority, private
person or entity or otherwise. The Borrower shall defend, indemnify and hold the
Banks harmless against all costs, expenses, claims, damages, penalties and
liabilities of every kind or nature whatsoever (including attorneys’ fees)
arising out of or resulting from the noncompliance of the Borrower or any
Subsidiary with any Environmental Law provided that, so long as and to the
extent that the Banks are not required to make any payment or suffer to exist
any unsatisfied judgment, order or assessment against them, the Borrower may
pursue rights of appeal to comply with such Environmental Laws. In any case of
noncompliance with any Environmental Law by a Subsidiary, the Banks’ recourse
for indemnity in respect of the matters provided for in this Section 7.07 shall
be limited solely to the property of the Subsidiary holding title to the
property involved in such noncompliance and such recovery shall not be a Lien,
or a basis of a claim of Lien or levy of execution, against either the
Borrower’s general assets or the general assets of any of its Subsidiaries.
     SECTION 7.08. ERISA. (a) At the request of any Bank, the Borrower will
deliver to such Bank a complete copy of the annual report (Form 5500) of each
Plan required to be filed with the Internal Revenue Service. In addition to any
certificates or notes delivered to the Banks pursuant to this Section 7.08,
copies of any notices received by the Borrower or any Subsidiary of the Borrower
or any ERISA Affiliate with respect to any Plan shall be delivered to the Banks
no later than ten (10) days after the date such notice has been filed with the
Internal Revenue Service or the PBGC or such notice has been received by the
Borrower or such Subsidiary or such ERISA Affiliate, as applicable.
     (b) As soon as possible and, in any event, within ten (10) days after the
Borrower, any of its Subsidiaries or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following, the Borrower will deliver to
each of the Banks a certificate of an authorized officer of the Borrower setting
forth details as to the occurrence and such action, if any, which the Borrower,
such Subsidiary or such ERISA Affiliate is required or proposes to take,
together

-34-



--------------------------------------------------------------------------------



 



with any notices required or proposed to be given to or filed with or by the
Borrower, such Subsidiary, such ERISA Affiliate, the PBGC, a Plan participant or
the Plan administrator with respect thereto:
     (i) that a Reportable Event has occurred;
     (ii) that an accumulated funding deficiency has been incurred or any
application may be or has been made to the Secretary of the Treasury for a
waiver or modification of the minimum funding standard (including any required
installment payments) or an extension of any amortization period under
Section 412 of the Code with respect to a Plan;
     (iii) that a contribution required to be made to a Plan has not been timely
made;
     (iv) that a Plan has been or may be terminated, reorganized, partitioned or
declared insolvent under Title IV of ERISA;
     (v) that a Plan has an Unfunded Current Liability giving rise to a Lien
under ERISA or the Code;
     (vi) that proceedings may be or have been instituted to terminate or
appoint a trustee to administer a Plan;
     (vii) that a proceeding has been instituted pursuant to Section 515 of
ERISA to collect a delinquent contribution to a Plan;
     (viii) that the Borrower, any of its Subsidiaries or any ERISA Affiliate
will or may incur any liability (including any indirect, contingent or secondary
liability) to or on account of the termination of or withdrawal from a Plan
under Section 4062, 4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan
under Section 401(a)(29), 4971, 4975, or 4980 of the Code or Sections 409 or
502(i) or 501(1) of ERISA; or
     (ix) that the Borrower or any of its Subsidiaries may incur any material
liability pursuant to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) that provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any
employee pension benefit plan (as defined in Section 3(2) of ERISA).
     SECTION 7.09. INSURANCE. The Borrower will and will cause each of its
Subsidiaries to (a) keep itself and all of its insurable properties insured at
all times to such extent, by such insurers, and against such hazards and
liabilities as is generally and prudently done by like businesses, it being
understood that the Parent, the Borrower and each Subsidiary has obtained a
fidelity bond for each of its employees that handle funds, (b) give each Bank
prompt written notice of each material change in the Borrower’s or any
Subsidiary’s insurance coverage and the details of the change and (c) forthwith
upon any Bank’s written request, furnish to each Bank such information about the
Borrower’s or any Subsidiary’s insurance as any Bank may from time to time
reasonably request, which information shall be prepared in form and detail

-35-



--------------------------------------------------------------------------------



 



satisfactory to each Bank and certified by an officer of the Borrower or such
Subsidiary, as applicable.
     SECTION 7.10. MONEY OBLIGATIONS. The Borrower will and will cause each
Subsidiary to pay in full (a) prior in each case to the date when penalties
would attach, all taxes, assessments and governmental charges and levies (except
only those so long as and to the extent that the same shall be contested in good
faith by appropriate and timely proceedings diligently pursued) for which it may
be or become liable or to which any or all of its properties may be or become
subject, (b) all of its wage obligations to its employees in compliance with the
Fair Labor Standards Act (29 U.S.C. §§206-207) or any comparable provisions, and
(c) all of its other obligations calling for the payment of money (except only
those so long as and to the extent that the same shall be contested in good
faith by appropriate and timely proceedings diligently pursued) before such
payment becomes overdue except where the failure to make such payments, either
singly or in the aggregate, would not have a Material Adverse Effect on the
Borrower and provided, that the Borrower shall promptly give written notice to
the Agent of any such non-payments, which written notice the Agent will promptly
deliver to each Bank.
     SECTION 7.11. RECORDS. The Borrower will and will cause each Subsidiary to
(a) at all times maintain true and complete records and books of account, and
without limiting the generality of the foregoing, maintain appropriate reserves
for possible losses and liabilities, all in accordance with GAAP applied on a
basis not inconsistent with its present accounting procedures, and (b) at all
reasonable times permit any Bank to examine the Borrower’s or any Subsidiary’s
books and records and to make excerpts therefrom and transcripts thereof.
     SECTION 7.12. FRANCHISES. The Borrower will and will cause each Subsidiary
to preserve and maintain at all times its corporate existence, rights and
franchises; provided, that this Section 7.12 shall not prohibit any merger,
consolidation, dissolution or transfer permitted by Section 8.02.
     SECTION 7.13. NOTICE. The Borrower will cause its Chief Financial Officer,
or in his or her absence another officer designated by the Chief Financial
Officer, to promptly notify the Banks whenever:
     (a) any Event of Default or Possible Default may occur hereunder or any
representation or warranty made in Article IX hereof or elsewhere in this
Agreement or in any Related Writing may for any reason cease in any material
respect to be true and complete; and/or
     (b) (i) any Subsidiary shall be in default of any material (either with
respect to the Subsidiary or the Borrower) Indebtedness or Contingent Obligation
or, to the knowledge of the Borrower, any material obligations in respect of
taxes and/or Indebtedness for goods or services purchased by, or other
contractual obligations of, such Subsidiary and/or (ii) any Subsidiary shall
not, to the knowledge of Borrower, be in compliance with any law, order, rule,
judgments, ordinance, regulation, license, franchise, lease or other agreement
that has or could reasonably be expected to have a material adverse effect on
the business, operations, property or financial condition of such Subsidiary,
and/or (iii) the Borrower and/or any Subsidiary shall have received or have
knowledge of any actual, pending or threatened claim, notice, litigation,
citation, proceeding, or demand relating to any matter(s) described in
subsections (i) and (ii) of this Section 7.13(b); and/or

-36-



--------------------------------------------------------------------------------



 



     (c) the Borrower shall be in default of any guarantee permitted by
Section 8.07(b).
     SECTION 7.14. POST CLOSING ITEMS. The Borrower will promptly perform and
complete to the satisfaction of the Agent each of the matters, if any, set forth
on Schedule 7.14 attached hereto (the “Post Closing Items”) on or before the
date set forth on Schedule 7.14 for the performance and completion thereof (the
“Satisfaction Date”).
     SECTION 7.15. FURTHER ASSURANCES; REPLACEMENT NOTES. (a) The Borrower
agrees to execute and deliver to the Agent and/or the Banks any agreements,
documents and instruments, including, without limitation, additional Notes as
replacements or substitutions as may reasonably be required by the Agent and/or
the Banks, and to take such other actions as reasonably requested by the Agent
to effect the transactions contemplated hereby.
     (b) Upon the receipt by the Borrower of an affidavit of an officer of a
Bank as to the loss, theft, destruction or mutilation of its Note or any other
security document that is not of public record, upon the cancellation of any
such Note or other security document, as applicable, the Borrower shall issue,
in lieu thereof, a replacement Note or other security document, as applicable,
in the same principal amount thereof and otherwise of like tenor.
     SECTION 7.16. NOTICE OF DEFAULT OR LITIGATION. Promptly, and in any event
within three (3) Cleveland Banking Days after any officer of the Borrower or any
of its Subsidiaries obtains knowledge thereof, the Borrower will deliver notice
to the Banks of (a) the occurrence of any event which constitutes a Possible
Default or Event of Default, which notice shall specify the nature thereof, the
period of existence thereof and what action the Borrower proposes to take with
respect thereto, and (b) the commencement of, or written threat of, or any
significant development in, any litigation or governmental proceeding pending
against the Borrower or any of its Subsidiaries which is likely to have a
Material Adverse Effect.
     SECTION 7.17. USE OF PROCEEDS. All proceeds of the Revolving Loans shall be
used as provided in Section 2.04 and all proceeds of the Swing Loans shall be
used as provided in Section 2.07(e).
ARTICLE VIII
NEGATIVE COVENANTS
     The Borrower covenants and agrees that as of the Restatement Effective
Date, and thereafter for so long as this Agreement is in effect and until the
Commitments and all letters of credit are terminated, no Notes are outstanding
and the Loans, together with interest, fees and all other obligations incurred
hereunder, are paid in full, the Borrower will observe all of the following
provisions, namely:
     SECTION 8.01. PLAN. Neither the Borrower nor any Subsidiary will suffer or
permit any Plan to be amended if, as a result of such amendment, the current
liability under the Plan is increased to such an extent that security is
required pursuant to Section 307 of the ERISA. As used herein, “current
liability” means current liability as defined in Section 307 of ERISA.

-37-



--------------------------------------------------------------------------------



 



     SECTION 8.02. COMBINATIONS. The Borrower will not dissolve or liquidate,
and will not permit any Subsidiary to dissolve or liquidate, except in the
ordinary course of business and to the extent that no Material Adverse Effect is
thereby suffered by the Borrower. The Borrower will not and will not permit any
Subsidiary to be a party to any consolidation or merger; provided, that this
Section 8.02 shall not apply to (i) any merger of a Subsidiary into the Borrower
(with the Borrower being the surviving corporation) or into another Subsidiary,
or (ii) any consolidation of a Subsidiary with another Subsidiary.
     SECTION 8.03. BULK TRANSFERS. The Borrower will not and will not permit a
Subsidiary to be a party to any lease, sale or other transfer involving all or a
substantial part of the assets of the Borrower and its Subsidiaries as a whole;
provided, that this Section 8.03 shall not apply to (a) any transfer of assets
by a Subsidiary to the Borrower or another Subsidiary, (b) the transfer of
assets to a trustee (other than a trustee for the benefit of creditors) in
connection with a building project involving such assets, or (c) any transfer
effected in the normal course of business and on commercially reasonable terms.
     SECTION 8.04. BORROWINGS. The Borrower will not and will not permit any
Subsidiary to create, assume or suffer to exist any unsecured or secured
Indebtedness of any kind or any reimbursement obligation or other similar
liabilities with respect to letters of credit issued for the Borrower’s or any
Subsidiary’s account (other than non-recourse letters of credit or surety bonds
issued as credit enhancement); provided, that this Section 8.04 shall not apply
to the following (collectively, “Permitted Debt”):
     (a) any Loans obtained hereunder;
     (b) any secured Indebtedness of the Borrower or of any Subsidiary created
in the course of purchasing or developing real estate or financing construction
or other improvements thereon or purchasing furniture, fixtures or other
equipment therefor or any other related Indebtedness of the Borrower or of any
Subsidiary or any refinancings thereof, provided, that neither the Borrower nor
any Subsidiary (other than a Subsidiary whose sole assets consist of contiguous
parcels of land which are being purchased or developed with such financing, the
improvements, if any, thereon, furniture, fixtures and other equipment used in
connection therewith, receivables arising from tenants in connection therewith
and the proceeds of such receivables and other property directly obtained from
the ownership of such assets) shall have any personal liability for such
Indebtedness (except for Indebtedness permitted in Section 8.07(e)), the
creditors’ recourse being solely to the property being pledged as collateral for
such Indebtedness and the income therefrom;
     (c) except as provided in Section 8.04(d) hereof, Indebtedness under any
Hedge Agreement relating to Indebtedness otherwise permitted under this
Section 8.04, provided, that, any Hedge Agreement proposed to be entered into or
guaranteed by the Borrower, FCCC or any other Subsidiary of the Borrower (other
than a SPE Subsidiary), along with all Hedge Agreements entered into or
guaranteed by the Parent, in each case with a Person that is not a Bank, that
results in a Measured Credit Risk for all such Hedge Agreements entered into
with Persons other than a Bank, in excess of $33,500,000, shall require the
prior written consent of the Required Banks (such written consent to be
delivered by each consenting Bank to the Agent not more than three (3) Business
Days after the request for such consent has been delivered by the Borrower to
the Agent, provided, that, each Bank that does not deliver such written consent

-38-



--------------------------------------------------------------------------------



 



within such three (3) Business Day period shall be deemed to have denied the
request for such Hedge Agreement);
     (d) Indebtedness of any of the Borrower’s SPE Subsidiaries under (i) Hedge
Agreements or (ii) Total Rate of Return Swaps relating to Indebtedness otherwise
permitted under this Section 8.04, in all cases under (i) and (ii), that are
recourse solely to such SPE Subsidiary;
     (e) Indebtedness owed by a Subsidiary or the Borrower as permitted by
Section 8.06(b) hereof;
     (f) any guarantee or indemnity permitted by Section 8.07 hereof to the
extent such guarantee or indemnity constitutes Indebtedness;
     (g) Indebtedness of FCCC in favor of non-affiliated third parties,
including, without limitation, Total Rate of Return Swaps, up to a maximum
principal amount outstanding at any time of $200,000,000, to be used solely for
the purposes of (i) originating loans to non-affiliated third parties (subject
to the limitations set forth in Section 8.06(e)) and Affiliates of FCCC, (ii)
acquiring loans, promissory notes and bonds issued by non-affiliated third
parties (subject to the limitations set forth in Section 8.06(e)) and
(iii) entering into Total Rate of Return Swaps;
     (h) Indebtedness of any Subsidiary of the Borrower to pay the relevant
seller the Consideration required in connection with a Multi-Asset Acquisition
by such Subsidiary, so long as such Indebtedness (i) along with all other
Consideration paid (and/or assumed) in connection with such Multi-Asset
Acquisition (or series of related Multi-Asset Acquisitions), does not exceed
$200,000,000 and (ii) along with the total Consideration paid (and/or assumed)
by all Subsidiaries in connection with Multi-Asset Acquisitions, does not exceed
$800,000,000; and
     (i) Indebtedness assumed by a Subsidiary in connection with a Multi-Asset
Acquisition, so long as such Indebtedness (i) existed at the time of such
Multi-Asset Acquisition, (ii) was not incurred in contemplation of such
Multi-Asset Acquisition, (iii) along with all other Consideration paid (and/or
assumed) by such Subsidiary in connection with such Multi-Asset Acquisition (or
series of Multi-Asset Acquisitions), does not exceed $200,000,000 and (iv) along
with the total Consideration paid (and/or assumed) by all Subsidiaries in
connection with Multi-Asset Acquisitions, does not exceed $800,000,000.
     SECTION 8.05. LIENS. The Borrower will not and will not permit any
Subsidiary to acquire any property subject to any inventory consignment, land
contract or other title retention contract; other than the periodic sale by the
Borrower or any Subsidiary of any mortgages held by the Borrower or such
Subsidiary, sell or otherwise transfer any receivables, or suffer or permit any
property now owned or hereafter acquired by it to be or become encumbered by any
mortgage, security interest, financing statement or Lien of any kind or nature
other than:
     (a) any Lien for a tax, assessment or governmental charge or levy so long
as the payment thereof is not at the time required by Section 7.10 hereof;
     (b) any Lien securing only its workers’ compensation, unemployment
insurance and similar obligations;

-39-



--------------------------------------------------------------------------------



 



     (c) any mechanic’s, carrier’s or similar common law or statutory Lien
incurred in the normal course of business;
     (d) any transfer of a check or other medium of payment for deposit or
collection through normal banking channels or any similar transaction in the
normal course of business;
     (e) any mortgage, security interest or other Lien securing only
Indebtedness permitted by clause (b) of Section 8.04;
     (f) any Lien permitted by Section 8.15 hereunder;
     (g) any transfer of receivables without recourse;
     (h) any assignment of rents, profits and/or cash flows derived from
particular real estate given as additional security to a mortgage or security
interest on such real estate permitted by this Section 8.05, provided, that the
mortgage or security interest encumbers only the real property in question;
     (i) any financing statement perfecting a security interest permitted by
this Section 8.05;
     (j) easements, restrictions, minor title irregularities and similar matters
having no adverse effect as a practical matter on the ownership or use of the
Borrower’s or any Subsidiary’s real property;
     (k) any mortgage, security interest and Lien securing any Debt incurred to
the Banks under this Agreement;
     (l) subject to Section 8.15 of this Agreement, any Lien granted by FCCC to
secure Indebtedness permitted by Section 8.04(g);
     (m) subject to Section 8.15 of this Agreement, any Lien granted by a
Subsidiary of the Borrower to secure Indebtedness of such Subsidiary permitted
by Section 8.04(h), provided, that the Lien is limited solely to those assets
being acquired with such Indebtedness;
     (n) any Lien on assets securing Indebtedness permitted under
Section 8.04(i), provided, that any such Lien shall only secure the obligations
that it secures on the date of the applicable Permitted Acquisition and does not
extend to any other property of any Subsidiary of the Borrower; and
     (o) any sale, assignment or other transfer by FCCC of all or any portions
of the loans, bonds, promissory notes or other evidences of Indebtedness
originated or acquired by FCCC in the ordinary course of its business.
     SECTION 8.06. LOANS RECEIVABLE. The Borrower will not and will not permit
any Subsidiary to knowingly make or have outstanding at any time to any third
party, any advance or loan of any kind other than:

-40-



--------------------------------------------------------------------------------



 



     (a) any loan secured by mortgages on real estate and not exceeding eighty
per cent (80%) of the value of the real estate as of the date the mortgage is
incurred and as appraised by a nationally recognized appraiser on or about such
date;
     (b) any loan from the Borrower to any of its Subsidiaries or from a
Subsidiary of the Borrower to another Subsidiary of the Borrower or from a
Subsidiary to the Borrower; provided, that (i) such loans shall be made only in
the ordinary course of business, (ii) any such loan from a Subsidiary to the
Borrower shall be subordinated in all respects to the Borrower’s Debt to the
Banks on such terms and conditions as may be satisfactory to the Banks, and
(iii) Borrower shall not cause or permit any Subsidiary to take any action to
enforce payment of any loan made by the Subsidiary to another Subsidiary without
the prior written consent of the Banks;
     (c) any advance or loan made in the normal course of business of acquiring
properties for, or selling or developing properties of, the Borrower or any
Subsidiary;
     (d) any Permitted Non-Affiliate Loan, provided, that (i) such Permitted
Non-Affiliate Loan is secured either by (A) a pledge of all or substantially all
of the equity interests in the Non-Affiliated Entity that owns the Non-Affiliate
Construction Project or (B) a first or second priority mortgage lien on the
Non-Affiliate Construction Project, and (ii) the aggregate outstanding principal
amount of all such Permitted Non-Affiliate Loans shall not exceed $200,000,000
at any time; and
     (e) any Indebtedness, whether secured or unsecured, issued by
non-affiliated third parties to FCCC as lender, up to a maximum principal amount
outstanding at any time of $200,000,000. For purposes of calculating the maximum
principal amount of Indebtedness outstanding on the relevant date of
calculation, the following Indebtedness that is outstanding on such date of
calculation will not be included in such calculation: (i) any Indebtedness that
FCCC has assigned to other non-affiliated third parties, (ii) any fully-funded,
non-revolving Indebtedness that FCCC has participated out to non-affiliated
third parties, but only to the extent such Indebtedness has been insured by the
Federal Housing Administration (or any successor to such agency), and (iii) the
aggregate principal amount of all loans made by FCCC to non-affiliated third
parties as permitted by Section 8.06(a) of this Agreement.
     SECTION 8.07. GUARANTEES. The Borrower will not and will not permit any
Subsidiary to pledge its credit or property in any manner for the payment or
other performance of Indebtedness, contract or other obligation of another
(including, without limitation, the Indebtedness of the Parent under the Senior
Notes), whether as guarantor (whether of payment or of collection), surety,
co-maker, endorser or by agreeing conditionally or otherwise to make any
purchase, loan or investment in order thereby to enable another to prevent or
correct a default of any kind, or otherwise, except for:
     (a) endorsements of negotiable instruments for deposit or collection or
similar transactions in the normal course of business;
     (b) any guarantee set forth on Schedule 9.22 as of March 22, 2004;

-41-



--------------------------------------------------------------------------------



 



     (c) any indemnity or guarantee of a surety bond for the performance by a
customer of the Borrower or any Subsidiary of such customer’s obligations under
a land development contract;
     (d) any unsecured guarantee by the Borrower or any of its Subsidiaries of
the equity investment or performance of a Subsidiary (other than any
Indebtedness of such Subsidiary incurred for borrowed money) in connection with
a real estate project solely in favor of a partner or a member, or a partnership
or limited liability company in which such Subsidiary is a general partner or a
member, as applicable, when the Borrower or such Subsidiary, as the case may be,
deems it to be in its best interest not to be a partner, a member or have a
direct interest in the partnership or the limited liability company, as
applicable;
     (e) any guarantee or indemnity by the Borrower or any of its Subsidiaries
for fraud, misappropriation, misapplication or environmental problems, as are
usual and customary in commercial mortgage loan transactions entered into by the
Borrower and/or its Subsidiaries, provided, that such a guarantee or indemnity
may be given by the Borrower or a Subsidiary, but not both (unless such
Subsidiary is also the borrower in the particular commercial mortgage loan
transaction), in connection with any particular commercial mortgage loan
transaction;
     (f) any guarantee by the Borrower of an unsecured hedge agreement entered
into by a Subsidiary and with a maturity date of not more than twelve
(12) months following the date of such hedge agreement; and
     (g) subject to the limitations set forth in Section 8.04(c), any guarantee
entered into by the Borrower or a Subsidiary of the Borrower in connection with
a Hedge Agreement permitted under such Section 8.04(c).
     SECTION 8.08. AMENDMENT OF ARTICLES OF INCORPORATION AND/OR REGULATIONS.
The Borrower will not amend, modify or supplement its articles of incorporation
or its code of regulations in any material respect that would be detrimental to
the performance by the Borrower of its obligations under this Agreement or the
Notes or the rights of the Agents or the Banks under this Agreement or the
Notes.
     SECTION 8.09. FISCAL YEAR. Except as required by law, or required in
connection with a transaction permitted under Section 8.02 hereof, the Borrower
will not change its fiscal year without the consent of the Banks, which consent
shall not be unreasonably withheld.
     SECTION 8.10. REGULATION U. The Borrower will not, and will not permit its
Subsidiaries to, directly or indirectly, (a) apply any part of the proceeds of
any Loan to the purchasing or carrying of any “margin stock” within the meaning
of Regulations T, U or X of the Federal Reserve Board, or any regulations,
interpretations or rulings thereunder, (b) extend credit to others for the
purpose of purchasing or carrying any such margin stock, or (c) retire
Indebtedness which was incurred to purchase or carry any such margin stock.
     SECTION 8.11. NO PLEDGE. (a) The Borrower will not, and will not permit any
of its Subsidiaries to, sell, assign, pledge or otherwise dispose of or encumber
any of its or their partnership interests or other equity interests in any of
its or their Subsidiaries, except as permitted under Section 8.02, and except
that the Borrower and each Subsidiary shall be

-42-



--------------------------------------------------------------------------------



 



permitted to pledge its stock or other ownership interests in any of its or
their Subsidiaries that is a single asset or special purpose entity (each, a
“Pledged Subsidiary”) to secure the following:
     (i) additional or mezzanine Indebtedness incurred with respect to a project
encumbered by a first mortgage at the time the additional or mezzanine
Indebtedness is incurred, so long as such additional or mezzanine Indebtedness
is permitted under Section 8.04 of this Agreement; provided, that the sum of the
then existing Indebtedness with respect to such project plus such additional or
mezzanine Indebtedness does not exceed eighty percent (80%) of the appraised
value of the project at the time such additional or mezzanine Indebtedness is
incurred; or
     (ii) primary Indebtedness (or the re-financing thereof) incurred solely
with respect to the acquisition of real property or for construction or
redevelopment purposes, so long as such primary Indebtedness is permitted under
Section 8.04 of this Agreement, provided, that such primary Indebtedness (or the
re-financing thereof) does not exceed one hundred percent (100%) of the
appraised value of the acquired property at the time of such financing or
re-financing, as applicable.
     (b) In addition to the foregoing, except to the extent permitted by
Section 8.15(b)(i) of this Agreement (i) such pledges of stock or other
ownership interests in a Pledged Subsidiary may only be made to secure
Indebtedness incurred with respect to a project owned or to be acquired by such
Pledged Subsidiary and not to secure Indebtedness incurred with respect to a
project owned or to be acquired by any other Subsidiary; (ii) such pledges of
stock or other ownership interests in a Pledged Subsidiary given to secure
Indebtedness described in Section 8.11(a)(i) above may only secure the
additional or mezzanine Indebtedness being incurred with respect to such
project, and (iii) such pledges of stock or other ownership interest in a
Pledged Subsidiary given to secure Indebtedness described in Section 8.11(a)(ii)
above may only secure the primary Indebtedness being incurred with respect to
the acquisition of such real property or such construction or redevelopment
purposes.
     (c) The Borrower will deliver to the Agents and the Banks an updated
schedule in the form of Schedule 9.9 to the Guaranty listing all of the
properties as to which a pledge of stock or other ownership interest has been
provided to a lender in accordance with Section 8.11, within forty-five
(45) days after each Fiscal Quarterly Date.
     (d) Notwithstanding the foregoing, any Subsidiary of the Borrower may
pledge any stock or other ownership interests it acquires in a Multi-Asset
Acquisition to secure the Indebtedness permitted to be incurred by such
Subsidiary under Sections 8.04(h) and (i), provided, that the pledge is limited
solely to the stock or other ownership interest being acquired and the pledge is
limited to the obligations that it secures on the date of the applicable
Multi-Asset Acquisition and does not extend to any other stock or ownership
interest held by such Subsidiary or any other Subsidiary of the Borrower.
     SECTION 8.12. TRANSACTIONS WITH AFFILIATES. Except for loans permitted by
Section 8.06 of this Agreement, the Borrower will not and will not permit any of
its Subsidiaries to, enter into any transaction or series of transactions with
any Affiliate other than in the ordinary course of business and on terms and
conditions substantially as favorable as would be obtainable

-43-



--------------------------------------------------------------------------------



 



by the Borrower or such Subsidiary, at the time, in a comparable arm’s-length
transaction with a Person other than an Affiliate.
     SECTION 8.13. DEBT SERVICE COVERAGE RATIO. The Borrower will not permit the
Debt Service Coverage Ratio in each case for the Test Period ending on each
Fiscal Quarterly Date to be less than 1.30:1.00.
     SECTION 8.14(A). RESTRICTIONS ON DISTRIBUTIONS DURING AN EVENT OF DEFAULT
OTHER THAN A PAYMENT DEFAULT. If any Event of Default has occurred and is
continuing, or if any Event of Default would occur as a result of a Distribution
(as defined below), other than a Payment Default, the Borrower shall not
directly or indirectly declare, make, or pay any Dividends in respect of its
Capital Stock, or, notwithstanding any other provision of the Agreement to the
contrary, make any loans or advances to the Parent (any such Dividends, loans,
or advances are referred to hereinafter as “Distributions”) in excess of the sum
of the amounts sufficient to pay, when due, all interest payments in respect of
the Senior Notes and the amounts sufficient to pay, when due, all taxes of the
Parent (collectively, “Permitted Distributions”); provided, that any Permitted
Distributions shall be applied by the Parent strictly to the permitted uses
specified above.
     SECTION 8.14(B). RESTRICTIONS ON DISTRIBUTIONS DURING A PAYMENT DEFAULT. In
the event of and during the continuance of any Payment Default, or if a Payment
Default would occur as a result of a Distribution, the Borrower shall not
directly or indirectly declare or pay any Distributions to the Parent.
     SECTION 8.15. CROSS COLLATERALIZATION AND CROSS DEFAULTS(a) Except as
permitted in this Section 8.15, the Borrower shall not and shall not permit any
Subsidiary to:
     (i) cross-default or agree to cross-default any Permitted Debt to this
Agreement or the Debt incurred hereunder;
     (ii) agree to any financial covenants based on the performance of the
Borrower under any Permitted Debt (other than the Debt); or
     (iii) Cross-Collateralize, or agree to Cross-Collateralize Indebtedness.
     (b) Notwithstanding Section 8.15(a) above:
     (i) with respect to construction projects which are constructed in multiple
phases and/or stabilized properties, the Borrower and any Subsidiary shall be
permitted to cross-default and/or Cross-Collateralize any Permitted Debt with
other Permitted Debt (other than, in each case, the Debt under this Agreement),
but only if the phases to be Cross-Collateralized and/or cross-defaulted consist
of a single identifiable project;
     (ii) under the construction loan agreement or any other relevant documents
(other than a Completion Guaranty) relating to any Permitted Debt (other than
the Debt), any Subsidiary (but not the Borrower) shall be permitted to
cross-default or agree to cross-default such Permitted Debt with this Agreement
or the Debt, provided, that, the

-44-



--------------------------------------------------------------------------------



 



construction lender shall not be permitted to call a default under its
construction loan agreement or other relevant documents due to an Event of
Default under this Agreement unless the Banks have provided a written notice of
the Event of Default to the Borrower and all applicable cure periods have lapsed
without remedy; provided, further, that the construction lender shall not, under
any circumstances, be permitted to call upon its Completion Guaranty, if any,
due to an Event of Default under this Agreement;
     (iii) with respect to Hedge Agreements and Total Rate of Return Swaps
entered into by FCCC and permitted by this Agreement or the Guaranty, the
related documentation may provide that an Event of Default will constitute an
event of default under such Hedge Agreement or Total Rate of Return Swap, as
applicable, provided, that the Hedge Agreement or Total Rate of Return Swap, as
applicable, also provides that the counterparty may not terminate or exercise
any remedy under such Hedge Agreement or Total Rate of Return Swap, as
applicable, on account of any Event of Default unless (1) the Banks have
provided a written notice of the Event of Default to the Borrower, (2) all
applicable cure periods have lapsed without the Event of Default being cured and
(3) the Banks may accelerate the maturity of the Revolving Loans on the basis of
the Event of Default;
     (iv) to the extent Permitted Debt of the Borrower or any of its
Subsidiaries may be secured under Section 8.05, the Borrower may provide cash or
letters of credit as additional collateral to secure such Permitted Debt;
     (v) Cross-Collateralization that occurs as a result of Liens that may be
incurred under Sections 8.05(m) and (n) in connection with a Multi-Asset
Acquisition shall be permitted;
     (vi) to the extent Permitted Debt of a Subsidiary may be secured under
Section 8.05, any Subsidiary of the Borrower (other than FCCC) may provide a
second asset (including, without limitation, cash, letters of credit or
unencumbered real property) to secure Permitted Debt of such Subsidiary or one
other Subsidiary, so long as (A) the value of such second asset (excluding cash
and letters of credit) does not exceed $10,000,000 and (B) the aggregate value
of all such second assets (excluding cash and letters of credit) pledged by all
Subsidiaries (other than FCCC) to secure Permitted Debt does not exceed
$40,000,000;
     (vii) FCCC may Cross-Collateralize Indebtedness incurred under one or more
Total Rate of Return Swaps; and
     (viii) FCCC may provide cash, letters of credit or mortgage loans made by
FCCC to any Subsidiary of the Borrower (provided, that any such mortgage loan
shall not exceed 80% of the value of the mortgaged property, hereinafter “80%
FCCC Loans”), as additional collateral to secure Permitted Debt owed by the
Borrower or any of its Subsidiaries (other than FCCC), so long as (A) the
Permitted Debt may be secured under Section 8.05, (B) the aggregate amount of
all 80% FCCC Loans so provided by FCCC in any single transaction (or series of
related transactions) does not exceed $15,000,000 and (C) as of any date of
determination, the aggregate amount of all 80% FCCC Loans provided by FCCC in
all such transactions outstanding at such date does not exceed the

-45-



--------------------------------------------------------------------------------



 



sum of $120,000,000 minus the aggregate value of all unencumbered real property
pledged by all Subsidiaries (other than FCCC) under Section 8.15(b)(vi), as of
such date.
     SECTION 8.16. SENIOR NOTES; 2006 PUTTABLE SENIOR NOTES.(a) The Borrower
shall not alter, amend, change or modify the terms of any of the Senior Notes
(i) to allow the maturity date of any of the Senior Notes to be less than ten
(10) years from the respective date of issue, (ii) to provide for payment of
interest under any of the Senior Notes more frequently than quarterly, or
(iii) to modify the redemption provisions contained therein, including adding
additional redemption provisions.
     (b) The Borrower shall not alter, amend, change or modify the terms of any
of the 2006 Puttable Senior Notes (i) to allow the maturity of any of the 2006
Puttable Senior Notes to be less than five (5) years from the date of issue,
(ii) to provide for payment of interest under any of the 2006 Puttable Senior
Notes more frequently than quarterly, (iii) to provide additional circumstances
pursuant to which holders of the 2006 Puttable Senior Notes may put their Notes
to the Parent or to increase the put rate available to such holders, other than
as provided in the 2006 Indenture, or (iv) to permit the Parent to redeem the
2006 Puttable Senior Notes prior to their maturity.
     SECTION 8.17. CHANGES IN BUSINESS. The Borrower will not, and will not
permit any of its Subsidiaries to, materially alter the character of the
business of the Borrower and its Subsidiaries from that conducted on the
Restatement Effective Date.
     SECTION 8.18. ANTI-TERRORISM LAWS. Neither the Borrower nor any of its
Subsidiaries shall be in violation of any law, regulation, or list of any
government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of any Persons specified therein or that
prohibits or limits any Bank or Agent from making any advances or extensions of
credit to the Borrower or from otherwise conducting business with the Borrower.
ARTICLE IX
REPRESENTATIONS AND WARRANTIES
     Subject only to such exceptions, if any, as may be fully disclosed on
Schedule 9.00 hereto furnished by the Borrower to each Bank prior to the
execution and delivery hereof, the Borrower represents and warrants as follows:
     SECTION 9.01. EXISTENCE. The Borrower is a corporation duly organized and
validly existing in good standing under the laws of the State of Ohio and is
duly qualified to transact business and is in good standing as a foreign
corporation in all jurisdictions (other than jurisdictions in which the nature
of the property owned or business conducted, when considered in relation to the
absence of serious penalties, renders qualification as a foreign corporation
unnecessary as a practical matter) where the nature of the property owned and
business transacted by the Borrower render such qualification necessary. Each of
the Borrower’s Subsidiaries is duly organized and existing in good standing in
the jurisdiction of its incorporation or formation. The Borrower and each of its
Subsidiaries has full power, authority,

-46-



--------------------------------------------------------------------------------



 



and legal right to own and operate its respective properties and to carry on the
business in which it engages and intends to engage.
     SECTION 9.02. RIGHT TO ACT. No registration with or approval of any
governmental agency of any kind is required for the due execution and delivery
or for the enforceability of this Agreement and any Note issued pursuant to this
Agreement. The Borrower has legal power and right to execute and deliver this
Agreement and any Note issued pursuant to this Agreement and to perform and
observe the provisions of this Agreement and any Note issued pursuant hereto and
all such actions have been duly authorized by all necessary corporate action of
the Borrower. By executing and delivering this Agreement and any Note issued
pursuant to this Agreement and by performing and observing the provisions of
this Agreement and any Note issued pursuant hereto, the Borrower will not
violate any existing provision of its Articles of Incorporation, Code of
Regulations or any applicable law or violate or otherwise become in default
under any existing contract, agreement, indenture or other obligation binding
upon the Borrower. The officers executing and delivering this Agreement on
behalf of the Borrower have been duly authorized to do so.
     SECTION 9.03. BINDING EFFECT. This Agreement constitutes a valid and
binding agreement of the Borrower, and the Guaranty constitutes a valid and
binding agreement of the Parent, in both cases enforceable in accordance with
their respective terms, and the Notes, when executed and delivered in accordance
with this Agreement, will constitute valid and binding obligations of the
Borrower, enforceable in accordance with their respective terms.
     SECTION 9.04. LITIGATION. No litigation or proceeding is pending or being
threatened against the Borrower, the Parent or any Subsidiary before any court
or any administrative agency which might, if successful, be expected to have a
Material Adverse Effect on the Borrower or the Parent. The Internal Revenue
Service has not alleged any default by the Borrower, the Parent or any
Subsidiary in the payment of any tax or threatened to make any assessment in
respect thereof.
     SECTION 9.05. EMPLOYEE RETIREMENT INCOME SECURITY ACT. No material Plan
established or maintained by the Borrower or any Domestic Subsidiary, which is
subject to Part 3 of Subtitle B of Title I of ERISA, had an accumulated funding
deficiency (as such term is defined in Section 302 of ERISA) as of the last day
of the most recent fiscal year of such Plan ended prior to the date hereof, or
would have had an accumulated funding deficiency (as so defined) on such day if
such year were the first year of such Plan to which Part 3 of Subtitle B of
Title I of that Act applied, and no material liability to the PBGC, has been, or
is expected by the Borrower or any Domestic Subsidiary to be, incurred with
respect to any such Plan by the Borrower or any Domestic Subsidiary.
     SECTION 9.06. ENVIRONMENTAL COMPLIANCE. To the actual knowledge of the
Borrower, the Borrower and each Subsidiary are in compliance with any and all
Environmental Laws including, without limitation, all Environmental Laws in all
jurisdictions in which the Borrower or any Subsidiary owns or operates, or has
owned or operated, a facility or site, arranges or has arranged for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts or has
accepted for transport any hazardous substances, solid waste or other wastes or
holds or has held any interest in real property or otherwise, for which failure
to comply is likely to result in claims, penalties or fines in excess of
$500,000 for any single claim of

-47-



--------------------------------------------------------------------------------



 



noncompliance or $5,000,000 in the aggregate for all such claims and
occurrences. No litigation or proceeding arising under, relating to or in
connection with any Environmental Law is pending or threatened against the
Borrower or any Subsidiary, any real property in which the Borrower or any
Subsidiary holds or has held an interest or any past or present operation of the
Borrower or any Subsidiary. To the actual knowledge of the Borrower, no release,
threatened release or disposal of hazardous waste, solid waste or other wastes
is occurring, or has occurred, on, under, from, or to any real property in which
the Borrower or any Subsidiary holds any interest or performs any of its
operations, in violation of any Environmental Law that could reasonably be
expected to result in claims of liability against the Borrower or any Subsidiary
in excess of $500,000 for any single claim or $5,000,000 in the aggregate for
all such claims. As used in this subsection, “litigation or proceeding” means
any demand, claim, notice, suit, suit in equity, action, administrative action,
investigation or inquiry whether brought by any governmental authority, private
person or entity or otherwise.
     SECTION 9.07. SOLVENCY. The Borrower has received consideration which is
the reasonable equivalent value of the obligations and liabilities that the
Borrower has incurred to the Banks. The Borrower is not insolvent as defined in
any applicable state or federal statute, nor will the Borrower be rendered
insolvent by the execution and delivery of this Agreement or any Note to the
Banks. The Borrower is not engaged or about to engage in any business or
transaction for which the assets retained by it shall be an unreasonably small
capital, taking into consideration the obligations to the Banks incurred
hereunder. The Borrower does not intend to, nor does it believe that it will,
incur debts beyond its ability to pay them as they mature.
     SECTION 9.08. FINANCIAL STATEMENTS. The annual financial statements of the
Borrower prepared as of January 31, 2007, certified by the Borrower’s Chief
Financial Officer and heretofore furnished to each Bank, are true and complete,
have been prepared in accordance with GAAP applied on a basis consistent with
those used by the Borrower during its immediately preceding full fiscal year and
fairly present its financial condition as of those dates and the results of its
operations for the periods set forth therein. Since January 31, 2007, there has
been no change in the Borrower’s financial condition, properties or business or
in the financial condition, properties or business of any Subsidiary, in each
case that has had or could reasonably be expected to have a Material Adverse
Effect on the Parent or the Borrower and its Subsidiaries taken as a whole.
     SECTION 9.09. DEFAULTS. No Event of Default or Possible Default exists
hereunder, nor will any begin to exist immediately after the execution and
delivery hereof.
     SECTION 9.10. OPERATIONS. The Borrower and its Subsidiaries have obtained
and continue to possess all permits, licenses and authorizations the absence of
which would materially and adversely affect the Borrower’s or a Subsidiary’s
ability to carry on its business in the ordinary course.
     SECTION 9.11. TITLE TO PROPERTIES; PATENTS, TRADE MARKS, ETC. The Borrower
and its Subsidiaries have good and marketable title to all of their properties
and assets, including, without limitation, the properties and assets reflected
in the financial statements referred to in Section 9.08 (excepting, however,
inventory and other immaterial assets, in each case sold or otherwise disposed
of in the ordinary course of business subsequent to the date of such financial
statements). There are no Liens of any nature whatsoever on any of the
properties

-48-



--------------------------------------------------------------------------------



 



or assets of the Borrower and its Subsidiaries other than such as are permitted
under Section 8.05. The Borrower and its Subsidiaries owns or possesses all the
patents, trademarks, service marks, trade names, copyrights, and licenses and
rights with respect to the foregoing necessary for the conduct of their
respective businesses as now conducted, without any known conflict with the
valid rights of others which would be inconsistent with the conduct of its
business substantially as now conducted and as currently proposed to be
conducted.
     SECTION 9.12. COMPLIANCE WITH OTHER INSTRUMENTS. The Borrower and, to the
best of the Borrower’s knowledge, each Subsidiary is not in default in the
performance, observance or fulfillment of any of the material obligations,
covenants or conditions contained in any evidence of Indebtedness or Contingent
Obligations. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor compliance with the
terms and provisions hereof will violate the provisions of any applicable law or
of any applicable order or regulations of any governmental authority having
jurisdiction over the Borrower or its Subsidiaries, or will conflict with any
material permit, license or authorization, or will conflict with or result in a
breach of any of the terms, conditions or provisions of any restriction or of
any agreement or instrument to which the Borrower is now a party, or will
constitute a default thereunder, or will result in the creation or imposition of
any Lien upon any of the properties or assets of the Borrower or any Subsidiary.
     SECTION 9.13. MATERIAL RESTRICTIONS. Neither the Borrower, nor the Parent
nor any of their respective Subsidiaries are a party to any agreement or other
instrument or subject to any other restriction which would have a Materially
Adverse Effect on the Parent or the Borrower and its Subsidiaries taken as a
whole.
     SECTION 9.14. CORRECTNESS OF DATA FURNISHED. This Agreement and all
schedules and exhibits attached hereto do not contain any untrue statement of a
material fact or omit a material fact necessary to make the statements contained
herein or therein not misleading; and there is no fact not otherwise disclosed
in writing to the Agent which, to the knowledge of the Borrower, would have a
Material Adverse Effect on the Borrower and its Subsidiaries.
     SECTION 9.15. TAXES. The Borrower, the Parent and each of their respective
Subsidiaries has (a) timely filed all returns required to be filed by it with
respect to all taxes, (b) paid all taxes shown to have become due pursuant to
such returns, and (c) paid all other taxes for which a notice of assessment or
demand for payment has been received other than taxes that the Borrower, the
Parent or such Subsidiary is contesting in good faith with appropriate
proceedings. All tax returns have been prepared in accordance with all
applicable laws and requirements and accurately reflect in all material respects
the taxable income (or other measure of tax) of the Borrower, the Parent or such
Subsidiary filing the same. The accruals for taxes contained in the financial
statements referred to in Section 9.08 are adequate under GAAP to cover all
liabilities for taxes for all periods ending on or before the date of such
financial statements and include adequate provision for all deferred taxes
(including deferred federal taxes), and nothing has occurred subsequent to that
date to make any of such accruals inadequate. All taxes for periods beginning
after the date of this Agreement through and including the Restatement Effective
Date have been paid or are adequately reserved against on the books of the
Borrower or the Parent, as applicable. The Borrower, the Parent and each of
their respective Subsidiaries has timely filed all information returns or
reports which are required to be filed and has accurately reported all
information required to be included on such returns or

-49-



--------------------------------------------------------------------------------



 



reports. There are no proposed assessments of taxes against the Borrower, the
Parent or any of their respective Subsidiaries nor proposed adjustments to any
tax return filed that, individually or in the aggregate, would have a Material
Adverse Effect on the Borrower or the Parent.
     SECTION 9.16. COMPLIANCE WITH LAWS. The Borrower and, to the best of the
Borrower’s knowledge, the Parent and each of their respective Subsidiaries is in
compliance in all material respects with all material laws, rules, regulations,
court orders and decrees, and orders of any governmental agency which are
applicable to the Borrower, the Parent or their respective Subsidiaries or to
their respective properties.
     SECTION 9.17. REGULATION U, ETC. The Borrower does not own, nor does it
have any present intention of acquiring, any “margin stock” within the meaning
of Regulation U (12 CFR Part 221) of the Board of Governors of the Federal
Reserve System (herein called “margin stock”). The proceeds of the Loans will
not be used, directly or indirectly, by the Borrower for the purpose of
purchasing or carrying, or for the purpose of reducing or retiring any
Indebtedness or other liability which was originally incurred to purchase or
carry, any margin stock or for any other purpose which might cause the
transactions contemplated hereby to be considered a “purpose credit” within the
meaning of said Regulation U, or which might cause this Agreement to violate
Regulation U, Regulation T, Regulation X or any other regulation of the Board of
Governors of the Federal Reserve System or the Securities Exchange Act of 1934.
Upon request, the Borrower will promptly furnish the Agent with a statement in
conformity with the requirements of Federal Reserve Form U-1 referred to in said
Regulation U.
     SECTION 9.18. [RESERVED].
     SECTION 9.19. SECURITIES ACT, ETC. Neither the registration of any security
under the Securities Act of 1933, as amended, or any other federal, state or
local securities laws, nor the qualification of the Agreement, the Notes and/or
the Guaranty under the Trust Indenture Act of 1939, as amended, is required in
connection with the Loans or the issuance and delivery of the Notes pursuant
hereto.
     SECTION 9.20. INVESTMENT COMPANY ACT. The Borrower is not, nor immediately
after the application by the Borrower of the proceeds of each Loan will the
Borrower be, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
     SECTION 9.21. INDEBTEDNESS OF SUBSIDIARIES. No Subsidiary has any
Indebtedness other than (a) on terms that limit recourse for the payment thereof
to the real property or other assets of the Subsidiary securing such
Indebtedness, provided, that the assets securing such Indebtedness were acquired
or developed with the proceeds of such Indebtedness, (b) such Indebtedness that
is owed by a SPE Subsidiary, or (c) Indebtedness permitted under Section 8.04,
8.06 or 8.07 of this Agreement.
     SECTION 9.22. GUARANTIES.(a) All outstanding guaranties, including, but not
limited to Completion Guaranties, issued by the Parent and the maximum amounts
guaranteed pursuant to each such guaranty are set forth on Schedule 9.22
attached hereto.

-50-



--------------------------------------------------------------------------------



 



     (b) With respect to each Completion Guaranty set forth on Schedule 9.22,
the Parent has received a budget for the relevant construction project and any
interest reserve provided in connection therewith is available to the
construction lender only through project completion and not through
stabilization of the project.
     SECTION 9.23. INDEBTEDNESS. Schedule 9.23 attached hereto sets forth a
complete and accurate list of all Indebtedness, of each of the Parent and the
Borrower (other than the Loans and intercompany Indebtedness), not otherwise
disclosed on the most recent financial statements delivered by the Borrower to
the Banks or by the Parent to the Banks, as applicable. All intercompany
Indebtedness of the Parent and the Borrower is subordinated in all respects to
the Borrower’s Debt to the Banks.
     SECTION 9.24. ANTI-TERRORISM LAW COMPLIANCE. Neither the Borrower nor any
of its Subsidiaries is in violation of any law, regulation, or list of any
government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of any Persons specified therein or that
prohibits or limits any Bank or Agent from making any advances or extensions of
credit to the Borrower or from otherwise conducting business with the Borrower.
ARTICLE X
EVENTS OF DEFAULT
     Each of the following shall constitute an event of default (each an “Event
of Default”) hereunder:
     SECTION 10.01. PAYMENTS. If all or any installment of the principal of, or
interest on, any Note, or any fee provided hereunder shall not be paid in full
punctually when due and payable.
     SECTION 10.02. COVENANTS.(a) If the Borrower shall fail or omit to perform
or observe any agreement or other provision contained or referred to in
Sections 7.13(a), 7.15, 7.16(a), 7.17 or Article 8 of this Agreement; or
     (b) If the Borrower shall fail or omit to perform or observe any agreement
or other provision (other than those referred to in Sections 10.01 or 10.02(a)
hereof) contained or referred to in this Agreement or any Related Writing that
is on the Borrower’s part to be complied with, and the Borrower shall not have
corrected such failure or omission within thirty (30) days after the giving of
written notice thereof to the Borrower by the Agent or any Bank that the
specified default is to be remedied.
     SECTION 10.03. REPRESENTATIONS AND WARRANTIES. If any representation,
warranty or statement made in or pursuant to this Agreement or any Related
Writing or any other material information furnished by the Borrower to the
Agents, the Banks or any thereof or any other holder of any Note, shall be false
or erroneous in any material respect.
     SECTION 10.04. CROSS DEFAULT. If the Borrower and/or any Subsidiary
defaults in any payment of principal or interest due and owing upon any
Indebtedness (other than the Debt)

-51-



--------------------------------------------------------------------------------



 



in excess of $1,000,000, or, in the case of the Borrower, in the payment or
performance of any obligation permitted to be outstanding or incurred pursuant
to Sections 8.04 or 8.05, 8.06, or 8.07 hereof in excess of $1,000,000, beyond
any period of grace provided with respect thereto or in the performance of any
other agreement, term or condition contained in any agreement under which any
such obligation is created, if the effect of such default is to accelerate the
maturity of the related Indebtedness or to permit the holder thereof to cause
such Indebtedness to become due prior to its stated maturity or foreclose on any
lien on property of the Borrower securing the same, except that defaults in
payment or performance of non-recourse obligations of the Borrower or any
Subsidiary shall not constitute Events of Default under this Section 10.04
unless such defaults have, individually or in the aggregate, a Material Adverse
Effect on the Borrower.
     SECTION 10.05. TERMINATION OF PLAN. If (a) any Reportable Event occurs and
the Banks, in their sole determination, deem such Reportable Event to constitute
grounds (i) for the termination of any Plan by the PBGC or (ii) for the
appointment by the appropriate United States district court of a trustee to
administer any Plan and such Reportable Event shall not have been fully
corrected or remedied to the full satisfaction of the Banks within thirty
(30) days after the giving of written notice of such determination to the
Borrower by the Banks or (b) any Plan shall be terminated within the meaning of
Title IV of ERISA or (c) a trustee shall be appointed by the appropriate United
States district court to administer any Plan, or (d) the PBGC shall institute
proceedings to terminate any Plan or to appoint a trustee to administer any
Plan.
     SECTION 10.06. DOMESTIC SUBSIDIARY SOLVENCY. If (a) any Domestic Subsidiary
shall (i) generally not pay its debts as such debts become due, or (ii) make a
general assignment for the benefit of creditors, or (iii) apply for or consent
to the appointment of a receiver, a custodian, a trustee, an interim trustee or
liquidator of itself or all or a substantial part of its assets, or (iv) be
adjudicated a debtor or have entered against it an order for relief under Title
11 of the United States Code, as the same may be amended from time to time, or
(v) file a voluntary petition in bankruptcy or file a petition or an answer
seeking reorganization or an arrangement with creditors or seeking to take
advantage of any other law (whether federal or state) relating to relief of
debtors, or admit (by answer, by default or otherwise) the material allegations
of a petition filed against it in any bankruptcy, reorganization, insolvency or
other proceeding (whether federal or state) relating to relief of debtors, or
(vi) suffer or permit to continue unstayed and in effect for thirty
(30) consecutive days any judgment, decree or order, entered by a court of
competent jurisdiction, which approves a petition seeking its reorganization or
appoints a receiver, custodian, trustee, interim trustee or liquidator of itself
or of all or a substantial part of its assets, or (vii) take or omit to take any
other action in order thereby to effect any of the foregoing or (viii) fail to
pay and discharge all lawful taxes, assessments and governmental charges or
levies imposed upon it or its income, profits, or properties, and/or all lawful
claims for labor, materials and supplies, which, if unpaid, might become a lien
or charge against such properties, in all cases before the same shall become in
default, or (ix) fail to comply with any and all Environmental Laws applicable
to such Domestic Subsidiary, its properties or activities, or (x) fail to
observe, perform or fulfill any of its obligations, covenants or conditions
contained in any evidence of Indebtedness or Contingent Obligations or other
contract, decree, order, judgment, or instrument to which such Domestic
Subsidiary is a party or by which it or its assets are bound, and (b) any such
event or events described in (a) above shall in the reasonable judgment of the
Banks have a Material Adverse Effect on the Borrower.

-52-



--------------------------------------------------------------------------------



 



     SECTION 10.07. BORROWER’S SOLVENCY. If the Borrower shall (a) discontinue
business, or (b) generally not pay its debts as such debts become due, or
(c) make a general assignment for the benefit of creditors, or (d) apply for or
consent to the appointment of a receiver, a custodian, a trustee, an interim
trustee or liquidator of all or a substantial part of its assets, or (e) be
adjudicated a debtor or have entered against it an order for relief under Title
11 of the United States Code, as the same may be amended from time to time (the
“Bankruptcy Code”), or (f) file a voluntary petition under any chapter or
provision of the Bankruptcy Code or file a petition or an answer seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any other law (whether federal or state) relating to relief of debtors, or admit
(by answer, by default or otherwise) the material allegations of a petition
filed against it in any bankruptcy, reorganization, insolvency or other
proceeding (whether federal or state) relating to relief of debtors, or
(g) suffer or permit to continue unstayed and in effect for thirty
(30) consecutive days any judgment, decree or order entered by a court or
governmental commission of competent jurisdiction, which assumes custody or
control of the Borrower, approves a petition seeking reorganization of the
Borrower or any other judicial modification of the rights of its creditors, or
appoints a receiver, custodian, trustee, interim trustee or liquidator for the
Borrower or of all or a substantial part of its assets, or (h) take or omit to
take any action in order thereby to effect any of the foregoing.
     SECTION 10.08. CHANGE OF OWNERSHIP; CHANGE OF MANAGEMENT EVENT. If a Change
of Ownership Event or a Change of Management Event shall occur.
     SECTION 10.09. JUDGMENTS. If one or more judgments or decrees shall be
entered against the Borrower involving a liability (not paid or fully covered by
a reputable and solvent insurance company) in excess of $10,000,000 for all such
judgments or decrees and any such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within sixty (60) days from
the entry thereof.
     SECTION 10.10. DEFAULT UNDER GUARANTY, SENIOR NOTES OR 2006 PUTTABLE SENIOR
NOTES. If the Parent defaults in the payment or performance of any obligation in
the Guaranty or in the performance of any other agreement, covenant, term or
condition in the Guaranty, or in the payment or performance of any obligation
under any of the Senior Notes, the 2006 Puttable Senior Notes, the Indenture or
the 2006 Indenture (after giving effect to any applicable grace periods), or in
the performance of any other agreement, covenant, term or condition in any of
the Senior Notes the 2006 Puttable Senior Notes, the Indenture or the 2006
Indenture (after giving effect to any applicable grace periods).
     SECTION 10.11. DEFAULT UNDER SUBORDINATION AGREEMENT. If the Parent
defaults in the performance of any obligation in any Subordination Agreement or
in the performance of any other agreement, covenant, term or condition in any
Subordination Agreement (which default shall only be an Event of Default
hereunder when the Agent provides written notice of such default to the Parent
and/or the Borrower).
ARTICLE XI
REMEDIES UPON DEFAULT
     Notwithstanding any contrary provision or inference herein or elsewhere,
the Banks may take any or all of the following actions if any Event of Default
occurs and is continuing:

-53-



--------------------------------------------------------------------------------



 



     SECTION 11.01. OPTIONAL DEFAULTS. If any Event of Default referred to in
Sections 10.01, 10.02(a), 10.02(b), 10.03, 10.04, 10.05, 10.06, 10.07 (other
than Section 10.07 (e), (f), (g) or (h) (solely as it relates to Section
10.07(a), (b), (c) or (d)) and/or Section 10.08, 10.09, 10.10 (other than an
Event of Default (as defined in the Guaranty) under Section 10(g) or 10(h) of
the Guaranty) or 10.11 shall occur, the Required Banks shall have the right in
their discretion, by directing the Agent, on behalf of the Banks, to give
written notice to the Borrower, and to
     (a) terminate the Commitments and the credits hereby established and any
letter of credit which may be terminated in accordance with its terms, in each
case, if not theretofore terminated, and forthwith upon such election the
obligations of the Banks, and each thereof, to make any further Loan or Loans
and/or issue further letters of credit hereunder immediately shall be
terminated, and/or
     (b) accelerate the maturity of all of Borrower’s Debt to the Banks (if it
is not already due and payable), whereupon all of Borrower’s Debt to the Banks
shall become and thereafter be immediately due and payable in full without any
presentment or demand and without any further or other notice of any kind, all
of which are hereby waived by the Borrower.
     SECTION 11.02. AUTOMATIC DEFAULTS. If any Event of Default referred to in
Section 10.07(e), 10.07(f), 10.07(g), 10.07 (h) (solely as it relates to
Section 10.07(e), (f) or (g)) or 10.10 (with regard to an Event of Default (as
defined in the Guaranty) under Section 10(g) or 10(h) of the Guaranty) hereof
shall occur,
     (a) all of the Commitments and the credits hereby established shall
automatically and forthwith terminate, if not theretofore terminated, and no
Bank thereafter shall be under any obligation to grant any further Loan or Loans
and/or issue further letters of credit hereunder, and
     (b) the principal of and interest on all Notes then outstanding, and all of
Borrower’s Debt to the Banks shall thereupon become and thereafter be
immediately due and payable in full (if it is not already due and payable), all
without any presentment, demand or notice of any kind, all of which are hereby
waived by the Borrower.
     SECTION 11.03. REMEDIES RELATING TO LETTERS OF CREDIT. In the event the
Commitments are terminated and/or the Debt is accelerated pursuant to
Section 11.01 or 11.02 above, the Borrower shall immediately deposit with the
Agent an amount of cash equal to the then aggregate amount of the stated amounts
of all letters of credit outstanding hereunder as security for reimbursement of
any drawings made on any such letters of credit and as collateral for repayment
of the Debt or any part thereof.
     SECTION 11.04. OFFSETS. If there shall occur or exist any Possible Default
under Section 10.07 hereof or if the maturity of the Notes is accelerated
pursuant to Section 11.01 or 11.02 hereof, each Bank shall have the right at any
time to set off against, and to appropriate and apply toward the payment of, any
and all Debt then owing by Borrower to that Bank (including, without limitation,
any participation purchased or to be purchased pursuant to Section 12.12
hereof), whether or not the same shall then have matured, any and all deposit
balances and all other Indebtedness then held or owing by that Bank to or for
the credit or account of the

-54-



--------------------------------------------------------------------------------



 



Borrower, all without notice to or demand upon the Borrower or any other Person,
all such notices and demands being hereby expressly waived by the Borrower.
     SECTION 11.05. APPLICATION OF PAYMENTS. Notwithstanding any other provision
of this Agreement, upon the occurrence and during the continuance of an Event of
Default, the Borrower waives any right it may have to direct the application of
any and all payments received by the Agent or the Banks on account of the Debt
and the Borrower agrees that the Agent and each Bank shall have the right, in
its sole and absolute discretion, to apply and re-apply any and all such
payments in such manner as the Agent or such Bank may deem advisable, subject to
the Pro rata sharing of any such payments among the Banks.
ARTICLE XII
THE AGENT
     SECTION 12.01. APPOINTMENT AND AUTHORIZATION. Each Bank hereby irrevocably
designates and appoints KeyBank National Association as the Agent of such Bank
to act as specified in this Agreement and each such Bank hereby irrevocably
authorizes KeyBank National Association to take such action as the Agent on its
behalf and to exercise such powers and perform such duties hereunder as are
expressly delegated to the Agent by the terms of this Agreement or any Related
Writing, together with such other powers as are reasonably incidental thereto.
The Agent agrees to act as such upon the express conditions contained in this
Article XII. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Agent shall not have any duties or responsibilities, except those
expressly set forth in this Agreement, or any fiduciary relationship with any
Bank or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into, created by or arise under
this Agreement or any Related Writing or otherwise exist against the Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the Related Writings with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties. Subject
to the provisions of Sections 12.03 and 12.11, the Agent shall administer the
Loans in the same manner as it administers its own loans. The provisions of this
Article XII are solely for the benefit of the Agent and the Banks, and neither
the Borrower, the Parent nor any of their respective Subsidiaries shall have any
rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, the Agent shall act
solely as agent of the Banks and the Agent does not assume and shall not be
deemed to have assumed any obligation or relationship of agency or trust with or
for the Borrower, the Parent or their respective Subsidiaries.
     SECTION 12.02. DELEGATION OF DUTIES. The Agent may execute any of its
duties under this Agreement, the Notes or any Related Writing by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it in the absence of gross
negligence or willful misconduct.

-55-



--------------------------------------------------------------------------------



 



     SECTION 12.03. LIABILITY OF AGENT. Neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by such Person
under or in connection with this Agreement, the Notes or the other Related
Writings or the transactions contemplated hereby (except for its or such
Person’s own gross negligence or willful misconduct in connection with its
duties expressly set forth herein) or (b) responsible in any manner to any of
the Banks or any participant for any recitals, statements, representations or
warranties made by the Borrower, the Parent, or any of their respective
Subsidiaries or any of their responsible officers, contained in this Agreement
or any Related Writing, or for any failure of the Borrower, the Parent or any of
their respective Subsidiaries or any of their respective officers, or any other
party to this Agreement or any Related Writing to perform its obligations
hereunder or thereunder, or for the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any Related Writing. Each
Bank by its signature to this Agreement acknowledges and agrees that the Agent
has made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition or any other condition of Borrower, the
Parent or any Subsidiary, or with respect to the statements contained in any
information memorandum furnished in connection herewith or in any other oral or
written communication between the Agent and such Bank. Each Bank represents that
it has made and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of Borrower, the Parent and
any Subsidiary in connection with the extension of credit hereunder, and agrees
that the Agent has no duty or responsibility, either initially or on a
continuing basis, to provide any Bank with any credit or other information with
respect thereto (other than such notices as may be expressly required to be
given by Agent to the Banks hereunder), whether coming into its possession
before the granting of the first Loans or at any time or times thereafter. The
Agent shall not be under any obligation to any Bank or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any Related Writing, or to
inspect the properties, books or records of the Parent, the Borrower, any of
their Subsidiaries or any Affiliate of any of them.
     SECTION 12.04. RELIANCE BY AGENT. (a) The Agent shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
signature, notice, consent, certificate, affidavit, letter, cablegram, facsimile
transmission, telex or teletype message, electronic mail message, statement,
order or other document or conversation reasonably believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower or the Parent), independent accountants and other experts selected
by the Agent. The Agent shall be fully justified in failing or refusing to take
any action under this Agreement or the Notes or any Related Writing unless it
shall first receive such advice or concurrence of the Required Banks or the
Super Majority Banks, as it deems appropriate, and, if it so requests, it shall
first be indemnified to its satisfaction by the Banks against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement, the
Notes or the other Related Writings in accordance with a request or consent of
the Required Banks or the Super Majority Banks, as applicable, and such request
and any action or failure to act pursuant thereto shall be binding upon all the
Banks.

-56-



--------------------------------------------------------------------------------



 



     (b) For purposes of determining compliance with the conditions specified in
Article VI, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Agent shall have received written notice
from such Bank prior to the Restatement Effective Date or from an Additional
Bank prior to the applicable Additional Bank Assumption Effective Date, as
applicable, specifying its objection thereto.
     SECTION 12.05. RESIGNATION OR REMOVAL OF THE AGENT; SUCCESSOR AGENT. The
Agent may resign upon twenty (20) days’ notice to the Banks or the Agent may be
removed by the vote of the Required Banks (excluding the Agent). Upon the
resignation or removal of the Agent, the Required Banks shall appoint from among
the Banks a successor Agent for the Banks subject to prior approval of the
Borrower so long as no Possible Default or Event of Default then exists (such
approval not to be unreasonably withheld or delayed), whereupon such successor
agent shall succeed to the rights, powers and duties of the Agent, and the term
“Agent” shall include such successor agent effective upon its appointment, and
the resigning or removed Agent’s rights, powers and duties as the Agent shall be
terminated, without any other or further act or deed on the part of the former
Agent or any of the parties to this Agreement. After the resignation or removal
of the Agent hereunder, the provisions of this Article XII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement. In the event no successor agent has been appointed by the
end of such twenty (20) day period in the case of a resignation or upon the
removal of the Agent by the Required Banks (excluding the Agent), the
resignation or removal of the Agent shall become effective and the Required
Banks shall perform the duties of the Agent until a successor agent is
appointed.
     SECTION 12.06. NOTE HOLDERS. The Agent may deem and treat the payee of any
Note as the holder thereof for all purposes unless and until written notice of
the assignment, transfer or endorsement thereof, as the case may be, shall have
been filed with the Agent. Any request, authority or consent of any Person or
entity who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or indorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.
     SECTION 12.07. CONSULTATION WITH COUNSEL. (a) The Agent may consult with
legal counsel reasonably selected by it and shall not be liable for any action
taken or suffered in good faith by it in accordance with the opinion of such
counsel.
     (b) Should the Agent (i) employ counsel for advice or other representation
(whether or not any suit has been or shall be filed) with respect to this
Agreement, the Notes or any of the Related Writings, or (ii) commence any
proceeding or in any way seek to enforce its rights or remedies under this
Agreement, the Notes or any Related Writing, each Bank, upon demand therefor
from time to time, shall contribute its share (based on its Pro rata share) of
the reasonable costs and/or expenses of any such advice or other representation,
enforcement or acquisition, including, but not limited to, fees of receivers,
court costs and fees and expenses of attorneys to the extent not otherwise
reimbursed by Borrower; provided, that the Agent shall not be entitled to
reimbursement of its attorneys’ fees and expenses incurred in connection with
the resolution of disputes between the Agent and the other Banks unless the
Agent shall be the

-57-



--------------------------------------------------------------------------------



 



prevailing party in any such dispute and, provided, further, that the Agent
shall only be entitled to such reimbursement from those Banks that were involved
in the dispute with the Agent. Any loss of principal and interest resulting from
any Event of Default shall be shared by the Banks in accordance with their
respective Pro rata shares.
     SECTION 12.08. DOCUMENTS. The Agent shall not be under a duty to examine
into or pass upon the validity, effectiveness, genuineness or value of this
Agreement, the Notes or any other Related Writing furnished pursuant hereto or
in connection herewith or the value of any collateral obtained hereunder, and
the Agent shall be entitled to assume that the same are valid, effective and
genuine and what they purport to be.
     SECTION 12.09. KNOWLEDGE OF DEFAULT. It is expressly understood and agreed
that the Agent shall not be deemed to have knowledge or notice of the occurrence
of any Possible Default or Event of Default hereunder (other than the failure to
make available to the Agent any principal of or interest on the Loans for the
account of the Banks as required under this Agreement and the Notes), unless the
Agent has actually received written notice from a Bank or the Borrower
describing such Possible Default or Event of Default and stating that such
notice is a “notice of default.” In the event that the Agent receives such a
notice, the Agent shall give prompt notice thereof to the Banks. The Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Banks; provided, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Possible Default or Event of Default as it shall deem advisable or in
the best interests of the Banks.
     SECTION 12.10. INDEMNIFICATION. Whether or not the transactions
contemplated hereby are consummated, the Banks agree to indemnify upon demand
the Agent in its capacity as such (to the extent not reimbursed by the Borrower
and without limiting the Borrower’s obligation to do so), Pro rata according to
the respective principal amounts of their Commitment from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against the Agent in its capacity as
agent in any way relating to or arising out of this Agreement, the Notes or any
Related Writing, or the transactions contemplated hereby or thereby, or any
action taken or omitted to be taken by the Agent under or in connection with the
foregoing, provided, that no Bank shall be liable to the Agent for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent determined in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the Agent’s gross negligence, willful misconduct or from any
action taken or omitted by the Agent in any capacity other than as agent under
this Agreement, provided, that no action taken in accordance with the directions
of the Required Lenders or the Super Majority Lenders, as applicable, shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 12.10. If any indemnity furnished to the Agent for any purpose shall, in
the reasonable opinion of the Agent, be insufficient or become impaired, the
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished. The
agreements in this Section 12.10 shall survive the termination of this
Agreement, the payment of the Debt and the resignation of the Agent. Without
limitation of the foregoing, each Bank shall reimburse the Agent upon demand for
its Pro rata share of any costs or out-of-pocket expenses

-58-



--------------------------------------------------------------------------------



 



(including reasonable attorneys’ fees) incurred by the Agent in connection with
the preparation, negotiation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any Related Writing or any document contemplated by or referred
to herein, to the extent that the Agent is not reimbursed for such costs or
expenses by or on behalf of the Borrower.
     SECTION 12.11. AGENTS IN THEIR INDIVIDUAL CAPACITIES. KeyBank National
Association, National City Bank and their respective Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Parent, the
Borrower and their respective Subsidiaries as though KeyBank National
Association or National City Bank, as applicable, were not an Agent and, without
notice to or consent of the Banks. The Banks acknowledge that, pursuant to such
activities, KeyBank National Association, National City Bank or their respective
Affiliates may receive information regarding the Parent, the Borrower or their
Subsidiaries (including information that may be subject to confidentiality
obligations in favor of the Parent, the Borrower or their Subsidiaries) and
acknowledge that the Agents shall be under no obligation to provide such
information to them. With respect to its Loans, each of KeyBank National
Association and National City Bank and their respective Affiliates shall have
the same rights and powers under this Agreement as any other Bank and may
exercise such rights and powers as though it were not the Agent or the
Syndication Agent, as the case may be, and the terms “Bank” and “Banks” include
KeyBank National Association and National City in their individual capacities.
     SECTION 12.12. EQUALIZATION PROVISION. Each Bank agrees with the other
Banks that if it at any time shall obtain any Advantage over the other Banks or
any thereof in respect of Borrower’s Debt to the Banks including without
limitation in respect of the letters of credit described in Schedule 3.01 hereof
(except as to Swing Loans prior to the Agent’s giving of notice to participate
and under Sections 4.06, 4.07, 4.08, 4.09, 4.10 and/or 4.11, hereof), it will
purchase from the other Banks, for cash and at par, such additional
participation in Borrower’s Debt to the Banks as shall be necessary to nullify
the Advantage. If any said Advantage resulting in the purchase of an additional
participation as aforesaid shall be recovered in whole or in part from the Bank
receiving the Advantage each such purchase shall be rescinded, and the purchase
price restored (but without interest unless the Bank receiving the Advantage is
required to pay interest on the Advantage to the Person recovering the Advantage
from such Bank) ratably to the extent of the recovery. Each Bank further agrees
with the other Banks that if it at any time shall receive any payment from or on
behalf of Borrower on any Indebtedness owing by the Borrower to that Bank by
reason of offset of any deposit or other Indebtedness, it will apply such
payment first to any and all Debt owing by Borrower to that Bank pursuant to
this Agreement (including, without limitation, any participation purchased or to
be purchased pursuant to this Section 12.13) until Borrower’s Debt has been paid
in full. The Borrower agrees that any Bank so purchasing a participation from
the other Banks pursuant to this Section may exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Bank were a direct creditor of the Borrower in the amount of such
participation.

-59-



--------------------------------------------------------------------------------



 



     SECTION 12.13. NO RELIANCE ON AGENTS’ CUSTOMER IDENTIFICATION PROGRAMS.
Each Bank acknowledges and agrees that neither such Bank, nor any of its
Affiliates, participants or assignees may rely on the Agents, or either of them,
to carry out such Bank’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder or any other
Anti-Terrorism Law, including, without limitation, any identity verification
procedures, any record keeping, any comparisons with government lists, any
customer notices or any other procedures required under the USA Patriot Act, its
regulations or any other Anti-Terrorism Law.
ARTICLE XIII
MISCELLANEOUS
     SECTION 13.01. NO WAIVER; CUMULATIVE REMEDIES. No failure or delay on the
part of the Agent or any Bank in exercising any right, power or privilege
hereunder and no omission or course of dealing on the part of Agent, any Bank or
the holder of any Note in exercising any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The remedies herein
provided are cumulative and in addition to any other rights, powers or
privileges that the Agent or any Bank would otherwise have. No notice to or
demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Agent or the Banks to any other or further action in
any circumstances without notice or demand.
     SECTION 13.02. AMENDMENTS, CONSENTS. No amendment, modification,
termination, or waiver of any provision of this Agreement or of the Notes or of
the Guaranty, nor any consent to any variance therefrom, shall be effective
unless the same shall be in writing and signed by the Required Banks, the Super
Majority Banks or all of the Banks, as appropriate, under this Section 13.02,
and any such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. Unanimous consent of the Banks,
or, if there is any borrowing hereunder, the holders of one hundred percent
(100%) (by outstanding principal amount) of the Notes (excluding the Swing Line
Notes), shall be required with respect to (a) an increase in any Commitment, an
increase in the Maximum Swing Line Amount, the extension of maturity of the
Notes (other than the Swing Line Notes) or the payment date of interest
thereunder, (b) any reduction in the rate of interest on the Notes (other than
the Swing Line Notes), or in any amount of principal or interest due on any Note
(other than the Swing Line Notes) or in the amount of fees or other amounts due
to the Banks (or any of them) hereunder or under the Related Writings or any
change in the manner of Pro rata application of any payment made by the Borrower
to the Banks hereunder, or any change in amortization schedules, or in the
manner of calculating fees or prepayment penalties, (c) any change in any
percentage voting requirements in this Agreement, (d) the release of all of the
value of the Guaranty, or any material amendment or modification thereto, or any
other guarantee in favor of the Banks, provided, that only the consent of the
Required Banks will be required to increase the outstanding and unredeemed
principal amount of Indebtedness that may be incurred by the Parent under the
Indenture and to modify the provisions of, and definitions in the Guaranty
related thereto, (e) any amendment to the definitions of Required Banks, Super
Majority Banks

-60-



--------------------------------------------------------------------------------



 



or Reference Banks set forth herein or to this Section 13.02, or (f) any
material amendment to any representation, warranty, covenant, Possible Default,
Event of Default or remedy provided herein or under any Related Writing. The
consent of the holders of eighty percent (80%) (by outstanding principal amount)
of the Notes (excluding the Swing Line Notes) (the “Super Majority Banks”) shall
be required for any amendments, modifications or other changes to Section 8.13
hereof or Section 9.14 of the Guaranty. Notice of amendments or consents
ratified by the Banks hereunder shall immediately be forwarded by the Agent to
all Banks, provided, that, notwithstanding anything contained herein to the
contrary, the Agent and the Swing Line Lenders shall have the right to decrease
the interest rate on the Swing Loans, extend the maturity of payments on the
Swing Loans for ten (10) days beyond the applicable Swing Loan Maturity Date and
decrease the amount of payments on the Swing Loans, without the consent of any
other Banks, other than the other Swing Line Lender and any Bank that has
purchased a participation in such Swing Loans pursuant to Section 2.07(c)
hereof. Each Swing Line Lender must consent to any increase in the Maximum Swing
Line Amount. Each Bank or other holder of a Note shall be bound by any
amendment, waiver or consent obtained as authorized by this Section 13.02,
regardless of its failure to agree thereto.
     By its signature hereto, each Bank consents to the terms and provisions of
the Amended and Restated Guaranty, dated as of the date hereof, and issued by
the Parent to the Banks, the Agents, and the Co-Documentation Agents.
     SECTION 13.03. NOTICES. Except as otherwise expressly provided herein, all
notices, requests, demands and other communications provided for hereunder shall
be in writing (including telegraphic, telex, facsimile, transmission or cable
communication) and mailed, telexed, telegraphed, facsimile transmitted, cabled
or delivered, if to the Borrower, addressed to it at the address specified on
the signature pages of this Agreement, if to a Bank, addressed to the address of
such Bank specified on the signature pages of this Agreement and if to the
Agents, addressed to them at the address of the Agent or the Syndication Agent,
as applicable, specified on the signature pages of this Agreement. All notices,
statements, requests, demands and other communications provided for hereunder
shall be deemed to be given or made when delivered or forty-eight (48) hours
after being deposited in the mails with postage prepaid by registered or
certified mail or delivered to a telegraph company, addressed as aforesaid,
except that notices from the Borrower to the Agent or the Banks pursuant to any
of the provisions hereof shall not be effective until received by the Agent or
the Banks.
     SECTION 13.04. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on
demand all costs and expenses of the Banks and the Agents, and any expenses
incurred in connection with the preparation of this Agreement, the Notes and any
Related Writings, including, without limitation (i) administration and
out-of-pocket expenses of the Agent in connection with the administration of
this Agreement, the Notes, the collection and disbursement of all funds
hereunder and the other instruments and documents to be delivered hereunder,
(ii) extraordinary expenses of the Agents or the Banks in connection with the
administration of this Agreement, the Notes and the other instruments and
documents to be delivered hereunder, (iii) the reasonable fees and out-of-pocket
expenses of Thompson Hine LLP, counsel to the Agent, in connection with the
negotiation, preparation, execution and delivery of this Agreement and related
matters, and (iv) all costs and expenses, including reasonable attorneys’ fees
and out-of-pocket expenses, in connection with the restructuring or enforcement
of this Agreement,

-61-



--------------------------------------------------------------------------------



 



the Notes or any Related Writing. In addition, the Borrower shall pay any and
all stamp and other taxes and fees payable or determined to be payable in
connection with the execution and delivery of this Agreement or the Notes, and
the other instruments and documents to be delivered hereunder, and agrees to
save the Agents and each Bank harmless from and against any and all liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes or fees.
     SECTION 13.05. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. All
representations and warranties of the Borrower made in or pursuant to this
Agreement or in any certificate or other Related Writing in connection herewith
shall survive the closing hereof or the making of the Loans or other
transactions in connection with which given.
     SECTION 13.06. OBLIGATIONS SEVERAL; NO FIDUCIARY OBLIGATIONS. The
obligations of the Banks hereunder are several and not joint. Nothing contained
in this Agreement and no action taken by the Agents or the Banks pursuant hereto
shall be deemed to constitute the Banks a partnership, association, joint
venture or other entity. No default by any Bank hereunder shall excuse the other
Banks from any obligation under this Agreement; but no Bank shall have or
acquire any additional obligation of any kind by reason of such default. The
relationship among the Borrower and the Banks with respect to this Agreement,
any Note and any Related Writing is and shall be solely that of debtor and
creditor, respectively, and no Bank has any fiduciary obligation toward the
Borrower with respect to any such documents or the transactions contemplated
thereby.
     SECTION 13.07. EXECUTION IN COUNTERPARTS. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same agreement.
     SECTION 13.08. BINDING EFFECT; ASSIGNMENT. (a) This Agreement shall become
effective on the date (the “Restatement Effective Date”) (i) when it shall have
been executed by the Borrower, the Agents and by each Bank and shall have been
delivered to the Agent and (ii) when the conditions set forth in Article VI are
met to the satisfaction of, or waived in writing by, the Agent and the Required
Lenders, and thereafter shall be binding upon and inure to the benefit of the
Borrower and each of the Banks and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights hereunder
or any interest herein without the prior written consent of all of the Banks,
which consent may be withheld in their sole discretion. Each Bank may at any
time grant participations in any of its rights hereunder or under its Note or
Notes to another commercial bank, financial institution, mutual fund or any
institutional “accredited investor” (as defined in Regulation D of the
Securities Act of 1933, as amended), provided, that in the case of any such
participation, the participant shall not have any rights under this Agreement,
the Notes or any Related Writing (the participant’s rights against such Bank in
respect of any such participation to be those set forth in the agreement
executed by such Bank in favor of the participant relating thereto) and all
amounts payable by such Bank hereunder shall be determined as if such Bank had
not sold such participation; and provided, further, that no Bank shall transfer,
assign or grant any participation under this Agreement under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any Related Writing.

-62-



--------------------------------------------------------------------------------



 



     (b) Notwithstanding the foregoing, (i) any Bank may assign all or a portion
of its Loans and/or Commitments and its rights and obligations hereunder to an
affiliate of such Bank and (ii) with the consent of the Agent and the Borrower
so long as no Possible Default or Event of Default then exists (which consents
shall not be unreasonably withheld or delayed), any Bank may assign all or a
portion of its Loans and/or Commitments and its rights and obligations hereunder
to one or more commercial banks, financial institutions (including one or more
Banks), mutual funds or institutional “accredited investors” (as defined in
Regulation D of the Securities Act of 1933, as amended), provided, that (A) any
assignment of a Bank’s Loans shall include a ratable part of such Bank’s
Commitment, and (B) the consent of the Agent (which consent shall not be
unreasonably withheld or delayed) shall be required for any assignment of a
Commitment to the extent any letters of credit are outstanding. No assignment
pursuant to subsection (ii) of the immediately preceding sentence shall be in an
aggregate amount less than Ten Million Dollars ($10,000,000). If any Bank so
sells all or a part of its rights hereunder or under any Note, any reference in
this Agreement or such Note to such assigning Bank shall thereafter refer to
such Bank and to the respective assignee to the extent of their respective
interests and the respective assignee shall have, to the extent of such
assignment (unless otherwise provided therein), the same rights and benefits as
it would if it were such assigning Bank. Each assignment pursuant to
Section 13.08(b)(ii) shall be effected by the assigning Bank and the assignee
Bank executing a Bank Assignment and Assumption Agreement substantially in the
form of Exhibit G (appropriately completed). At the time of any such assignment
pursuant to Section 13.08(b)(ii), (X) Exhibit A shall be deemed to be amended to
reflect the Commitments of the respective assignee (which shall result in a
corresponding reduction of the Commitment of the assigning Bank) and of the
other Banks (Y) if any such assignment occurs after the Restatement Effective
Date, the Borrower will issue new Notes to the respective assignee and to the
assigning Bank (upon delivery of the existing Note or Notes of such assigning
Bank) in conformity with the requirements of this Agreement and (Z) the Agent
shall receive at the time of each such assignment, from the assigning or
assignee Bank, the payment of a nonrefundable assignment fee of $3,000.
     (c) Notwithstanding any other provisions of this Section 13.08, no transfer
or assignment of the interests or obligations of any Bank hereunder or any grant
of participations therein shall be permitted if such transfer, assignment or
grant would require the Borrower to file a registration Statement with the
Securities and Exchange Commission or to qualify the loans under the “Blue Sky”
laws of any State.
     (d) Notwithstanding any other provisions of this Section 13.08, so long as
no Event of Default has occurred and is continuing and the Administrative Agent
or the Syndication Agent, as applicable, has not resigned or been removed
pursuant to the provisions of this Agreement, each Agent agrees that it will not
assign or transfer any of its Loans and/or Commitments to the extent that the
amount of the Loans and/or Commitments that such Agent would continue to hold
following such assignment or transfer would be less than ten percent (10%) of
the aggregate Loans and/or Commitments of all of the Banks.
     (e) Notwithstanding any other provision set forth in this Agreement, any
Bank may at any time pledge or assign all or any portion of its rights under
this Agreement, the Guaranty and the other documents executed and delivered in
connection therewith (including, without limitation, the Notes held by it) to
any Federal Reserve Bank in accordance with Regulation A of

-63-



--------------------------------------------------------------------------------



 



the Federal Reserve Board without notice to, or the consent of, the Agents, the
Borrower or the Parent, provided, that no such pledge or assignment or
enforcement thereof shall release a Bank from any of its obligations hereunder
or substitute any such pledgee or assignee for such Bank as a party hereto.
     SECTION 13.09. INDEMNIFICATION BY THE BORROWER. The Borrower shall
indemnify and hold harmless the Agents, the Banks and their respective
directors, officers, employees and Affiliates from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever including,
without limitation, reasonable fees and disbursements of counsel and settlements
costs, which may be imposed on, incurred by, or asserted against the Agents, the
Banks and their respective directors, officers, employees and Affiliates in
connection with any investigative, administrative or judicial proceeding
(whether the Agents and the Banks are or are not designated as a party thereto)
relating to or arising out of this Agreement, the Notes or the other Related
Writings, the transactions contemplated thereby, including, but not limited to,
the Permitted Non-Affiliate Loans, or any actual or proposed use of proceeds
hereunder or thereunder, except that neither the Agents and the Banks nor any
directors, officers, employees and Affiliates thereof shall have the right to be
indemnified hereunder for their own gross negligence or willful misconduct. All
obligations under this Section 13.09 shall survive any termination of this
Agreement.
     SECTION 13.10. GOVERNING LAW. This Agreement, each of the Notes and any
Related Writing shall be governed by and construed in accordance with the laws
of the State of Ohio, without regard to the principles of conflict of laws and
the respective rights and obligations of the Borrower and the Banks shall be
governed by Ohio law.
     SECTION 13.11. SEVERABILITY OF PROVISIONS; CAPTIONS. Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several headings to Sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement.
     SECTION 13.12. PURPOSE. Each of the Banks represents and warrants to the
Borrower that it is entering into this Agreement with the present intention of
acquiring any Note issued pursuant hereto solely in connection with such Bank’s
commercial lending activities and not for the purpose of distribution or resale,
it being understood, however, that each Bank shall at all times retain full
control over the disposition of its assets.
     SECTION 13.13. CONSENT TO JURISDICTION. The Borrower agrees that any action
or proceeding to enforce or arising out of this Agreement may be commenced in
the Court of Common Pleas for Cuyahoga County, Ohio or in the District Court of
the United States for the Northern District of Ohio, and the Borrower waives
personal service of process and agrees that a summons and complaint commencing
an action or proceeding in any such court shall be properly served and shall
confer personal jurisdiction over the Borrower if served to the Borrower at the
address listed opposite the signature of the Borrower at the end of this
Agreement or as otherwise provided by the laws of the State of Ohio or the
United States.

-64-



--------------------------------------------------------------------------------



 



     SECTION 13.14. ENTIRE AGREEMENT. This Agreement, the Notes, the Related
Writings and any other agreement, document or instrument attached hereto or
referred to herein or executed on or as of the date hereof integrate all the
terms and conditions mentioned herein or incidental hereto and supersede all
oral representations and negotiations and prior writings with respect to the
subject matter hereof.
     SECTION 13.15. JURY TRIAL WAIVER. THE BORROWER AND EACH OF THE BANKS WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER AND THE BANKS, OR ANY THEREOF,
ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS WAIVER SHALL NOT
IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY ANY BANK’S ABILITY TO PURSUE
REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT OR COGNOVIT PROVISION CONTAINED
IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT AMONG THE BORROWER AND
THE BANKS, OR ANY THEREOF.
     SECTION 13.16. SURVIVAL. All indemnities set forth herein shall survive the
execution and delivery of this Agreement and the making and repayment of the
Loans and the satisfaction of all other obligations under this Agreement.
     SECTION 13.17. INDEPENDENCE OF COVENANTS. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of a Possible Default or an Event of Default if such
action is taken or condition exists, and if a particular action or condition is
expressly permitted under any covenant, unless expressly limited to such
covenant, the fact that it would not be permitted under the general provisions
of another covenant shall not constitute a Possible Default or an Event of
Default if such action is taken or condition exists.
     SECTION 13.18. INTERPRETATION. The Borrower, each Agent and each Bank
acknowledges that such party, either directly or through such party’s
representatives, has participated in the drafting of this Agreement, and any
applicable rule of construction that ambiguities are to be resolved against the
drafting party shall not be applied in connection with the construction or
interpretation of this Agreement.
     SECTION 13.19. GENERAL LIMITATION OF LIABILITY. No claim may be made by the
Borrower, the Parent, any Subsidiary of the Parent, any Bank, the Agent, the
Syndication Agent, any Co-Documentation Agent or any other Person against the
Agent, the Syndication Agent, any Co-Documentation Agent or any other Bank or
the Affiliates, directors, officers, employees, attorneys or agents of any of
them for any damages other than compensatory damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement, the Notes, the Guaranty or any
other Related Writing, or any act, omission or event occurring in connection
therewith; and the Borrower, each Bank, the Agent, the Syndication Agent and
each Co-Documentation Agent

-65-



--------------------------------------------------------------------------------



 



hereby, to the fullest extent permitted under applicable law, waives, releases
and agrees not to sue or counterclaim upon any such claim for any special,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
     SECTION 13.20. USA PATRIOT ACT NOTIFICATION.
 Each Bank, each Agent (for itself and not on behalf of any Bank) and each
Co-Documentation Agent (for itself and not on behalf of any Bank) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
such Bank, such Agent and such Co-Documentation Agent are required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender, such Agent or such Co-Documentation Agent, as applicable, to
identify the Borrower in accordance with the USA Patriot Act.
[Remainder of page intentionally left blank; signature pages follow]

-66-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date set forth above, each by an officer
thereunto duly authorized.

          Address:   FOREST CITY RENTAL PROPERTIES CORPORATION 1100 Terminal
Tower    
Cleveland, Ohio 44113
       
 
       
 
  By:   /s/ THOMAS G. SMITH
 
       
 
      Name: Thomas G. Smith
 
      Title: Vice President and Assistant Secretary
 
        Address:   KEYBANK NATIONAL ASSOCIATION 127 Public Square   individually
and as Agent
Cleveland, Ohio 44114
       
 
       
 
  By:   /s/ JOSHUA MAYERS
 
       
 
      Name: Joshua Mayers
 
      Title: Assistant Vice President
 
        Address:   NATIONAL CITY BANK individually and as 1900 East Ninth Street
  Syndication Agent
Cleveland, Ohio 44114
       
 
       
 
  By:   /s/ RONALD J. MAJKA
 
       
 
      Name: Ronald J. Majka
 
      Title: Senior Vice President
 
        Address:   THE HUNTINGTON NATIONAL BANK
917 Euclid Avenue
       
Mailcode – CM17
       
Cleveland, Ohio 44115
  By:   /s/ RYAN J. TERRANO
 
       
 
      Name: Ryan J. Terrano
 
      Title: Vice President

[Signature page to Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



          Address:   U.S. BANK NATIONAL ASSOCIATION
Attn: Dennis J. Redpath, SVP
       
Real Estate Banking Group
       
209 South LaSalle Street, Suite 410
       
Chicago, Illinois 60604
  By:   /s/ DENNIS J. REDPATH
 
       
 
      Name: Dennis J. Redpath
 
      Title: Senior Vice President
 
        Address:   COMERICA BANK
500 Woodward Ave., 7th Floor
       
MC 3256
       
Detroit, Michigan 48226
  By:   /s/ CHARLES WEDDELL
 
       
 
      Name: Charles Weddell
 
      Title: Account Officer
 
        Address:   FIRST MERIT BANK
101 West Prospect Avenue
       
Suite 350
       
Cleveland, Ohio 44115
  By:   /s/ MICHAEL J. MASON
 
       
 
      Name: Michael J. Mason
 
      Title: Vice President
 
        Address:   LASALLE BANK NATIONAL ASSOCIATION
Institutional Real Estate
       
135 South LaSalle Street,
       
Suite 1225
       
Chicago, Illinois 60603
       
 
  By:   /s/ MARILYN M. TOMFORDHE
 
       
 
      Name: Marilyn M. Tomfordhe
 
      Title: Senior Vice President
 
        Address:   MANUFACTURERS AND TRADERS TRUST COMPANY
One Fountain Plaza
       
Buffalo, New York 14203-1495
       
 
       
 
  By:   /s/ JON WERBITSKY
 
       
 
      Name: Jon Werbitsky
 
      Title: Vice President

[Signature page to Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



          Address:   FIFTH THIRD BANK
600 Superior Avenue East
       
Cleveland, Ohio 44114
       
 
       
 
  By:   /s/ ROY C. LANCTOT
 
       
 
      Name: Roy C. Lanctot
 
      Title: Vice President
 
        Address:   BANK OF AMERICA, N.A.
One Federal Street
       
Mail Code: MA5-503-04-16
       
Boston, Massachusetts 02110
       
 
  By:   /s/ JAMES J. MAGALDI
 
       
 
      Name: James J. Magaldi
 
      Title: Senior Vice President
 
        Address:   CHARTER ONE BANK, N.A.
Attn: Florentina Djulvezan, V.P.
       
Commercial Real Estate
       
1215 Superior Avenue, 6th Floor
       
Cleveland, Ohio 44114
       
 
  By:   /s/ FLORENTINA DJULVEZAN
 
       
 
      Name: Florentina Djulvezan
 
      Title: Vice President
 
        Address:   BMO Capital Markets Financing, Inc.
Attn: Virginia Neale,
       
Vice President
       
111 West Monroe Street
       
10th Floor West
       
Chicago, Illinois 60603
       
 
  By:   /s/ VIRGINIA NEALE
 
       
 
      Name: Virginia Neale
 
      Title: Vice President

[Signature page to Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



          Address:   CALYON NEW YORK BRANCH
1301 Avenue of the Americas
       
New York, New York 10019
       
 
  By:   /s/ DANIEL J. REDDY
 
       
 
      Name: Daniel J. Reddy
 
      Title: Director
 
       
 
  By:   /s/ PAUL T. RAGUSIN
 
       
 
      Name: Paul T. Ragusin
 
      Title: Director

[Signature page to Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COMMITMENTS

          Bank   Maximum Amount  
 
       
KeyBank National Association
  $ 70,000,000  
 
       
National City Bank
  $ 70,000,000  
 
       
Bank of America, N.A.
  $ 55,000,000  
 
       
LaSalle Bank National Association
  $ 55,000,000  
 
       
U.S. Bank National Association
  $ 50,000,000  
 
       
Fifth Third Bank
  $ 45,000,000  
 
       
Manufacturers and Traders Trust Company
  $ 45,000,000  
 
       
The Huntington National Bank
  $ 45,000,000  
 
       
Charter One Bank, N.A.
  $ 40,000,000  
 
       
BMO Capital Markets Financing, Inc.
  $ 35,000,000  
 
       
Calyon New York Branch
  $ 35,000,000  
 
       
Comerica Bank
  $ 30,000,000  
 
       
First Merit Bank
  $ 25,000,000  
 
     
 
       
TOTAL
  $ 600,000,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF GUARANTY
The Amended and Restated Guaranty of Payment of Debt is attached as
Exhibit No. 10.44 to this
Form 10-Q filing.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
OUTSTANDING LETTERS OF CREDIT
Intentionally Omitted

 



--------------------------------------------------------------------------------



 



EXHIBIT D-1
FORM OF REVOLVING LOAN NOTE
AMENDED AND RESTATED REVOLVING LOAN NOTE
(Holder)

             
$
          Cleveland, Ohio
 
           
 
           
 
           

     FOR VALUE RECEIVED, the undersigned, FOREST CITY RENTAL PROPERTIES
CORPORATION, an Ohio corporation (the “Borrower”), hereby promises to pay to the
order of [Name of Holder] (the “Holder”), in lawful money of the United States
of America, at the main office of KeyBank National Association, Administrative
Agent, 127 Public Square, Cleveland, Ohio 44114, the principal sum of
[                                        ] DOLLARS ($[                    ]),
or, if lesser, the aggregate unpaid principal amount of all Revolving Loans
evidenced by this Note (as hereinafter defined) made by the Holder to the
Borrower pursuant to Section 2.03 of the Credit Agreement (as hereinafter
defined). The unpaid principal balance outstanding on this Amended and Restated
Revolving Loan Note (this “Note”) from time to time and interest thereon shall
be determined by the ledgers and records of the Holder as accurately maintained.
     This Note is one of the Revolving Loan Notes defined and referred to in,
and is entitled to the benefits of, a certain Amended and Restated Credit
Agreement dated as of June 6, 2007, by and among the Borrower, the Banks named
therein, KeyBank National Association, as Administrative Agent, National City
Bank, as Syndication Agent and Bank of America, N.A. and LaSalle Bank National
Association, as Co-Documentation Agents (as so amended, and as it may be further
amended, amended and restated or otherwise modified from time to time, the
“Credit Agreement”). A statement of the rights of the Holder and the duties and
obligations of the Borrower in relation thereto is made by reference to the
Credit Agreement, but neither this reference to the Credit Agreement nor any
provision thereof shall affect or impair the absolute and unconditional
obligation of the Borrower to pay the principal of and interest on this Note
when due. Capitalized terms used in this Note but not defined herein shall have
the respective meanings ascribed to them in the Credit Agreement.
     This Note amends, restates and replaces in its entirety the Revolving Loan
Note dated as of June 30, 2006 by the Borrower in favor of the Holder (the
“Original Note”) and is not intended as, and shall not be deemed to be, a
repayment, cancellation, refinancing or replacement of the Indebtedness created
by the Original Note, but rather as a consolidation and continuation of such
Indebtedness on the terms set forth in the Credit Agreement.
     The principal of this Note shall be due and payable on the Termination
Date, or earlier as provided in the Credit Agreement. The Borrower also promises
to pay interest on the unpaid principal amount of this Note from time to time
outstanding from the date of this Note until the payment in full thereof at the
rates per annum determined in accordance with the Credit

 



--------------------------------------------------------------------------------



 



Agreement. Interest shall be payable on each date provided for in or determined
in accordance with the provisions of the Credit Agreement; provided, that
interest on any principal not paid when due shall be due and payable on demand.
     Interest on this Note shall be calculated on the basis of a 360 day year
for the actual number of days elapsed.
     Reference is hereby made to the Credit Agreement, which contains provisions
for the acceleration of the maturity hereof upon the happening of certain stated
events and for voluntary prepayments hereon. The term “Holder” includes the
successors and assigns, if any, of the Holder named in the first paragraph
hereof.
     If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a rate(s) equal to the
rate(s) otherwise in effect pursuant to the Credit Agreement plus two percent
(2%) per annum. All payments of principal and interest on this Note shall be
made in immediately available funds.
     The Borrower waives demand, presentment for payment, notice of dishonor,
protest, notice of protest, and diligence in collection and bringing suit, and
agrees that the Holder may extend the time for payment, accept partial payment,
take security therefor or exchange or release any collateral, without
discharging or releasing the Borrower.
     This Note was executed in Cleveland, Cuyahoga County, Ohio. The
construction, validity and enforceability of this Note shall be governed by and
interpreted according to the laws of the State of Ohio.
     The Borrower authorizes any attorney at law to appear before any court of
record, whether state or Federal, in the county where this Note was executed or
where the Borrower resides or may be found, after the unpaid principal balance
of this Note becomes due, either by lapse of time or by operation of any
provision for acceleration of maturity contained in the Credit Agreement, and
waive the issuance and service of process, admit the maturity of this Note, by
reason of acceleration or otherwise, and confess judgment against the Borrower
in favor of the Holder of this Note for the amount then appearing due on this
Note, together with interest thereon and costs of suit, and thereupon to release
all errors and waive all rights of appeal and stays of execution. The Borrower
expressly authorizes any attorneys or agents for the Holder to receive
compensation from the Holder for services rendered in exercising the foregoing
warrant of attorney and in the enforcement of any judgment obtained against the
Borrower in favor of the Holder on this Note, and the Borrower expressly waives
any conflict of interest to which any attorneys for the Holder may be subject
that may arise in connection with such attorneys exercising any of the rights
and/or powers of the Holder provided for herein or the enforcement of any
judgment hereon in favor of the Holder. The foregoing warrant of attorney shall
survive any judgment and may be used from time to time without exhausting the
right to further use the warrant of attorney and, if any judgment be vacated for
any reason, the Holder of this Note nevertheless may use the foregoing warrant
of attorney to obtain an additional judgment or judgments against the Borrower.

-2-



--------------------------------------------------------------------------------



 



“WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.”

            FOREST CITY RENTAL PROPERTIES
CORPORATION
      By:           Name:           Title:      

-3-



--------------------------------------------------------------------------------



 



         

EXHIBIT D-2
FORM OF SWING LINE NOTE
AMENDED AND RESTATED SWING LINE NOTE
(Holder)

             
$
          Cleveland, Ohio
 
           
 
           
 
           

     FOR VALUE RECEIVED, the undersigned, FOREST CITY RENTAL PROPERTIES
CORPORATION, an Ohio corporation (the “Borrower”), hereby promises to pay to the
order of                                                             (the
“Holder”), in lawful money of the United States of America at the main office of
KeyBank National Association, Administrative Agent, 127 Public Square,
Cleveland, Ohio 44114, the principal sum of
                                                             DOLLARS
($                     ), or, if lesser, the aggregate unpaid principal amount
of all Swing Loans evidenced by this Amended and Restated Swing Line Note (this
“Note”) made by the Holder to the Borrower pursuant to Section 2.07 of the
Credit Agreement (as hereinafter defined). The unpaid principal balance
outstanding on this Note from time to time and interest thereon shall be
determined by the ledgers and records of the Holder as accurately maintained.
     This Note is one of the Swing Line Notes defined and referred to in, and is
entitled to the benefits of, a certain Amended and Restated Credit Agreement
dated as of June 6, 2007, by and among the Borrower, the Banks named therein,
KeyBank National Association, as Administrative Agent, National City Bank, as
Syndication Agent and Bank of America, N.A. and LaSalle Bank National
Association, as Co-Documentation Agents (as so amended, and as it may be further
amended, amended and restated, or otherwise modified from time to time, the
“Credit Agreement”). A statement of the rights of the Holder and the duties and
obligations of the Borrower in relation thereto is made by reference to the
Credit Agreement, but neither this reference to the Credit Agreement nor any
provision thereof shall affect or impair the absolute and unconditional
obligation of the Borrower to pay the principal of and interest on this Note
when due. Capitalized terms used in this Note but not defined herein shall have
the respective meanings ascribed to them in the Credit Agreement.
     This Note amends, restates and replaces in its entirety the Swing Line Note
dated as of April 7, 2005, by the Borrower in favor of the Holder (the “Original
Note”) and is not intended as, and shall not be deemed to be, a repayment,
cancellation, refinancing or replacement of the Indebtedness created by the
Original Note, but rather as a consolidation and continuation of such
Indebtedness on the terms set forth in the Credit Agreement.
     The principal of this Note shall be due and payable on the earlier of the
Swing Loan Maturity Date applicable thereto and the Termination Date. The
Borrower also promises to pay interest on the unpaid principal amount of this
Note from time to time outstanding from the date of this Note until the payment
in full thereof at the rates per annum determined in accordance with
Section 2.07 of the Credit Agreement. Interest shall be payable on each date
provided for in or determined in accordance with the provisions of the Credit
Agreement; provided, that interest on any principal not paid when due shall be
due and payable on demand.

 



--------------------------------------------------------------------------------



 



     Interest on this Note shall be calculated on the basis of a 360 day year
for the actual number of days elapsed.
     Reference is hereby made to the Credit Agreement, which contains provisions
for the acceleration of the maturity hereof upon the happening of certain stated
events and for voluntary prepayments hereon. The term “Holder” includes the
successors and assigns, if any, of the Holder named in the first paragraph
hereof.
     If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a rate(s) equal to the
rate(s) otherwise in effect pursuant to the Credit Agreement plus two percent
(2%) per annum. All payments of principal and interest on this Note shall be
made in immediately available funds.
     The Borrower waives demand, presentment for payment, notice of dishonor,
protest, notice of protest, and diligence in collection and bringing suit, and
agrees that the Holder may extend the time for payment, accept partial payment,
take security therefor or exchange or release any collateral, without
discharging or releasing the Borrower.
     This Note was executed in Cleveland, Cuyahoga County, Ohio. The
construction, validity and enforceability of this Note shall be governed by and
interpreted according to the laws of the State of Ohio.
     The Borrower authorizes any attorney at law to appear before any court of
record, whether state or Federal, in the county where this Note was executed or
where the Borrower resides or may be found, after the unpaid principal balance
of this Note becomes due, either by lapse of time or by operation of any
provision for acceleration of maturity contained in the Credit Agreement, and
waive the issuance and service of process, admit the maturity of this Note, by
reason of acceleration or otherwise, and confess judgment against the Borrower
in favor of the Holder of this Note for the amount then appearing due on this
Note, together with interest thereon and costs of suit, and thereupon to release
all errors and waive all rights of appeal and stays of execution. The Borrower
expressly authorizes any attorneys or agents for the Holder to receive
compensation from the Holder for services rendered in exercising the foregoing
warrant of attorney and in the enforcement of any judgment obtained against the
Borrower in favor of the Holder on this Note, and the Borrower expressly waives
any conflict of interest to which any attorneys for the Holder may be subject
that may arise in connection with such attorneys exercising any of the rights
and/or powers of the Holder provided for herein or the enforcement of any
judgment hereon in favor of the Holder. The foregoing warrant of attorney shall
survive any judgment and may be used from time to time without exhausting the
right to further use the warrant of attorney and, if any judgment be vacated for
any reason, the Holder of this Note nevertheless may use the foregoing warrant
of attorney to obtain an additional judgment or judgments against the Borrower.

 



--------------------------------------------------------------------------------



 



     “WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.”

            FOREST CITY RENTAL PROPERTIES
CORPORATION
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT E
FORM OF LETTER OF CREDIT REQUEST
No. ______1      Dated ____________2
KeyBank National Association, as Administrative Agent
under the Amended and Restated Credit Agreement (as so amended, and as it may be
further amended, amended and restated or otherwise modified from time to time,
the “Credit Agreement”), dated as of June 6, 2007, among Forest City Rental
Properties Corporation, the Banks from time to time party thereto, KeyBank
National Association, as Administrative Agent, National City Bank, as
Syndication Agent and Bank of America, N.A. and LaSalle Bank National
Association, as Co-Documentation Agents
127 Public Square
Cleveland, Ohio 44114

     
Attention:
   
 
   

Dear Sirs:
We hereby request that KeyBank National Association, in its capacity as
Administrative Agent, issue a Letter of Credit for the account of the
undersigned on                     3 (the “Date of Issuance”) in the aggregate
stated amount of                     4. The requested Letter of Credit shall be
denominated in U.S. dollars.
For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein shall have the respective meanings provided in
the Credit Agreement.
 

    1Letter of Credit Request Number.       2Date of Letter of Credit Request.  
             3Date of Issuance which shall be at least five Cleveland Banking
Days after the date of this Letter of Credit Request (or such shorter period as
is acceptable to KeyBank National Association).       4Aggregate initial stated
amount of Letter of Credit.

 



--------------------------------------------------------------------------------



 



The beneficiary of the requested Letter of Credit will be
                                        5, and such Letter of Credit will be in
support of                                         6 and will have a stated
expiration date of                     7.
We hereby certify that:
     (1) the representations and warranties contained in the Credit Agreement
and the Related Writings will be true and correct in all material respects on
the Date of Issuance, both before and after giving effect to the issuance of the
Letter of Credit requested hereby (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date); and
     (2) no Possible Default or Event of Default has occurred and is continuing
nor, after giving effect to the issuance of the Letter of Credit requested
hereby, would such a Possible Default or an Event of Default occur.
Copies of all relevant documentation with respect to the supported transaction,
as required by the Credit Agreement, are attached hereto.

            FOREST CITY RENTAL PROPERTIES
CORPORATION
      By:           Title:             

 

    5Insert name and address of beneficiary.                6Insert description
of the Indebtedness and describe obligation to which it relates or a description
of the commercial transaction which is being supported, as applicable.      
7Insert last date upon which drafts may be presented which may not be later than
the Termination Date.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF NOTICE OF BORROWING
___________ ___, 200_
KeyBank National Association, as Administrative Agent under the
Credit Agreement (referred to below)
127 Public Square
Cleveland, Ohio 44114
Attention:
Ladies and Gentlemen:
The undersigned, Forest City Rental Properties Corporation (the “Borrower”),
hereby gives you notice, irrevocably, pursuant to Section 5.01 of the Amended
and Restated Credit Agreement, dated as of June 6, 2007 (as so amended, and as
it may be further amended, amended and restated or otherwise modified from time
to time, the “Credit Agreement”; the terms defined therein being used herein as
so defined), among the Borrower, various Banks from time to time party thereto,
National City Bank, as Syndication Agent, Bank of America, N.A. and LaSalle Bank
National Association, as Co-Documentation Agents and you, as Administrative
Agent for such Banks, that the undersigned requests a Loan under the Credit
Agreement and for that purpose sets forth below the information relating to such
Loan (the “Proposed Loan”):
     (i) The proposed borrowing is to be a [Revolving Loan] [Swing Loan].
     (ii) The aggregate principal amount of the Proposed Loan is
$                                        .
     (iii) The Cleveland Banking Day of the Proposed Loan is
                                        .1
     (iv) The Proposed Loan, if a Revolving Loan, shall be initially maintained
subject to the [Base Rate Option] [the LIBOR Rate Option].
     (v) The initial Interest Period for the Proposed Loan (if subject to the
LIBOR Rate Option) is                      month(s).
 

             1Shall be a Cleveland Banking Day at least one Cleveland Banking
Day in the case of Loans subject to the Base Rate Option and two Cleveland
Banking Days in the case of Loans subject to the LIBOR Rate Option, in each
case, after the date hereof and may be the same day as the date hereof if a
Swing Loan.

-1-



--------------------------------------------------------------------------------



 



The undersigned hereby certifies that the following statements are true and
correct on the date hereof, and will be true and correct on the date of the
Proposed Loan:
     (A) the representations and warranties contained in the Credit Agreement
and the Related Writings are and will be true and correct in all material
respects, both before and after giving effect to the Proposed Loan and to the
application of the proceeds thereof, as though made on such date (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date); and
     (B) no Possible Default or Event of Default has occurred and is continuing,
or would result from such Proposed Loan or from the application of the proceeds
thereof.

            FOREST CITY RENTAL PROPERTIES
CORPORATION
      By:           Name:           Title:      

-2-



--------------------------------------------------------------------------------



 



         

EXHIBIT G
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption Agreement (this “Assignment Agreement”)
between                                         (the “Assignor”) and
                     (the “Assignee”) is dated as of                     .
W I T N E S S E T H:
     WHEREAS, the Assignor is a party to a certain Amended and Restated Credit
Agreement, dated as of June 6, 2007, by and among Forest City Rental Properties
Corporation, an Ohio corporation (the “Borrower”), the Banks named therein,
KeyBank National Association, as Administrative Agent (hereinafter referred to
as the “Agent”), National City Bank, as Syndication Agent and Bank of America,
N.A. and LaSalle Bank National Association, as Co-Documentation Agents (as so
amended, and as it may be further amended, amended and restated or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Credit Agreement; and
     WHEREAS, the Assignor is willing to sell and assign to the Assignee, and
the Assignee is willing to purchase and assume from the Assignor, all or a
portion of the Assignor’s Loans and/or Commitments under the Credit Agreement;
     NOW, THEREFORE, it is mutually agreed as follows:
     1. The Assignor hereby sells and assigns (without recourse) to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, as of
the date hereof, all or a portion of the Assignor’s Revolving Loans, which
amount shall not be less than Ten Million Dollars ($10,000,000) to the extent
that the Assignee is not an Affiliate of the Assignor, and the pro-rata share of
the Assignor’s Commitment as each specified on Schedule 1 attached hereto and
the Assignor’s corresponding rights and obligations under the Credit Agreement.
After giving effect to such sale and assignment, the Assignee’s Commitment and
the amount of the Revolving Loans owing to the Assignee will be as set forth in
Item 2(C) and Item 2(F) of Schedule 1 respectively.
     2. The effective date of this Assignment Agreement (the “Effective Date”)
shall be the date specified in Item 3 of Schedule 1. In no event will the
Effective Date occur if the assignment fees required to be paid to the Agent
under Section 3 hereof are not paid on or prior to the proposed Effective Date,
unless otherwise agreed to in writing by the Agent. The Assignor will (i) no
later than three (3) Business Days prior to the proposed Effective Date, notify
the Agent of the proposed Effective Date; (ii) if the Assignor and the Assignee
are not affiliated entities, obtain consents of this assignment from the Agent
and the Borrower, if required, prior to the proposed Effective Date, which
consent shall not be unreasonably withheld or delayed, and (iii) to the extent
any letters of credit are outstanding, obtain consents of this assignment from
the Agent prior to the proposed Effective Date, which consent shall not be
unreasonably withheld or delayed. Upon such acceptance and recording by the
Agent, as of the

-1-



--------------------------------------------------------------------------------



 



Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment Agreement, have the same rights and
obligations thereunder as it would if it were the Assignor; and (ii) the
Assignor shall relinquish its rights and be released from its corresponding
obligations under the Credit Agreement with respect to the rights and
obligations assigned to the Assignee hereunder.
     3. The Agent shall be paid a nonrefundable assignment fee by [the Assignor]
[the Assignee] in the amount of $3,000 on or prior to the Effective Date. On and
after the Effective Date, the Assignee shall be entitled to receive from the
Agent all payments of principal, interest and fees with respect to the interest
assigned hereby. In consideration for the sale and assignment of Loans
hereunder, the Assignee shall pay the Assignor, on or prior to the Effective
Date, an amount equal to $                    . The Assignee will promptly remit
to the Assignor (i) the portion of any principal payments assigned hereunder and
received from the Agent with respect to any such Loan prior to the Effective
Date and (ii) any amounts of interest on Loans and fees received from the Agent
which relate to the portion of the Loans assigned to the Assignee hereunder for
periods prior to the Effective Date and not previously paid by the Assignee to
the Assignor. In the event that either party hereto receives any payment to
which the other party hereto is entitled under this Assignment Agreement, then
the party receiving such amount shall promptly remit it to the other party
hereto.
     4. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Revolving Loan Notes in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and commitment fees with
respect thereto) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement and the Revolving
Loan Notes for periods prior to the Effective Date directly between themselves.
     5. If any reduction in the Revolving Loans occurs between the date of this
Assignment Agreement and the Effective Date, the percentage interest specified
in Item 2(B) of Schedule 1 shall remain the same, but the dollar amount
purchased shall be recalculated based on the reduced Revolving Loan amount.
     6. The Assignor (i) represents and warrants that (A) it is the legal and
beneficial owner of the interest being assigned by it hereunder, (B) such
interest is free and clear of any adverse claim, and (C) no Possible Default or
Event of Default exists; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition or the creditworthiness of the Borrower or
the performance or observance by the Borrower of any of its obligations under
the Credit Agreement or any other instrument or document furnished pursuant
thereto; and (iv) attaches the Revolving Loan Note or Revolving Loan Notes held
by the Assignor and requests that the Agent exchange such Revolving Loan Note or
Revolving Loan Notes for a new Revolving Loan Note or Revolving Loan Notes
payable to the order of the Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto and the Assignor in an amount equal to
the Commitment retained by the Assignor under the Credit

-2-



--------------------------------------------------------------------------------



 



Agreement, respectively, as specified on Schedule 1. It is understood and agreed
that the assignment and assumption hereunder are made without recourse to the
Assignor and that the Assignor makes no other representation or warranty of any
kind to the Assignee.
     7. The Assignee (i) represents and warrants that it is a commercial bank,
financial institution, mutual fund or institutional “accredited investor” (as
defined in Regulation D of the Securities Act of 1933, as amended);
(ii) confirms that it has received a copy of the Credit Agreement and each of
the other Related Writings, together with copies of the financial statements
requested by the Assignee and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement; (iii) agrees that it will, independently and without
reliance upon any Agent, the Assignor or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iv) appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (v) agrees that it
will perform in accordance with their terms of all of the obligations that by
the terms of the Credit Agreement are required to be performed by it as a Bank;
(vi) if the Assignee is organized under the laws of a jurisdiction outside the
United States, attaches the forms prescribed by the Internal Revenue Service of
the United States certifying as to the Assignee’s status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to the Assignee under the Credit Agreement and the Revolving
Loan Notes or such other documents as are necessary to indicate that all such
payments are subject to such taxes at a rate reduced by an applicable tax
treaty; and (vii) confirms that none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Credit Agreement and Related Writings will not be “plan assets”
under ERISA.
     8. The Assignor and the Assignee agree to indemnify and hold the Agent
harmless against any and all losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities incurred by the Agent in
connection with or arising in any manner from this assignment.
     9. After the Effective Date, the Assignee shall have the right pursuant to
Section 13.08 of the Credit Agreement to assign the rights which are assigned to
the Assignee hereunder to any qualified entity as provided in Section 13.08 of
the Credit Agreement, provided that (i) any such subsequent assignment does not
violate any of the terms and conditions of the Credit Agreement or Related
Writings or any law, rule, regulation, order, writ, judgment, injunction or
decree and that any consent required under the terms of the Credit Agreement or
Related Writings has been obtained and (ii) unless the prior written consent of
the Assignor is obtained, the Assignee is not thereby released from its
obligations to the Assignor hereunder.
     10. Each party to this Assignment Agreement agrees to pay its own fees and
expenses incurred by it in connection with the negotiation, preparation and
execution of this Assignment Agreement.

-3-



--------------------------------------------------------------------------------



 



     11. This Assignment Agreement and any amendments, waivers, consents or
supplements may be executed in counterparts, each of which when so executed and
delivered shall be deemed an original, but all of which together shall
constitute but one and the same instrument.
     12. This Assignment Agreement together with attached Schedule 1 embody the
entire agreement and understanding between the parties hereto and supersede all
prior agreements and understandings between the parties hereto relating to the
subject matter hereof.
     13. This Assignment Agreement shall be governed by the internal law, and
not the law of conflicts, of the State of Ohio.
     14. Notices shall be given under this Assignment Agreement in the manner
set forth in the Credit Agreement. For the purpose hereof, the addresses of the
parties hereto (until notice of a change is delivered) shall be the address set
forth in the Credit Agreement or the attached Schedule 1, if a different address
is therein provided.
     IN WITNESS WHEREOF, the parties hereto have executed this Assignment
Agreement by their duly authorized officers as of the date first above written.

            (Assignor Bank)
      By:           Name:           Title:           (Assignee Bank)
      By:           Name:           Title:      

-4-



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
to Assignment and Assumption Agreement

1.   Date of Assignment and Assumption Agreement:   2.   Amounts (as of the date
of Item 1 above unless indicated otherwise):

             
A.
  Assignor’s Commitment     $  
 
           
B.
  Percentage of Assignor’s Commitment assigned     %  
 
           
C.
  Amount of Assignor’s Commitment Assigned to Assignee (A * B)     $  
 
           
D.
  Amount of Assignor’s Commitment retained after Effective Date (A-C)     $  
 
           
E.
  Assignor’s aggregate outstanding principal amount of Revolving Loans     $  
 
           
F.
  Aggregate outstanding principal amount of Revolving Loans assigned to Assignee
    $  
 
           
G.
  Assignor’s aggregate principal amount of Revolving Loans Retained after
Effective Date (E-F)     $  
 
           
H.
  Aggregate outstanding amount of accrued interest and fees assigned     $  

3.   Effective Date:   4.   Address of Assignee:

-5-



--------------------------------------------------------------------------------



 



Schedule 2.03
Authorized Fiscal Officers

      Name   Title
 
   
Albert B. Ratner
  Vice President and Assistant Secretary
 
   
Charles B. Ratner
  Chairman of the Board
 
   
Samuel H. Miller
  Vice President and Treasurer
 
   
Thomas G. Smith
  Vice President and Assistant Secretary
 
   
Thomas Kmiecik
  Authorized Agent

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.01
FOREST CITY ENTERPRISES, INC. AND SUBSIDIARIES
LETTERS OF CREDIT
AS OF MAY 31, 2007

                                          DATE ISSUED   L/C NUMBER   PAYEE  
PURPOSE   PROJECT NAME   EXPIRES     AMOUNT         KeyBank NA                  
             
1
  07/29/02   S305048   ***   ***   ***     07/19/08     $ 574,275.00  
2
  07/29/02   S311956   ***   ***   ***     02/27/08     $ 3,000,000.00  
3
  02/11/04   S312552   ***   ***   ***     02/11/08     $ 3,000,000.00  
4
  01/22/04   S308302   ***   ***   ***     01/21/08     $ 2,952,915.00  
5
  01/22/04   S308303   ***   ***   ***     01/21/08     $ 411,072.00  
6
  02/06/04   S308369   ***   ***   ***     02/01/08     $ 3,500,000.00  
7
  03/12/04   S308542   ***   ***   ***     03/11/08     $ 300,000.00  
8
  03/16/04   S308567   ***   ***   ***     03/11/08     $ 500,000.00  
9
  07/20/04   S309295   ***   ***   ***     07/15/08     $ 3,000,000.00  
10
  08/26/04   S309434   ***   ***   ***     08/17/07     $ 7,350,000.00  
11
  08/29/05   S310646   ***   ***   ***     08/26/07     $ 3,000,000.00  
12
  09/29/05   S310748   ***   ***   ***     09/23/07     $ 187,726.00  
13
  10/27/05   S310832   ***   ***   ***     10/27/07     $ 1,000,000.00  
14
  01/24/06   S311060   ***   ***   ***     01/23/08     $ 20,000,000.00  
15
  05/03/06   S311325   ***   ***   ***     04/28/08     $ 2,000,000.00  
16
  08/10/06   S311633   ***   ***   ***     08/01/08     $ 4,645,689.97  
17
  08/15/06   S311646   ***   ***   ***     08/15/08     $ 224,555.00  
18
  09/15/06   S311901   ***   ***   ***     11/01/07     $ 1,500,000.00  
19
  09/21/06   S311917   ***   ***   ***     09/21/07     $ 2,250,000.00  
20
  02/02/07   S312291   ***   ***   ***     12/28/07     $ 15,803,651.16  
21
  03/30/07   S312407   ***   ***   ***     01/30/08     $ 3,000,000.00  
22
  04/02/07   S312414   ***   ***   ***     03/22/08     $ 2,520,398.00  
23
  04/02/07   S312412   ***   ***   ***     03/22/08     $ 3,000,000.00  
24
  05/18/07   S312546   ***   ***   ***     05/17/08     $ 1,300,000.00  
 
                                   
 
                                 
 
                  TOTAL           $ 85,020,282.13  
 
                                 

              Conditions for Release  
1
    * **
2
    * **
3
    * **
4
    * **
5
    * **
6
    * **
7
    * **
8
    * **
9
    * **
10
    * **
11
    * **
12
    * **
13
    * **
14
    * **
 
    * **
15
    * **
16
    * **
17
    * **
18
    * **
19
    * **
20
    * **
21
    * **
22
    * **
23
    * **
24
    * **

***  Text Omitted and Filed Separately
Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Schedule 7.14
None.

 



--------------------------------------------------------------------------------



 



Schedule 9.00
Exceptions to Representations and Warranties
None.

 



--------------------------------------------------------------------------------



 



File No. 7635-1
SCHEDULE 9.22, PART A
OUTSTANDING NON-COMPLETION GUARANTEES
AS OF APRIL 30, 2007

     
$1,400,000
  Guaranty of FC Woodridge share of Bond issue by Village of Woodridge. This
Guaranty was for $1,800,000.00 and reduced to $1,400,000.00 in June, 1998, but
has a limit of $500,000.00 in any one year. It terminates 4/30/2015 unless bonds
are paid sooner.
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
 
   
***
  ***
***
   

            Certified as correct: May ___, 2007
            Thomas G. Smith, Secretary            

***  Text Omitted and Filed Separately
Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 9.22
GUARANTEES OF FCRP & FCE
AS OF April 30, 2007
COMMERCIAL CLEVELAND

                                                                               
                      Construction Loan                         Est Substantial
  Requisition Total   Requisition Total Costs   Amount & Other     Project Name
  Borrower   Construction Lender   Completion Date   Costs   Incurred to Date  
Fundings   Notes/Comments                
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **     * **
 
                                                                               
             
Commercial Cleveland Total
                            * **     * **     * **        

COMMERCIAL NEW YORK

                                                                               
                      Construction Loan                         Est Substantial
  Requisition Total   Requisition Total Costs   Amount & Other     Project Name
  Borrower   Construction Lender   Completion Date   Costs   Incurred to Date  
Fundings   Notes/Comments                
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
 
                                                                               
             
Commercial New York Total
                            * **     * **     * **        

RESIDENTIAL

                                                                               
                      Construction Loan                         Est Substantial
  Requisition Total   Requisition Total Costs   Amount & Other     Project Name
  Borrower   Construction Lender   Completion Date   Costs   Incurred to Date  
Fundings   Notes/Comments                
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
 
                                                       
Residential Total
                            * **     * **     * **        
 
                                                                               
             
Subtotal
                            * **     * **     * **        

Land

                                                                               
                      Construction Loan                         Est Substantial
  Requisition Total   Requisition Total Costs   Amount & Other     Project Name
  Borrower   Construction Lender   Completion Date   Costs   Incurred to Date  
Fundings   Notes/Comments                
***
    * **     * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **        
***
    * **     * **     * **     * **     * **     * **     * **
***
    * **     * **     * **     * **     * **     * **        
 
                                                       
Land Total
                            * **     * **     * **        
 
                                                                               
             
Grand Total
                            4,934,371,684       2,531,862,369      
3,902,815,136          

***  Text Omitted and Filed Separately
Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



Schedule 9.23
New Indebtedness — Three Months Ended April 30, 2007

              Amount
Capital Lease Agreement — Avaya
  $ 1,335,549.79  

 